 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page1of193 PagelID5
UNITED STATES DISTRICT COURT ae
FOR THE NORTHERN DISTRICT OF TEXAS. ....:: ok cM uh ry

202i Sat 27) PM 4: 30

euPyo. moO
3-81Cv0188-C

Civil Action No.

Shannon ‘Poaturigh +

Plaintiff

 

Vv.

Sadberrv
(

Defendant

 

Lee Comla ae

 

 

 

* Attach additional pages as needed.

Date

 

Signature

 

 

Print Name

Address ISD best zo As. Apt LIE
City, State, Zip Dorlas Texa¢ ZS223.
Telephone ( EA \ AS 4 - C624

 

 
 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page2of193 PagelD 6

“Additional Page(s)

Foyer Nee Idell Dalles Cawaty Lif Cue be

  
   
   
  
    
   
   
    
 
 

Valencia. Ale vane aevy, Judlaée

Bick Sadherry, EPS , Kr: sten co
Clyde Veldell Methodist Asafa
bolelia Gl: I

Vecek Protuic ght y Teele Andbea Pumbec

Linda Bon durcight ) je bey evs

E/

Va lenc Q Hooper

Lokenyd Green Avacdments Stal
Diana Natteals

AS, KKi a
Michee! pertbas Harvey
Mor K Daobsod ; (
Macats Alexanaler
Ta lpr
Christian lila [ters

lexis
Dales BL. ce Peoztlmeat
laaclacrel bal: ce Decerboreat~
UT South. £é, shenn
Beck land

Garland Pehavioval Heo lth
Doctors Hosp. ‘dal at lhite eck Lake

 

 
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page3o0f193 PagelD 7

Having to group the individuals and organizations together because The
immediate family hated the fact that I graduated college and given a full
scholarship, they set me up using lot of organizations and individuals that do the
exact same thing just from different hierarchy in the different areas of the lower
level government officials dropping to local government officials or law
enforcement to individuals who just worked or knew people who worked in the
next level up the hierarchy dropping lower to the drug addicts, since drug
addicts are like teenagers and used to be a teacher it was easy to figured out
what they were wanting to do to me but family continued my cycle of abuse
covering every part of a Hate Crime from never knowing being biracial, Abuse
of Disabled Person, and Conspiracy of Attempting my Murder.

When getting sick finding Michael Harvey to get me pregnant with his family
and Brenda making me severely depressed while pregnant easy to hurt me
already being in a vulnerable state then adding Multiple Sclerosis already
having major depressive disorder going hand and hand. Then adding Linda
Boatwright moving to Tyler to trick me into loving her like a mother. To slowly
changing to making me think she was just joking around to Linda adding her
son insulting my mothering, with no one to stick up me. Then isolated from the
world for months sometimes years at a time being alone in my apartment for
five and in a half years. Only person that visited me were Michael's drug addict
friends along with Michael stealing my medicines also buying marijuana and
Hydrocodone daily for awhile and asking me when being to scared to say no.
Five and a years just letting people abuse, steal, and taking advantage of me and
unable to leave. Also, Michael and Linda just taking my son away from me and
ganging up on me. Then the Andrew Center putting me on those unneeded
Bipolar medications Depakote 2500 mgs and Abilify 30 mgs not only gaining
60 lbs in a month but making my depression worse, being reckless, my
perception being off, being numb, could not remember or comprehend my
college reading material asking Linda to help me or make sure I was right
always being unsure about everything. Putting on a facade to make it seem like
I was happy when hating myself daily. For years just going through motion and
occasionally wanted someone to pay attention to me didn't care if just for sex.
With Brenda wanting to pay our phone bill because Michael never paid a bill
always asking someone to pay our bills like they had to do it when he had a job
but always broke and I wasn't allowed to have money, being happy when
Michael's family started fake loving me to advantage of me, I would just give
my nice things to them to make them like me and they broke me watching
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page4of193 PagelD 8

between to 2-5 kids everyday even when getting out of the hospital and Michael
sending Wayne a text message not to come back to the apartment which really
hurt because Christian's kids didn't like him, I didn't care that I wasn't getting
paid I just wanted respect but never got it. To Diana would go to her house so
our sons could play and when having only 5 more classes before my graduating
college she would give me this Sri Lankan tea being lanced or had ephradra in it,
making me hear voices with being combined with those unneeded medications.
Step one of the Conspiracy breaking me down mentally.

Step 2 of the Conspiracy, Hate Crime, Falsifying my Medical Records, Auto
Theft, and Continued Abuse of a disabled person, medical fraud, Corrupt CPS
and Dallas Police, Endangerment of a Child

Coming back to Dallas already broken and Linda and Michael allowing my son
to hit, disrespect me when already feeling like a failure when doing so much in
Tyler before meeting Michael. At Linda's house always being told what I can
and can't do even when it came to my son, leaving twice just to have what I
thought I would like but the entire time gone couldn't stop thinking of my son.
With Michael, Brenda, and Linda always making everything my fault wanting
me to apologize for every single thing making me think that Michael really
loved me wanting to leave him but he never let me drive my car, even the police
would not help with giving me my car back. To being badly abused and my car
being reported stolen by someone and not getting it back. To being left alone in
dangerous environments at night. After Brenda tricks me into signing
Temporary Guardianship she has me live with Valencia when never liking her.
Being abused so badly leaving Marcus and Valencia's house to in even more
danger in Fort Worth being raped, lots of drugs just given to me because |
looked high from those Bipolar medications, sexually harassed, everything
stolen from me, almost sex trafficked, and could of died from walking for a long
time in the heat not just from having Multiple Sclerosis and having heat
intolerance but the lithium is salt base could of got dehydrated and over heated.
Valencia wanting me to sign Representative Payee, making me feel like lower
than low yelling and degrading me the whole time in the car. To Valencia
Hooper buying not a lot to eat or drink when staying with her, leaving to get a
drink being sex trafficked not once but twice.

Part 30f the Conspiracy, abuse of a disabled person, Endangerment of a Child,
HIPAA Violation, Discrimination of a Disabled Person, Kidnapping, Sex
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page5of193 PagelID9

Trafficked, Premeditated Endangerment of a Child Medical Doctors breaking
their Hippocratic Oath

When being sex trafficked losing control of bladder and bowels and getting mad
from having a degree and living like that, just leaving having to trafficked
myself to get back my child. Being back with my child but hated being at
Brenda and Rick's house was non stop abuse even in front of my child. Being
degraded so bad when losing control complete control of my bladder urinating
on myself in front of the kids almost daily and being forced to volunteering only
at a daycare. Having the Little Butterflies Learning Center having my son on the
wrong daycare bus and it wasn't be accident knowing because Brenda when
being the cause making things my fault with always having on her face either a
smirk or devilish smirk. She would be nice to get me to give her half or more
than half of my Disability checks, Degrading me every time Brenda or Rick saw
anybody coming to see me in person or talked to me on the phone. To the point
of cutting my wrist and going to Methodist Richardson and being kicked out of
their house and unable to talk or see my son. To once again being in dangerous
environments many things could of killed me, looking for a job almost daily
could of killed me from taking the bus always getting lost getting over heated.
While living at boarding home being raped, ganged raped, and for the third time
sex trafficked. When sex trafficked again being strangled, when unconscious
injected with meth along with taking those Bipolar medications you could tell
me jump off a building and selling myself for this much money and doing it,
being people's puppet.

Part 4 of the Conspiracy having Government Officials, hospitals, the apartment
living at discriminate against me, and having the government officials try and
kill me, put me in danger and falsifying my medical records and the Methodist
hospital putting my life in serious danger and kidnapping my newborn son
wanting to start the conspiracy and kidnapping over again Doctors breaking
their Hippocratic oath

When feeling safe Brenda, Rick, Valencia, Marcus always knew my location
from my Google account and putting a big finally when trying to kill me by
paying drug addicts to try and make me a drug addict then tampering with my
case, taking my Disability Checks, Financial Aid stipend when wanting to get
my Master's Degree. Garland Police Department when having custody of my
son they wouldn't give him back to me and Discriminating me for no reason.
When pregnant still asking for help showing pictures still will not help.UPS
 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page6of193 PagelD 10

store clerk Alexsis not sending my court documents to the 5th Circuit Courts,
triple charging me, when printing not receiving all the pictures, and being triple
charged every time I to that UPS receiving Then having the Dallas County
Civil Court even the Judges, Child Protective Services, trying to put be back on
unneeded Bipolar medications when having proof not being bipolar. Dallas
Police Officers never helped me, even use excessive force on me twice, saying
many false allegations that not only putting my life in serious danger with
having Parkland Hospital give me unneeded Bipolar medications twice then
transferred me to Garland Behavioral Health to be forced to take more unneeded
Bipolar medications the first time and causing me severe body injuries and
pain while pregnant the second time. Lakewood Greens Apartment Manger
Brenda from always being rude and talking to me as if uneducated, then saying
my rent payment was insufficient from being 20 dollars short when one of the
managers sent my Bank Mobile payment back. When being in severe pain and
couldn't walk constantly saying go back to my family never offered me help
getting downstairs to pay rent. Still being afraid of hospitals but not only being
pregnant but in the worst pain but Methodist at first treated me like a MS patient
even helping me find my Neurologist. After Floyer calling me to find out which
Hospital | was at and eventually telling her Methodist. After what Daniel
Pearson did to me I was scared to go back and with them promising me they
will not bring up Bipolar, being so nice to me I believe them, the Methodist
doctors literally making me feel safe and acted like they cared about my health
and my baby's health and safety. When asking APS, and Methodist hospital
many times for a wheelchair never received one, when wanting physical therapy
to come help me only coming one time, never coming back but charged my
insurance for a month, being 6 or 7 months pregnant before receiving a
caretaker when asking since being 2 or 3 months to get a caretaker from Girlling
Caretaking agency. Every person in the immediate family being so evil wanted
to purposely hurt my feelings when already sick calling me mental and a drug
addict being pregnant and causing my Multiple Sclerosis to flare up and being
unable to walk while pregnant. Then when CPS Investigator Kirsten
Washington Manager Jillian S. was just saying so many lies about me causing
me to have a stroke. When going to Methodist 3 or 4 days after my stroke,
signing a no contact order which means no body calls on the hospital phone.
Getting a Covid Test being negative at first everything then things got weird as
but unsure. Kept saying all I have to do is learn how to walk again and go back
to Federal Court. Having a MRI and CT scan talking to the Neurologist who
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 7of193 PagelD 11

said he noticed on my scans a spot on the left side which would explain having
the left side of my face droop and vision on my left going out and having light
sensitivity. Then wondering how can I be Covid negative one day and positive
the next. Going in quarantine and having my son January 18 and after my C-
section everything changed, from getting out of surgery with Valencia Hooper
calling me 10:10 pm like barely conscious threatening me, if I don't agree to
what her and El wanted to tell me the next at 4 I will never have custody of my
son. Literally seeing everything with a working brain always looking at their
facial movements since couldn't see their eyes and body language even telling
many nurses that I'm doing a lot better to seeing how UT Southwestern doing to
get me back on Bipolar medications but guess not telling Dr. Mukkavilli then
withdraws began from first starting not painful with my thyroid being over
active having pregnancy symptoms when not pregnant then biting my tongue
which is very painful doing it many times a day, my body getting really over
heated, randomly just stopped breathing using a meth pipe to practice breathing
using box breathing techniques, my vision impaired, and strokes, when having a
bad stroke with Doctors Hospital at White Rock Lake didn't care just gave me a
Hydrocodone when already taken 3 other medications before going to the
hospital, being sick for 3 more days and learning Multiple Sclerosis being off
my medical records and given to Brenda. When asking for support and needing
prayer and not only making me feel like I don't have faith in God and being
degraded all over again and making my faith in God is beneath them. After
giving birth to my son Floyer, Valencia her husband Taylor calling me telling
me to give my newborn baby to that family instead of him being in Foster Care
and nurse Stacy watched me get scared because being on the hospital phone,
didn't seem to be concerned. Thinking if I showed and told and showing them
one of my Complaint they would stop saying I'm Bipolar but no. Seeing
Methodist Social Worker Brenda sounded so happy calling CPS on me for not
having Bipolar and CPS and family are getting revenge. CPS Worker Brittany
Davis just talking to hurt me, even when showing her proof from my new
Neurologist saying have MS and nothing mentally is wrong with me. With her
wanting me to give her access to my records and wanting my Neurologist name
and when I said no she said she still saying even though my Neurologist said
that having no mental problems she said I needed a mental evaluation. After
speaking to someone in the Court telling me do not comply come to the Court
once recovering with nurse Stacy in the room. Just watching the nurses coming
to my room not only insulting me, trying to convince me I'm Bipolar and mental,
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 8of193 PagelD 12

to for 4 days constantly giving me peanut butter crackers when telling them
cheese allergic, still giving me peanut butter eating a few causing me to have a
painful bump on my tongue, then from me telling the nurse I have to go from
being scared and they were purposely doing things to cause me harm not letting
me be with my son after giving birth from lying to me saying I have Covid
when being negative to me leave after 4 or 5 days without my son or ever being
able to see my new born only pictures and CPS just coming up with reasons and
I just stopped answering because never signing anything but Methodist and the
hospital not to let me see my son, because when coming in the hospital unable
to do anything because of being pregnant and since myself and the doctors
agreed taking my son a month early because having many health issues and
needed my MS medication. Following the same pattern of abuse tricking me
when being vulnerable and needed to go to a doctor still trying to kill me using
Bipolar medications. Just wondering how much I am worth because doing
research and patients with MS if there are lesions on the part of the brain that
will causes Bipolar symptoms it's treated with a steroid treatment and lesions
scars over and symptoms go away. Every Methodist hospital staff being around
except the physical therapist and CPS were wanting to get me on unneeded
medications that almost killed me. They were thinking even though walking a
lot better but wanting to cause another stroke, I'm getting a lot better but trying
to hurt my feelings and my body to be unable to make it to Court. Coming

home from the hospital finding out from Social Security my Appeal from
having back payment because not making 45,000.00 in 2019 but Derek my half
brother stealing my Identity by using my Social Security number when he gets a
job and he caused for my Disability benefits to be in over payment for this
entire year or more making my benefits being cut short. I have my mobility
again with a walker still wobbly but mobile. Just wanted to say when coming
the first time to do my first Complaint not only being scared but those Bipolar
medications I lost everything not just my first born son I didn't know how to do
anything and relearning how to do pretty much everything in a little over a year.
Not just getting back everything that I lost knowledge wise but since not being
around that family, being able to stand up for myself and my children, stopped
being scared all the time, having more than two emotions only sad and angry
and having a self esteem with everything evolving in front of Federal Court,
from me having nothing to already winning it might of took 30 years I know
who I am as a person another first being proud of myself.
 

Medical Hist ory

Condition Response
Multiple Sclerosis Y
Fibromyalgia Y
Stroke Y

Gynecological History No gynecological history recorded.
Obstetics History

GPAL:
GOPO0000

immunizations
None recorded.

Past Encounters

Enoo unter Date Diagnosis Name oeeD CT
Code
12/29/2020 Relapsing remitting 426373005

Syed Hussaini, TX - Premier Neurology, DALLAS OFFICE: 8230 WALNUT = multiple sclerosis
HILL LANE, DALLAS, TX 75231-4482, Ph. (469) 786-5890

Major depressive 370143000

disorder
Intrauterine 65727000
pregnancy
Goals Section
Goal Desoription Status Start Date Updated by Updated on
None Recorded
Heaith Concems Section
Related Observation
None Recorded
Concern Status Updated by Updated on
None Recorded
Advance Directives
Directive
None Recorded
Payers
Encounter Sequenceinsurance Name Policy Policy Covered Holder Guarantor
Date Number Holder Member (Dd Member Name
12/29/2020 1 AMERIG ROUP DC (MEDICARE Shannon 418W01556 Shannon
REPLACEMENT/ADVANTAGE - HMO) Boatwright Boatwright
12/29/2020 2 SUPERIOR HEALTHPLAN - STAR Shannon 8064697384
(MEDICAID HMO) Boatwright

 

 
 

Medications

Name Sig Stort Stop Date Status Note
e

fluconazole 150 mg tablet TAKE ONE TABLET BY MOUTH AS A ONE TIME 12/29/2020 completed
DOSE

prednisone 20 mg tablet TAKE 2 TABLETS BY MOUTH EVERY DAY WITH 12/29/2020 completed
FOooD

acetaminophen 300 mg- TAKE 1 TABLET BY MOUTH EVERY 8 HOURS 12/29/2020 completed

codeine 30 mg tablet AS NEEDED FOR MODERATE PAIN

tramadol 50 mg tablet TAKE 1 TABLET BY MOUTH EVERY 6 HOURS 12/29/2020 completed
AS NEEDED FOR PAIN

dexamethasone 4 mg tablet TAKE 20 tablets (80mg total) BY MOUTH TWICE 12/29/2020 completed
DALY for 4 days

ondansetron 4 mg DISSOLVE 1 TABLET UNDER THE TONGUE 12/29/2020 completed

disintegrating tablet EVERY 8&8 HOURS AS NEEDED FOR NAUSEA
ANO VOMITING

cyclobenzaprine § mg tablet take 1 tablet (5 mg total) by mouth 3 times daily 12/29/2020 completed
as needed for muscle spasms

nitrofurantoin TAKE ONE CAPSULE (100mg total) BY MOUTH 12/29/2020 completed

monohydrate/macrocrystals TWICE DAILY WITH MEALS

100 mg capsule

Vitals

Dete Body Body Body mass index (BMI)Diastclicbicood Systolicblood Putse Body

Recorded height welght [Ratio] pressure pressure rate 3=—s temperature

2020-12- 16256 75296.33 285 kgim2 149 mm[Hg]} 172 mm[Hg] 166 96.6 [degF]

29 cm 9 imin

Social Hist ory

Smoking Status Never Smoker (Never)

Birth Sex Unknown

Functional Status

None recorded.

Mental Status
None recorded.

Family History
Relationship Description Onset Age Died of this Age Resolved Age Notes
Mother Diabetes mellitus

© we ee ee eee meee eee ee eee eee rm ee RO eR er een me ee eee coset eam w enema nneneeee

 
shannon boatwright,AmbulatorySummary2zalitime.pdf<o; HEI] pe

 

Plan of Treatment

Reminders Order Date Submit Date Provider Details

Appointments None recorded.

Lab None recorded.

Referral None recorded.

Procedures None recorded.

Surgeries None recorded

Imaging None recorded

Reason for Referral

None Reported.

Results

None recorned.

Problems

Name Status Last Modified Date Onset Date Resolution Date Laterality Problem Type

Multiple sclerosis Active 09/29/2020 09/29/2020

Fibromyalgia Completed 09/29/2020 09/29/2020

Asthenia Completed 09/29/2020 07/30/2020 09/29/2020

Procedures

Surgical History

Date Name Laterality Status
Caesarean Section active

Imaging Results

None recorded.

Medical Equipment

None Reported.

Allergies

Name Reaction Severity Status Onset Category

cephalexin active 07/09/2019 Non- Medication Allergy
 

Data Portability for Shannon Boatwright

Table of Contents

Demographics

Sex: Female Ethnicity: Not Hispanic or Latino
DOB: 04/27/1990 Race: Information not available
Preferred language: English Marital status: Single

Previous Name:

Contact: 7150 € Grand Ave Apt 712, Dallas, TX 75223, Ph. tel:+ 1-469-970-7457 (Primary Home)

Care Team Members
Primary Care Provider

PATRICK DALY 3629 FAIRMOUNT ST. DALLAS, TX 75219, Ph. tel: (214) 526-3566
Assessment

Encounter AssesementAseessment

Date Date

12/29/2020 12/29/2020 30-year-old female who is here to establish neurologic care and reports that she has had
multiple sclerosis for the past 18 years and she has had multiple treatments including most
racenty Tysabri. Patient has not been under any other neurological care for past almost 2
years now. Denies any multiple sclerosis exacerbations recently. Multiple sclerosis has
affected her ambulatory status. There are other concems that are going along with her
which is not clear at this ime. She is reporting UT Southwestem mistreating her for bipolar
disorder and patient experiencing a lot of side effects and her mother and her aunt are
conspiring against her, police beating her up and also litigations going on in the court | Do
not have any collateral information as to tuth of this information. | will ty to get records from
UT Southwestem and also her previous neurologist to review in detail her course of
multiple sclerosis and weatments that have been done.

Patient Targets
Eneounter e Instructions

12/29/2020

ee cee cece ee Om ee eee eee eee eee eens mnt

AN
O
it

 
~

~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 13o0f193 PagelD 17
Boatwright, Shannon
Student Enrollment
Campus CTU-Online Enroll ID BO15028455
vena Bachelor of Science in Business
Description Administration -E- 1 Concentration
Program
Version 9/2014]JL Copied BBA1E12852 4/19/12 CP
Comments
Catalog
Concentration Organizational Behavior
Status Withdraw Advisor Rashaan Russell
RRussell@coloradotech.edu
Enroll Date 2/10/2015
Start Date 2/15/2015
Credits Req'd 180.00 Hours Req'd 1,800.00
Credits Hours
Complete 95.00 Complete 950.00
Credits Taking 0.00 Hours Taking 0.00
Cum GPA 2.04
Program Categories
CORE - Core Requirement (82.00 Credits , 20 Courses)
: Required Earned
Course Description Credits Credits Status / Grade Term
Accounting I .
ACCT201 [Retaken Class] 4.00 4.00 | COMPLETE A 1601B
ACCT202 Accounting II 4.00 4.00 | COMPLETE A 1604B
BADM440 Research Design Methods & Applications 4.00 4.00 | COMPLETE A 1704B
ECON310 Global Managerial Economics 4.00 4.00 | COMPLETE A- 1701A
FINC225 Financial Statement Analysis 4.00 4.00 | COMPLETE A 1702A
HRMT215 Management of Human Resources 4.00 4.00 | COMPLETE A 1502B
HRMT440 Managing Organizational Change 4.00 4.00 | COMPLETE A 1702A
Spreadsheet Applications
17254 (Transferred from DALLAS COUNTY 4.00 4.00 | COMPLETE TC | TRANSFER
COMMUNITY COLLEGE)
Management Fundamentals
MGM255 (Transferred from - N/A) 4.00 4.00 | COMPLETE PR CHALL
MGM316 International Business Communications 4.00 4.00 | COMPLETE D 1504B
MGM335 Organizational Behavior Principles 4.00 4.00 | COMPLETE A 1703B
MGM355 International Business Practices 4.00 4.00 | COMPLETE A- 1704A
The Legal and Ethical Environment of
MGM365 Business 4.00 4.00 | COMPLETE Tc | TRANSFER
(Transferred from DALLAS COUNTY , .
COMMUNITY COLLEGE)
MGMT235 Business Law I 4.00 4.00 | COMPLETE 1502B
Operations Management
MGMT345 [Retaken Class] 4.00 4.00 | COMPLETE 1703B
MGMT455 Business Policies and Strategies 4.00 4.00 | COMPLETE A 1802A
MKTG225 Introduction to Marketing 4.00 4.00 { COMPLETE B- 1503A
Introduction to Project Management
MPM210 (Transferred from - N/A) 6.00 6.00 | COMPLETE PR CHALL
Introduction to Logistics/Supply Chain
SCM210 Management 4.00 4.00 | COMPLETE B+ 1604A
UNIV201 Career Planning and Management 4.00 4.00 | COMPLETE TC TRANSFER
(or MGMT115)
(Transferred from DALLAS COUNTY
COMMUNITY COLLEGE)

 

 

 

 

 

 

 

 

 
~

~

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 14o0f193 PagelD 18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Categor Total | 82.00 | _—82.00 |
E ED- eneral Education( .00 Credits, 1 Courses)
Required Earned
Course Description Credits Credits Status / Grade Term
Interpersonal Communications
COMS105 (or COMS203) 4.50
Principles of Macroeconomics
ECON210 [Retaken Class] 4.50 4.50 | COMPLETE C+ | 1602A
ECON212 Principles of Microeconomics 4.50 4.50 | COMPLETE A- 1603A
ENGL104 Introductory _ ritten Communication 4.50
ENGL105 Professional _ ritten Communications 4.50
Modern American History 1 50 to the
21st Century
HIST101 (or GOVT201) 4.50 4.50 | COMPLETE TC | TRANSFER
(Transferred from DALLAS COUNTY
COMMUNITY COLLEGE)
HUMN250 orld Values and Cultures 4.50
Introduction to College Math
MATH102 (Transferred from Tyler unior College 4.50 4.50 | COMPLETE TC TRANSFER
(NS))
Algebra for Business
MATH106 (Transferred from DALLAS COUNTY 4.50 4.50 | COMPLETE TC | TRANSFER
COMMUNITY COLLEGE)
Data Driven Statistics
MATH301 (Transferred from University of Te as - 4.50 4.50 | COMPLETE TC | TRANSFER
Tyler( online request)(R))
Data Driven Decision Making
MATH451 (Transferred from DALLAS COUNTY 4.50 4.50 | COMPLETE TC | TRANSFER
COMMUNITY COLLEGE)
Introduction to the Sciences
ScIi01 (Transferred from DALLAS COUNTY 4.50 4.50 | COMPLETE TC TRANSFER
COMMUNITY COLLEGE)
Science and Technology - Laboratory
Course
SCI103 (Transferred from DALLAS COUNTY 1.50 1.50 | COMPLETE TC | TRANSFER
COMMUNITY COLLEGE)
SCI201 Cyronmental Science and Sustainability 4.50
Environmental Science and Sustainability -
SCI203 Laboratory Course 1.50 1.50 | COMPLETE A 1503A
()
UNIV104 Academic and Career Success 4.50
Categor Total 66.00 3 .00
- ndicates Student Elected Pass/ ail
- ndicates Pass/ ail Onl Course
Program Totals
Credits Required 148.00
Credits Completed 121.00
Credits Taking 0.00
Credits Scheduled 0.00
Area of Stud
Concentration: Organi ational Beha ior
CO CE_ - Concentration Option (32.00 Credits , 8 Courses)
Course Description Required Earned | Status / Grade Term
Credits Credits
~ ~ ’ ~

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 15o0f193 PagelD 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BHVS215 Motivation and Emotion 4.00 4.00 | COMPLETE B- | 1602B
Interpersonal Communications and .

BHVS315 Dynamics 4.00 4.00 | COMPLETE A 1801A

HRM345 Building Effective Teams 4.00 4.00 | COMPLETE A 1603B

MGMT4 5 Business Capstone 4.00 4.00 | COMPLETE A- | 1802A
Creating Change in Individuals and

OB460 Organizations 4.00 4.00 | COMPLETE A 1704A

0B470 Developing Human Resources 4.00 4.00 | COMPLETE A 1801A

PSYC310 Organizational Psychology 4.00 4.00 | COMPLETE A- | 1701B

PSYC424 Diversity 4.00 4.00 | COMPLETE A- | 1801B

Categor_Total 32.00 32.00

 

- ndicates Student Elected Pass/ ail
- ndicates Pass/ ail Onl Course

Concentration Organizational Behavior Totals

Credits Required 32.00
Credits Completed 32.00
Credits Taking 0.00
Credits Scheduled 0.00

 
-

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21

 

~

Page 16 of 193 PagelD 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Boatwright, Shannon
Student Enrollment
Campus CTU-Online Enroll ID BO16015143
vou Bachelor of Science in Business
Description Administration -E- 1 Concentration
Program
Version 9/2014JL Copied BBA1E12852 4/19/12 CP
Comments
Catalog
Concentration Organizational Behavior (GPA: 3.47)
Status Withdraw Advisor Marta Zawadz!
mzawadzka@coloradotech.edu
Enroll Date 1/27/2016 :
Start Date 2/14/2016
Credits Req'd 180.00 Hours Req'd 1,800.00
Credits Hours
Complete 140.00 Complete 1,400.00
Credits Taking 0.00 Hours Taking 0.00
Cum GPA 3.06
Program Categories
CORE - Core Requirement (82.00 Credits , 20 Courses)
Required Earned
Course Description Credits Credits Status / Grade Term
Accounting I .
ACCT201 [Retaken Class] 4.00 4.00 | COMPLETE A 1601B
ACCT202 Accounting II 4.00 4.00 | COMPLETE A 1604B
BADM440 Research Design Methods & Applications 4.00 4.00 | COMPLETE A 17048
ECON310 Global Managerial Economics 4.00 4.00 | COMPLETE A- 1701A
FINC225 Financial Statement Analysis 4.00 4.00 | COMPLETE A 1702A
HRMT215 Management of Human Resources 4.00 4.00 | COMPLETE A 1502B
HRMT440 Managing Organizational Change 4.00 4.00 | COMPLETE A 1702A
Spreadsheet Applications
1T254 (Transferred from DALLAS COUNTY 4.00 4.00 | COMPLETE TC | TRANSFER
COMMUNITY COLLEGE)
Management Fundamentals
MGM255 (Transferred from - N/A) 4.00 4.00 | COMPLETE PR CHALL
MGM316 International Business Communications 4.00 4.00 | COMPLETE D 1504B
MGM335 Organizational Behavior Principles 4.00 4.00 | COMPLETE A 1703B
MGM355 International Business Practices 4.00 4.00 | COMPLETE A- 1704A
The Legal and Ethical Environment of
Business
MGM365 (Transferred from DALLAS COUNTY 4.00 4.00 | COMPLETE TC TRANSFER
COMMUNITY COLLEGE)
MGMT235 Business Law I 4.00 4.00 | COMPLETE 1502B
Operations Management
MGMT345 [Retaken Class] 4.00 4.00 | COMPLETE 1703B
MGMT455 Business Policies and Strategies 4.00 4.00 | COMPLETE A 1802A
MKTG225 Introduction to Marketing 4.00 4.00 | COMPLETE B- 1503A
Introduction to Project Management
MPM210 (Transferred from - N/A) 6.00 6.00 | COMPLETE PR CHALL
Introduction to Logistics/Supply Chain
SCM210 Management 4.00 4.00 | COMPLETE B+ 1604A
UNIV201 Career Planning and Management 4.00 4.00 | COMPLETE TC TRANSFER
(or MGMT115)
(Transferred from DALLAS COUNTY
COMMUNITY COLLEGE)

 

 

 

 

 

 

 

 
~

~

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page17of193 PagelD 21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Categor Total | 82.00 | _82.00 |
E ED- _ eneral Education( .00 Credits , 1 Courses)
: Required Earned
Course Description Credits Credits Status / Grade Term
Interpersonal Communications
COMS105 (or COMS203) 4.50
Principles of Macroeconomics
ECON210 [Retaken Class] 4.50 4.50 | COMPLETE C+ | 1602A
ECON212 Principles of Microeconomics 4.50 4.50 | COMPLETE A- 1603A
ENGL104 Introductory _ritten Communication 4.50
ENGL105 Professional _ritten Communications 4.50
Modern American History 1 50 to the
21st Century
HIST101 (or GOVT201) 4.50 4.50 | COMPLETE TC | TRANSFER
(Transferred from DALLAS COUNTY
COMMUNITY COLLEGE)
HUMN250 orld Values and Cultures 4.50
Introduction to College Math
MATH102 (Transferred from Tyler unior College 4.50 4.50 | COMPLETE TC TRANSFER
(NS))
Algebra for Business
MATHi06 (Transferred from DALLAS COUNTY 4.50 4.50 | COMPLETE TC | TRANSFER
COMMUNITY COLLEGE)
Data Driven Statistics
MATH301 (Transferred from University of Te as - 4.50 4.50 | COMPLETE TC TRANSFER
Tyler( online request)(R))
Data Driven Decision Making
MATH451 (Transferred from DALLAS COUNTY 4.50 4.50 | COMPLETE TC | TRANSFER
COMMUNITY COLLEGE)
Introduction to the Sciences
SCI101 (Transferred from DALLAS COUNTY 4.50 4.50 | COMPLETE TC | TRANSFER
COMMUNITY COLLEGE)
Science and Technology - Laboratory
Course
SCI103 (Transferred from DALLAS COUNTY 1.50 1.50 | COMPLETE TC | TRANSFER
COMMUNITY COLLEGE)
SCI201 Cyronmental Science and Sustainability 4.50
Environmental Science and Sustainability -
SCI203 Laboratory Course 1.50 1.50 | COMPLETE A 1503A
()
UNIV104 Academic and Career Success 4.50
Categor_ Total 66.00 3 .00
- ndicates Student Elected Pass/ ail
- ndicates Pass/ ail Onl Course
Program Totals
Credits Required 148.00
Credits Completed 121.00
Credits Taking 0.00
Credits Scheduled 0.00
Area of Stud
Concentration: Organi ational Beha ior
CO CE_ - Concentration Option (32.00 Credits , 8 Courses)
Course Description Required Earned | Status / Grade Term
Credits Credits

 
~

~

~

 

 

 

 

 

 

 

 

 

 

 

 

 

-
|
. |
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 18 o0f193 PagelD 22
|
BHVS215 Motivation and Emotion 4.00 4.00 | COMPLETE B- | 1602B
Interpersonal Communications and 7
BHVS315 Dynamics 4.00 4.00 | COMPLETE A 1801A
HRM345 Building Effective Teams 4.00 4.00 | COMPLETE A 1603B
MGMT4 5 Business Capstone 4.00 4.00 | COMPLETE A- | 1802A
Creating Change in Individuals and
OB460 Organizations 4.00 4.00 | COMPLETE 1704A
OB470 Developing Human Resources 4.00 4.00 | COMPLETE 1801A
PSYC310 Organizational Psychology 4.00 4.00 | COMPLETE A- | 1701B
PSYC424 Diversity 4.00 4.00 | COMPLETE A- | 1801B
Categor_Total 32.00 32.00

 

 

 

 

 

- ndicates Student Elected Pass/ ail
- ndicates Pass/ ail Onl Course

Concentration: Organizational Behavior Totals

Credits Required 32.00
Credits Completed 32.00
Credits Taking 0.00
Credits Scheduled 0.00
~

~

~

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 19o0f193 PagelD 23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Boatwright, Shannon
Student Enrollment
Campus CTU-Online Enroll ID BO17082586
pieced Bachelor of Science in Business
Description Administration -E- 1 Concentration
Program
Version 9/2014)L Copied BBA1E12852 4/19/12 CP
Comments
Catalog
Concentration Organizational! Behavior (GPA: 3.82)
Status Graduate Advisor Justeen Pelt
Enroll Date 8/3/2017
Start Date 8/15/2017
Credits Req'd 180.00 Hours Req'd 1,800.00
Credits Hours
Complete 180.00 Complete 1,800.00
Credits Taking 0.00 Hours Taking 0.00
Cum GPA 3.46
Program Categories
CORE - Core Requirement (82.00 Credits , 20 Courses)
eas Required Earned
Course Description Credits Credits Status / Grade Term
Accounting I .
ACCT201 [Retaken Class] 4.00 4.00 | COMPLETE A 16018
ACCT202 Accounting IT 4.00 4.00 | COMPLETE A 1604B
BADM440 Research Design Methods & Applications 4.00 4.00 | COMPLETE A 1704B
ECON310 Global Managerial Economics 4.00 4.00 | COMPLETE A- 1701A
FINC225 Financial Statement Analysis 4.00 4.00 | COMPLETE A 1702A
HRMT215 Management of Human Resources 4.00 4.00 | COMPLETE A 1502B
HRMT440 Managing Organizational Change 4.00 4.00 | COMPLETE A 1702A
Spreadsheet Applications
17254 (Transferred from DALLAS COUNTY 4.00 4.00 | COMPLETE Te TRANSFER
COMMUNITY COLLEGE)
Management Fundamentals
MGM255 (Transferred from - N/A) 4.00 4.00 } COMPLETE PR CHALL
MGM316 International Business Communications 4.00 4.00 | COMPLETE D 1504B
MGM335 Organizational Behavior Principles 4.00 4.00 | COMPLETE A 1703B
MGM355 International Business Practices 4.00 4.00 | COMPLETE A- 1704A
The Legal and Ethical Environment of
Business
MGM365 (Transferred from DALLAS COUNTY 4.00 4.00 | COMPLETE Tc TRANSFER
COMMUNITY COLLEGE)
MGMT235 Business Law I 4.00 4.00 | COMPLETE 1502B
Operations Management
MGMT345 [Retaken Class] 4.00 4.00 | COMPLETE 1703B
MGMT455 Business Policies and Strategies 4.00 4.00 | COMPLETE A 1802A
MKTG225 Introduction to Marketing 4.00 4.00 | COMPLETE B- 1503A
Introduction to Project Management
MPM210 (Transferred from - N/A) 6.00 6.00 | COMPLETE PR CHALLE
Introduction to Logistics/Supply Chain
SCM210 Management 4.00 4.00 | COMPLETE B+ 1604A
Career Planning and Management
(or MGMT115)
UNIV201 (Transferred from DALLAS COUNTY 4.00 4.00 | COMPLETE TC TRANSFER
COMMUNITY COLLEGE)
Category Total 82.00 82.00

 

 

 

 

 

 
~

~

~

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 200f193 PagelD 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E ED- _ eneral Education( .00 Credits , 1 Courses)
. Required Earned
Course Description Credits Credits Status / Grade Term
Interpersonal Communications
COMS105 (or COMS203) 4.50
Principles of Macroeconomics
ECON210 [Retaken Class] 4.50 4.50 | COMPLETE C+ 1602A
ECON212 Principles of Microeconomics 4.50 4.50 | COMPLETE A- 1603A
ENGL104 Introductory _ritten Communication 4.50
ENGL105 Professional _ritten Communications 4.50
Modern American History 1 50 to the
21st Century
HIST101 (or GOVT201) 4.50 4.50 | COMPLETE TC TRANSFER
(Transferred from DALLAS COUNTY
COMMUNITY COLLEGE)
HUMN250 orld Values and Cultures 4.50
Introduction to College Math
MATH102 (Transferred from Tyler unior College 4.50 4.50 | COMPLETE TC TRANSFER
(NS))
Algebra for Business
MATH106 (Transferred from DALLAS COUNTY 4.50 4.50 | COMPLETE TC TRANSFER
COMMUNITY COLLEGE)
Data Driven Statistics
MATH301 (Transferred from University of Te as - 4.50 4.50 | COMPLETE TC TRANSFER
Tyler( online request)(R))
Data Driven Decision Making
MATH451 (Transferred from DALLAS COUNTY 4.50 4.50 | COMPLETE Tc TRANSFER
COMMUNITY COLLEGE)
Introduction to the Sciences
SCI101 (Transferred from DALLAS COUNTY 4.50 4.50 | COMPLETE TC TRANSFER
COMMUNITY COLLEGE)
Science and Technology - Laboratory
Course
SCI103 (Transferred from DALLAS COUNTY 1.50 1.50 | COMPLETE TC TRANSFER
COMMUNITY COLLEGE)
SCI201 Cy vonmental Science and Sustainability 4.50
Environmental Science and Sustainability -
SCI203 Laboratory Course 1.50 1.50 | COMPLETE A 1503A
()
UNIV104 Academic and Career Success 4.50
Category Total 66.00 3 .00
- ndicates Student Elected Pass/ ail
- ndicates Pass/ ail Onl Course
Program Totals
Credits Required 148.00
Credits Completed 121.00
Credits Taking 0.00
Credits Scheduled 0.00
Area of Stud
Concentration: Organi ational Beha ior
CO CE_ - Concentration Option (32.00 Credits , 8 Courses)
Required Earned
Course Description Credits Credits Status / Grade Term
BHVS215 Motivation and Emotion 4.00 4.00 | COMPLETE | B- | 1602B

 

 

 

 

 

 

 

 
~

~

 

~

 

 

 

 

 

 

 

 

 

 

 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 21 o0f193 PagelD 25
|
Interpersonal Communications and . |
BHVS315 Dynamics 4.00 4.00 | COMPLETE A 1801A
HRM345 Building Effective Teams 4.00 4.00 | COMPLETE A 1603B
MGMT4 5 Business Capstone 4.00 4.00 | COMPLETE A- | 1802A
Creating Change in Individuals and
OB460 Organizations 4.00 4.00 | COMPLETE 1704A
: OB470 Developing Human Resources 4.00 4.00 | COMPLETE 1801A
| PSYC310 Organizational Psychology 4.00 4.00 | COMPLETE A- | 1701B
PSYC424 Diversity 4.00 4.00 | COMPLETE A- | 1801B
Category Total 32.00 32.00

 

 

 

 

 

 

- ndicates Student Elected Pass/ ail
- ndicates Pass/ ail Onl Course

Concentration: Organizational Behavior Totals

Credits Required
Credits Completed
Credits Taking
Credits Scheduled

32.00
32.00
0.00
0.00
~

 

~~

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 22 of 193 PagelD 26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Boatwright, Shannon
Student Enrollment
Campus CTU-Online Enroll ID BO19122398
vena Management: Organizational Leadership
Description and Change
Program
Version 8/1/12 IL
Comments
Catalog
Concentration Organizational Leadership and Change
Status Withdraw Advisor muel
SBrown4@coloradotech.edu
Enroll Date 12/16/2019
Start Date 1/7/2020
Credits Req'd 48.00 Hours Req'd 480.00
Credits Hours
Complete 0.00 Complete 0.00
Credits Taking 0.00 Hours Taking 0.00
Cum GPA 0.00
Program Categories
CORE - Core Requirement (28.00 Credits , 7 Courses)
Required Earned
Course Description Credits Credits Status / Grade Term
FINC615 Applied Managerial Finance 4.00 0.00 | FUTURE
INTD670 Leadership and Ethical Decision-Making 4.00 0.00 | COMPLETE | w_ | 2001A
1T600 IT Management 4.00 0.00 | FUTURE
MGMT604 Organizational Behavior 4.00 0.00 | FUTURE
Strategic Management in Dynamic
MGMT690 Environments 4.00 0.00 | FUTURE
MKTG630 Applied Managerial Marketing 4.00 0.00 | FUTURE
Project Management Processes in
PM600 Organizations 4.00 0.00 |} FUTURE
| Category Total 28.00 0.00
CONCEN - Concentration Option (20.00 Credits , 5 Courses)
Required Earned
Course Description Credits Credits Status / Grade Term
Management Capstone
MGMT659 (or MGMT655) 4.00 0.00 | FUTURE
Introduction to Organization Leadership
MGMT671 and Change 4.00 0.00 { FUTURE
MGMT672 Strategic Change Management 4.00 0.00 | FUTURE
MGMT673 Foundation of Organizational Design 4.00 0.00 | FUTURE
MGMT675 Leadership and Organizational Power 4.00 0.00 | FUTURE
Category Total 20.00 0.00

 

 

 

 

 

## - Indicates Pass/Fail Only Course

Program Totals
Credits Required

Credits Completed

Credits Taking

# - Indicates Student Elected Pass/Fail

48.00
0.00
0.00

 
~

~ ‘

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 23 of 193

Credits Scheduled 0.00

~

PagelD 27
 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 24 of 193 PagelD 28

Hindawi Publishing Corporation
Behavioural Neurology

Volume 2014, Article ID 536503, 4 pages
http://dx.doi.org/10.1155/2014/536503

Case Report

Hindawi

Bipolar Disorder and Multiple Sclerosis: A Case Series

Youssef Sidhom, Mouna Ben Djebara, Yosr Hizem, Istabrak Abdelkefi, Imen Kacem,
Amina Gargouri, and Riadh Gouider

Department of Neurology, Razi Hospital, Manouba, 2010 Tunis, Tunisia
Correspondence should be addressed to Riadh Gouider; riadh.gouider@gnet.tn
Received 20 May 2013; Accepted 21 July 2013; Published 17 March 2014
Academic Editor: Stefano F. Cappa

Copyright © 2014 Youssef Sidhom et al. This is an open access article distributed under the Creative Commons Attribution License,
which permits unrestricted use, distribution, and reproduction in any medium, provided the original work is properly cited.

Background, The prevalence of psychiatric disturbance for patients with multiple sclerosis (MS) is higher than that observed
in other chronic health conditions. We report three cases of MS and bipolar disorder and we discuss the possible etiological
hypothesis and treatment options. Observations. All patients fulfilled the McDonald criteria for MS. Two patients were followed
up in psychiatry for manic or depressive symptoms before developing MS. A third patient was diagnosed with MS and developed
deferred psychotic symptoms. Some clinical and radiological features are highlighted in our patients: one manic episode induced by
high dose corticosteroids and one case of a new orbitofrontal MRI lesion concomitant with the emergence of psychiatric symptoms.
Ail patients needed antipsychotic treatment with almost good tolerance for high dose corticosteroids and interferon beta treatment.
Conclusions. MRI lesions suggest the possible implication of local MS-related brain damage in development of pure “psychiatric
fits” in MS. Genetic susceptibility is another hypothesis for this association. We have noticed that interferon beta treatments were
well tolerated while high dose corticosteroids may induce manic fits.

1. Introduction

Emotional disturbances are highly prevalent with an early
onset in patients with multiple sclerosis (MS) [1]. The pres-
ence of psychiatric symptoms in MS was underlined and sys-
tematically described as early as in 1877 by Charcot. However,
it was only in the last two decades that more detailed studies
were carried out [2]. Many of these symptoms are described
and are not necessarily related to the psychological impact
of such a chronic and disabling disease. Depression is the
most common psychiatric manifestation with a prevalence
of 22-54% [3]. Other manifestations are anxiety, euphoria,
and psychosis [4]. Bipolar disorder and MS coexistence is
not common but well proven. A few cases have been already
reported [5-8]. The link between these two disorders is
not fully determined. Herein, we present three cases of MS
and bipolar disorder and we discuss the possible etiological
hypothesis and treatment options.

2. Case Reports

2.1. Case 1. A 39-year-old man, with no family medical
history, was followed up since 1992 at the age of 20 for bipolar

disorder with mainly manic fits. He was treated with a mood
stabilizer (lithium carbonate). In October 2003, he presented
a decrease in visual acuity that resolved spontaneously after
15 days. In September 2004, he reported paresthesia and
weakness of the left side of the body associated with urinary
incontinence. The symptoms regressed after a five-day course
of intravenous methylprednisolone (1g per day). Neurologi-
cal examination revealed a left hemiparesis and left pyramidal
syndrome. Cerebrospinal MRI showed multiple T2-weighted
hyperintense lesions in periventricular white matter and in
corpus callosum, as well as the cervical spine at C2 and
C3 (Figure 1). Radiological Barkhof criteria for MS were
fulfilled. Autoantibody (ANA, anti-DNA, anti-SSA, anti-SSB,
and anti-SM) and serology (syphilis, hepatitis B and C, and
HIV) tests were negative. Visual evoked potentials showed
increased latencies. Based on these findings, the patient
was diagnosed with relapsing-remitting MS, and interferon
beta-1A treatment had been initiated since December 2004.
During the seven years of follow-up, the patient presented
two neurological fits in December 2005 and February 2007.
His last EDSS score was 1. He repeatedly discontinued his
mood stabilizer treatment and had concomitant manic fits.
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 25 o0f193 PagelD 29

 

Ficure 1: Axial cerebral T2-weighted image showing multiple
lesions in periventricular and subcortical white matter. Dawson's
finger (arrow) is a characteristic finding in multiple sclerosis.

2.2. Case 2. A 38-year-old woman, with a family history of
bipolar disorder in a maternal uncle, has been followed up
since the age of 20 for manic depressive psychosis with mainly
manic episodes. A mood stabilizer treatment was prescribed
(lithium carbonate). She consulted in 2005 about an episode
of weakness of both lower limbs. She reported a similar
episode in 2004 that resolved spontaneously after a few days.
Neurological examination revealed a quadripyramidal syn-
drome with right kinetic cerebellar syndrome. Cerebrospinal
MRI displayed multiple ovoid and confluent T2 hyperintense
lesions in periventricular and semioval white matter and a
cervical lesion at the level of C6. No gadolinium-enhanced
lesions were identified. Serological tests for syphilis, hepatitis
B and C, and HIV, inflammatory tests, and anti-nuclear anti-
bodies were negative. The diagnosis of clinically definite MS
was made. On follow-up, she presented one motor fit per year
and was treated with high doses of methylprednisolone in
each episode. The last fit was in June 2010. She consulted about
an episode of weakness of both lower limbs. A three-day
course of high doses of intravenous methylprednisolone was
prescribed. Two days later, she presented a manic fit requiring
hospitalization in a psychiatric department. Cerebrospinal
MRI showed no new lesions. The patient was treated with
atypical antipsychotics (olanzapine) associated with lithium
carbonate with resolution of the manic episode.

2.3. Case 3, A 23-year-old woman, with a family history of
bipolar disorder in a sister, had no past personal history.
In April 2005, she presented clumsiness in the right side
of her body that completely regressed after two months. In
February 2007, she reported weakness in her left hemibody
with blurred vision, completely regressed after one month.
In November 2008, the patient was hospitalized for a motor
deficiency in the right hemibody associated with diplopia and
bladder dysfunction. Neurological examination showed right
hemiparesis with quadripyramidal syndrome and static and
kinetic cerebellar syndrome. Cerebral MRI revealed multiple
T2 hyperintense lesions in periventricular and subcortical

Behavioural Neurology

 

Figure 2: Axial cerebral Tl-weighted image revealing a right
orbitofrontal active lesion with gadolinium enhancement (arrow).

“white matter’, mainly in frontal and temporal lobes, right
cerebellar peduncle, and corpus callosum and two cervical
lesions at the level of C2 and C3. Analysis of the cerebrospinal
fluid (CSF) detected the presence of oligoclonal bands. The
diagnosis of relapsing-remitting MS was confirmed accord-
ing to McDonald criteria. The patient received a 5-day course
of intravenous methylprednisolone (1 g per day). Six months
later, the patient developed psychiatric symptoms with irri-
tability, frequent crying, social withdrawal, and insomnia.
She has not consulted and received no treatment. A few
months later, the clinical picture changed spontaneously and
the patient was hospitalized for a manic episode with eupho-
ria, grandiosity, hyperactivity, and reduced need to sleep.
Neurological examination was normal. Cerebral MRI showed
a right orbitofrontal active lesion with gadolinium enhance-
ment (Figure 2). She was treated with an antipsychotic
(haloperidol 15 mg t.i.d) in association with a mood stabi-
lizer (sodium valproate 600 mg t.id) with resolution of the
manic episode. An interferon beta-1A treatment was started
in April 2011 with good tolerance.

3. Discussion

The first case report describes a man with a long term history
of bipolar disorder who developed MS. In this case, the
most likely hypothesis advanced to explain this comorbidity
would be a casual association. In fact, MS is a relatively rare
disease with an estimated prevalence in Tunisia of 20.1 per
100,000 inhabitants [9], yet bipolar disorder affects 1% of the
population [10]. As patients with bipolar disorder have at
least the same risk of developing MS as subjects not suffering
from bipolar disorder, it is possible that both conditions
coexist with no direct link between them. However, Joffe et al.
have shown that manic depressive psychosis appears to be
significantly more common in MS patients than in the general
population, prompting the search for alternative hypotheses
{t1]. Etiopathogenic bases explaining this association are not
yet understood. One hypothesis is that mood disorders could
be an inaugural manifestation in MS [12] or may be the

 
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 26 of 193 PagelD 30

Behavioural Neurology

presenting symptom of MS years before the development of
neurological signs as shown in the first two patients [13]. In
fact, Lyoo et al. performed brain MRI on 2783 patients who
were referred as part of their psychiatric evaluation. Their
findings indicated that 0.83% of the patients had T2-weighted
white matter hyperintensities consistent with MS, which was
almost 15 times the reported prevalence of MS in the general
population in the United States [14]. These results suggest the
possibility of pure “psychiatric fits” in MS. This hypothesis has
been reported by several authors [15, 16]. However, a study of
7301 autopsies of patients followed in psychiatry has led to the
anatomopathological confirmation of MS in 14 patients, none
of whom has a pure psychiatric form without any associated
neurological manifestations [17].

The second case report illustrates the occurrence of a
manic episode following high doses of methylprednisolone.
Corticosteroids have long been implicated in the precipita-
tion of the onset of certain psychiatric symptoms. The most
common adverse effects of short-term corticosteroid therapy
are mood disorder, euphoria, and hypomania. Conversely,
long-term therapy tends to induce depressive symptoms [18].
Dosage is directly related to the incidence of adverse effects
but is not related to the timing, severity, or duration of these
effects [19]. Among MS patients treated with corticosteroids
or ACTH, two systematic studies reported that 40% became
depressed, 31% hypomanic, and 11% developed a mixed state
and 16% a psychotic state [20]. Interestingly, these symptoms
do not occur with every drug exposure and appear more
frequently in case of a discontinuous treatment [21].

Although research of the etiopathogenesis of the asso-
ciation between MS and bipolar disorder is still limited,
a common genetic susceptibility to both diseases was dis-
cussed. In a series of 56 patients, Schiffer et al. noted a
higher frequency of the HLA-DR2 and -DR3 haplotype
and a decrease in the frequency of HLA-DRI and -DR4 in
patients with both MS and bipolar disorder with a family
history of affective disorders [5]. More recently, Bozikas et al.
investigated this possible association based on the study of the
HLA system in family members of a patient with both MS and
bipolar disorder and family history of bipolar disorder. This
study showed that HLA-DR2 haplotype appears to be a
susceptible locus for bipolar disorder. These studies suggest
that genes near the HLA region on chromosome 6 could be
involved in the multifactorial pathogenesis underlying the
clinical comorbidity of the two disorders [7]. Our patient in
the third case has a family history of bipolar disorder and
could therefore have a genetic susceptibility for this disorder.
The hypothesis of a common vulnerability between MS and
bipolar disorder could be advanced.

The manic symptoms may also be related to white matter
lesions location [22]. Indeed, the orbitofrontal cortex is the
main structure involved in regulating social behavior. Its dis-
connection from subcortical structures due to white matter
damage in MS may explain, at least in part, the symptoms in
the manic syndrome (exalted mood and disinhibition). This
was noted in the third case as a new active lesion was found in
the orbitofrontal cortex concomitant with the manic episode.

Bipolar disorder in MS patients is usually treated in
the same way as in the general population. A treatment

with mood stabilizers (sodium valproate, carbamazepine, and
lithium) associated with atypical antipsychotics is generally
effective on manic fits. This was the case in our three patients.
The use of lithium must be with caution in patients with
sphincter disorders since they tend to reduce their fluid intake
and may thus have high serum levels of lithium approaching
toxic doses [23]. Remission of psychiatric symptoms was
noted using high doses of methylprednisolone even when fits
were purely psychiatric [10]. This positive effect of corticos-
teroids against psychological fits supports the hypothesis of
an organic cause for MS and bipolar comorbidity. It should be
emphasized that the risk of exacerbation of psychiatric disor-
ders using corticosteroids, which are not constant and occur
more frequently in case of a discontinuous treatment, should
not delay their use. In fact, patients manifesting psychiatric
symptoms could still be treated with mood stabilizers, neu-
roleptics, or antidepressants with simultaneous steroid taper,
as seen in Case 2. Thus, the main lesson for clinicians is that
they should be aware of the possibility of steroid psychosis
and be ready to treat it.

Interferon beta (IFN-f) treatment has been proposed
to our patients to prevent relapses with good tolerance.
Although initial studies have reported cases of suicide and
depression in patients treated with IFN-B, none of the ran-
domized controlled trials using standardized and validated
measures of depression showed a significantly increased risk
of depression in patients treated with IFN-8 [24]. Other
studies did not show a worsening of mood disorders in MS
patients treated with IFN-f for a long period [25]. We can
therefore conclude that the presence of major depression is
not an absolute contraindication to treatment with IFN-f.
Neurologists should, however, always be alert to the possible
development of depression in all patients with MS, whether
they are on disease-modifying treatment or not.

4. Conclusions

‘These three case reports highlighted the possible association
between MS and bipolar disorder, an association that is still
not well studied. We conclude that interferon beta treat-
ments are well tolerated while high dose corticosteroids may
induce manic fits. MS and bipolar association may be due
to local MS-related brain damage or due to common genetic
vulnerability. More studies focusing on specific response to
treatment and genetic susceptibility are mandatory.

Conflict of Interests

The authors declare that there is no conflict of interests
regarding the publication of this paper.

References

(1) S. L. Minden, “Mood disorders in multiple sclerosis: diagnosis
and treatment,’ Journal of Neurovirology, vol. 6, no. 2, pp. S160-
$167, 2000.

[2] A. Iacovides and E. Andreoulakis, “Bipolar disorder and resem-
bling special psychopathological manifestations in multiple
 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 27 of193 PagelD 31

sclerosis: a review,’ Current Opinion in Psychiatry, vol. 24, no.
4, pp. 336-340, 2011.

[3] C. Lebrun and M. Cohen, “Depression in multiple sclerosis;
Revue neurologique, vol. 165, pp. S156-S162, 2009.

[4] O. Ghaffar and A. Feinstein, “The neuropsychiatry of multiple
sclerosis: a review of recent developments,’ Current Opinion in
Psychiatry, vol. 20, no. 3, pp. 278-285, 2007.

[5] R. B. Schiffer, N. M. Wineman, and L. R. Weitkamp, “Associa-
tion between bipolar affective disorder and multiple sclerosis,’
American Journal of Psychiatry, vol. 143, no. 1, pp. 94-95, 1986.

[6] M. F Casanova, M. Kruesi, and G. Mannheim, “Multiple
sclerosis and bipolar disorder: a case report with autopsy find-
ings,” Journal of Neuropsychiatry and Clinical Neurosciences, vol.
8, no. 2, pp. 206-208, 1996.

[7] V. P. Bozikas, M. C. Anagnostouli, P. Petrikis et al., “Familial
bipolar disorder and multiple sclerosis: a three-generation HLA
family study, Progress in Neuro-Psychopharmacology and Bio-
logical Psychiatry, vol. 27, no. 5, pp. 835-839, 2003.

[8] A. C. De Cerqueira, A. E. Nardi, E Souza-Lima, and J. M.
Godoy-Barreiros, “Bipolar disorder and multiple sclerosis:
comorbidity and risk factors,” Revista Brasileira de Psiquiatria,
vol. 32, no. 4, pp. 454-456, 2010.

[9] N. Ammar, N. Gouider-Khouja, and FE. Hentati, “A comparative
study of clinical and paramedical aspects of multiple sclerosis in
Tunisia,’ Revue Neurologique, vol. 162, no. 6, pp. 729-733, 2006.

[10] F. Rouillon, “Bipolar disorders: epidemiology,” Annales Medico-
Psychologiques, vol. 167, no. 10, pp. 793-795, 2009.

[11] R. T. Joffe, G. P. Lippert, T. A. Gray, G. Sawa, and Z. Horvath,
“Mood disorder and multiple sclerosis,’ Archives of Neurology,
vol. 44, no. 4, pp. 376-378, 1987,

[12] F Blanc, F Berna, M. Fleury et al., “Inaugural psychotic events
in multiple sclerosis?” Revue Neurologique, vol. 166, no. 1, pp.
39-48, 2010.

13] P. J. Jongen, “Psychiatric onset of multiple sclerosis” Journal of
the Neurological Sciences, vol. 245, no. 2, pp. 59-62, 2006.

[14] K. Lyoo, H. Y. Seol, H. S. Byun, and P. E Renshaw, “Unsuspected
multiple sclerosis in patients with psychiatric disorders: a
magnetic resonance imaging study,” Journal of Neuropsychiatry
and Clinical Neurosciences, vol. 8, no. 1, pp. 54-59, 1996.

[15] K. Skegg, P. A. Corwin, and D. C. Skegg, “How often is multiple
sclerosis mistaken for a psychiatric disorder?” Psychological
Medicine, vol. 18, no. 3, pp. 733-736, 1988.

[16] A. A. Asghar-Ali, K. H. Taber, R. A. Hurley, and L. A. Hay-
man, “Pure neuropsychiatric presentation of multiple sclerosis,”
American Journal of Psychiatry, vol. 161, no. 2, pp. 226~231, 2004.

[17] L. G. Johannsen, E. Stenager, and K. Jensen, “Clinically unex-
pected multiple sclerosis in patients with mental disorders: a
series of 7301 psychiatric autopsies,” Acta Neurologica Belgica,
vol. 96, no. 1, pp. 62-65, 1996,

[18] S. H. Bolanos, D. A. Khan, M. Hanczyc, M. S. Bauer, N.
Dhanani, and E. S. Brown, “Assessment of mood states in
patients receiving long-term corticosteroid therapy and in
controls with patient-rated and clinician-rated scales” Annals
of Allergy, Asthma and Immunology, vol. 92, no. 5, pp. 500-505,
2004.

[19] 'T. P. Warrington and J. M. Bostwick, “Psychiatric adverse effects
of corticosteroids,” Mayo Clinic Proceedings, vol. 81, no. 10, pp.
1361-1367, 2006.

[20] M. I. Ybarra, M. A. Moreira, C. R. Aratijo, M. A. Lana-Peixoto,
and A. L. Teixeira, “Bipolar disorder and multiple sclerosis;
Arquivos de Neuro-Psiquiatria, vol. 65, no. 4, pp. 1177-1180, 2007,

 

Behavioural Neurology

[21] S. L. Minden, J. Orav, and J. J. Schildkraut, “Hypomanic
reactions to ACTH and prednisone treatment for multiple
sclerosis,” Neurology, vol. 38, no. 10, pp. 1631-1634, 1988.

[22] M. Hutchinson, J. Stack, and P. Buckley, “Bipolar affective dis-
order prior to the onset of multiple sclerosis,” Acta Neurologica
Scandinavica, vol. 88, no. 6, pp. 388-393, 1993.

[23] T. Paparrigopoulos, P. Ferentinos, A. Kouzoupis, G. Koutsis, and
G. N. Papadimitriou, “The neuropsychiatry of multiple scle-
rosis: focus on disorders of mood, affect and behaviour”
International Review of Psychiatry, vol. 22, no. 1, pp. 14-21, 2010.

[24] J. A. Wilken and C. Sullivan, “Recognizing and treating com-
mon psychiatric disorders in multiple sclerosis,’ Neurologist,
vol. 13, no. 6, pp. 343-354, 2007,

{25] J. Porcel, J. Rio, A. Sanchez-Betancourt et al., “Long-term emo-
tional state of multiple sclerosis patients treated with interferon
beta,” Multiple Sclerosis, vol. 12, no. 6, pp. 802-807, 2006.
 
 
 

 

February 26, 2020

  

SHANNON BOATWRIG
7150 estgrand av app 7
Dallas, TX 75223

Member ID #: 418W01556
Reference Number: 110467028

icing Provider: Garland Behavioral Hospital
esting Provider: Ayodele Abraham
Service Requested: Inpatient Psychiatric Facility

& of Service: 02/24/2020 to 02/26/2020

Dear SHANNON BOATWRIGHT:

Thank you for choosing Amerigroup as your health plan. We want to make sure you
understand the medical care being provided to you. This letter tells you about a recent
decision we made about your health care coverage.

The request for the service(s) listed above has been approved. Your provider has also
been notified.

This authorization is not a guarantee of payment/coverage. You must be eligible at the
time the services are provided and you may be subject to cost-sharing amounts
described in your Evidence of Coverage.

If you have questions or need further help with Amerigroup concerns, please call our
Member Services department at the phone number printed on your Plan membership
card. TTY users should call 711.

Sincerely,

Utilization Management Department
Amerigroup

Y0114_16_27488_X 05/13/2016 46231MUSENMUB
Page 1

HOOTOLOSTSTOON

EARS Env [4,973)2083

  
    
 
 
  
 

Bdcument 3 Fi q01

The benefitdniigmeition provided is a brief summary, Aaa
benefits. For more information contact the plan. Limitatell
restqmaags may apply. Benefits may change on January F

  
  
  

    

plete description of
lopayments, and
h year or upon

       
   

  

up Texas, Inc. is an HMO DSNP plan with a Medi .

C Or ’ _ - renewal.

    

Y0114_16_27488_X 05/13/2016 46231MUSENMUB
Page 2

   
2902 [b10'7] Aus geen 21.2210 GOL LOO
sv3f 90901110702 Sakrqoors 1 3swado

Details for claims processed in October 2020 as of 10/31/2020

 

Your share of the cost may be a copay or coinsurance or the amount you need to pay to meet the deductible, if you have one. You
may need to pay all of the cost if a service is not covered, is denied for medical reasons or you have not yet met the deductible.

          

This is how much your plan pays.

Medicare determines what it will cover and pay. All doctors and facilities that accept Medicare
agree to these rates. Also, your plan has negotiated rates with doctors and facilities in your plan.

Doctors, hospitals and health care service providers choose what
to charge. This is what you might pay if you did not have coverage.

age 32 of 193 PagelD

 

ors ine

   

        
  

Jeelani, Faraz A. 07/09/20 X-ray of shoulder, a ‘ ¢)

tin your pian) minimum of 2 views -

r 73030 @

oflaim number:

 

4190528350400

Heelani, Faraz A. 07/09/20 X-ray of shoulder, $38.00 $9.80 $9.80

ain your plan) minimum of 2 views -

73030

€laim number:

(190528350400

Yeelani, Faraz A. 07/09/20 X-ray of knee, 3 views $38.00 $9.80 $9.80

tin your plan) - 73562

Oo

>

Claim number:

190528350400

2 Subtotal: $114.00 $29.40 $29.40
Medical and Hospital EOB for Shannon B Boatwright Continues on next page 3o0f11

 
Details for claims processed in October 2020 as of 10/31/2020

       

                    
            

ie a Your share
oPassanante, Michael 08/08/20 Emergency $0.00
. department visit,
c{Not in your plan) problem of high

severity - 99284

 

@®
claim number:
190475292200

Subtotal:

 

  

ve

x rae a s ? * - - v
Insertion of needle $5.25 $3.00 $3.00

09/03/20

     

  

linical Pathology
boratories into vein for collection
SNe in your plan) of blood sample -
A 36415
Claim number:
2190574503800
“Clinical Pathology 09/03/20 Obstetric blood test $352.06 $47.81 $47.81
aboratories panel - 80055
Not in your plan)
3B
Claim number:
4190574503800
g j
O

Medical and Hospital EOB for Shannon B Boatwright Continues on next page 4of 11

 
TZ §j06 aed yxou UO SaNuyUoD WYBMjyeog GF UOUULYS 10} GOI [edsoH pue [e2|paw

pei 193 PagelD 38

oO

                

 

wens wwertsSC«( 0S arenas

 

ST766 OO0SZZ7TSLZ68T

- SayNUIW Op AyjesidA Jequuinu wiejD
USIA ‘Quanedyino

48410 10 ad1Yjo (uejd 4NOA uj)

   

G0 v8'ETTS “ETTS 00°09TS quaned paysijqeysy 02/80/60 “d S{09IN “ISO,

BIPUS INO,

vEO?TS =s—i(‘émEOTS:=C=“‘<‘éR’*CO#*‘#OV2SSES : —-yeyoaqns

OOrbZ60P7E8T
sequunu wie]>

 
        

 

  

£9709 - 1d wuBW (uejd snoA uj)
Q SSASSE YISIA Ul] 41D peNpPaW
0O'7SES qualyedqno jeydsoy 02/80/60 seyjeq IsIPOyeW

Anns vE'OzTS

=

    

SPIcTeL Winey \

 

 
TZjO0T aged zxay uo sanuQUOD JuZuMyeOg G UOULIEYS JO} aOd 1eHdSOH pue jeIIpaw

                 
                

OOVTOSTOZE8T
SB LSre Wp eles celesrarrs) 9101) dequinu wilel>
PasAAGS S$! ISO)

arte ha (uejd JNOA uy)
vies mt LOEO8 - Snip jo 4X [ED1POW
comes 00°0$ 00°0$ o0's8sés aouasaid JO} Buljsa] 02/71/60 SE|/EQ IPoyeW

ry OOPTOSTOZEST
vTea Tt aere $z0S8 uequunu wie|>
Dow Re7ALOhGRDS ta Genet - {S39} pezyewojpne

    

 
    

     

*(s19]/21e\d ‘{j39 poo|q (ueld JNOA uj)
PYM ‘s]j99 pa) JUNO 47D [21Ipaw
sO0z$ i

 

89 poojg a}ajdwWi0>

se

seyeq asipoylay

is 25

 

             
      

EZ'SLT$ E@'SLTS. “yeqoqns

   

 

    

$8766 - UOIOUN{ JO dj] OOLTSOES9E68T

0} Je3IY JUEDUSIS 4aquunu wilej>
yum Wwajqoid

‘VISIA JuaLUedap (uejd snoA ul JON)

     
        

EZ*SLTS

ar

aw

"y dejey ‘ea

E7'SLTS Anuaas

SZ

0z/ZT/60

    

O

order acetate ens
 

TZjOTT esed jxau uo SenuyuOD

                  

age lD 40

6 of 193, P

ment 3 Filed 01/27/21 _ Page -

emer 00°0S

ari 400 st) Ae

SW ice Mm releplelelcaprel plein)
STOR EeYANO MOMS IP ben)
a? asnesvyg OO'US
AWE SHUNGIENE Stuy
Dre mehs)

Rol -2ULerareny

-BK__Do

  

-Cv-00132-

020Z/0€/60 40 se

00°0$

00°0S

00°0$

 

WSUMje0g g UOUURYS JO) gOqJ [evidsoH pue jeIpEW

FS9S8
- uOITeWIWUeYU! Paap
0} ‘ajes UOHe}UaLWHIpPaS

00°r6$ 129 poojq pey

0SS78 -

[@A9| (QWAZUe Seipsed)
SSeUly BUIVESIZ

00°0EZS

cOLv8

- [@Aa} (QUOWIOY

SAIjONposda.)

21U0LI0YS

00°8ZES ‘uidosyopeuoy

8v008
- S}EN1LUBYD poojq jo
dnoz a1seq ‘1sa} poojg

27

OZOZ Jlequiajdas Ul passad01d SWIP]D IO] sjiejeaq

GDEMSE11 SJCO. ng 20201019809 JE4B
20201018 016095: Enw [4,953] 6 of 12

02/zT/60

   

OOPTOSTOZE8T
wequunu WwIe|>

(ueld 4noA uj)
AY [EOIpPEW

0z/zT/60 SEE ISIPOUI

OOPTOSTOZERT
:Jequunu wiel>
(uejd 4noA u})

439 [e1paW
SEIIE ISIPOY@W\Y

OOVTOSTOZLE8T
waquuinu wie|>

(uejd 4noA uj)

43 |E01payy

02/zT/60 SEE ISIPOuWY
OOVTOSTOZLE8T

equunu wie|>

(uejd 4NOA uj)

44D [eE1|payy
sejjeq sIpoyrey)

      
  

 
 

”

1240 2T aged 1xau UO SanuNUoD

       

   

     

 

 

 

 

 

 

 

0} JeSIY} JUeDpUZIS
YUM Wuajqoud (uejd INOA uj)
USIA JUsWedap 43D |eTIPI-
Lv’ L82'7$ Ly L8z‘7$ 00°7z8'TS Apuadiaw3 0z/ZT/60 SEE ISIPOYW
: OOVTO8TOZE8T
GO89Z - SNA} YSIly JO Joaquinu Wie|>
ajsuls (SAep 9 syaam
pT 07 jenba Jo 493013) (uejd 4noA uj)
sniaqn jueusaid jo 37D [2D1payy
00°0$ 00°0$ OO'TS8$ punosejjn jeulwopqy 02/ZT/60 Seyeg wipoywew
OOvTOSTOLEST
7 waquunu Wwie}>
TOOTs
- sdoososaiw Buisn (uejd unoA uj)
ase SJUNOWP SUL UOIJEUILUEXS YM JID JLIIpPsy
00°0S 00°0$ 00°90ES 389} sisAjeulin enue, 02/21/60 seyjeg ws!poyyww
OOvTOSTOZE8T

ae ep Le

 

yed Janmoue sapun
MPR e eR

    

 

WsuMjeOg g UOUUBYS 40} G03 [edSOH pue jeo|pow

G8Z66 - UOHOUNY JO aft]

OOPTOSTOZE8T
JaquINU WII

 

wequNU WIe]>

EE SLeLle mers els (ued sno uj)
vrs aay 98028 - eulun 43D 1201paW
ous

PT AU Tareny

Ord eYa kel a itee eet

 

00°0L7$

 

“qUNOD AUO/OD jeLaIeg

   

02/2T/60 sejjeq IsIPoyaW

  

   

OZOZ Jequiajdasg ul pessad0id suelo 10] sjrejeq

 

 
 

et
N
-

o
o
N

IYsUMIeOg g UOUUNLYS 10} GOI [EUGSOH pue [ED1PaW
(TTZ ALL) | .
€789-690-vv8-T
"sn j]eD
gsuonsanb aaey {js

                              

*yse 0} Aqyines 40
40}30p 1noA
jJ2D °40413 19430
JO S3pod Buijyiq
ajduwis e aq Aew i7ea15
ued INOA ul Aqyioey 40 JOJDOp

2 ‘AQ Paajad SJAM JO “Wl SdIAIS 3Y}
303 NOA asnesaq Aed 0} aAey 1,U0p NO,A ‘smauU

(‘8¥OZ-98P-ZL28-T :ALL) pOod s,a19y3 Ing “Woda siyj Ul pays! suelo

"29M e sAep / ‘Aep e suNoY HZ @JOW JO @UO Jo Wed JO [Je paluap aney an
‘(L@Zv-EE9-008-T) JUVIIGIW-008-T wye]) pajuap sNoA ynoge Mouy 03 SBujyL
[IED “4 yoda ‘Buljjiq yseucysip ON SOA ‘sn jo ‘azous

8q JYBIUs 1eY} BuUIYYSWOs 99130U NOA JI

     

e 3:21-cv-00182-C-BK .Document 3 Filed 01/27/21 Page 38 of 193 PagelD 42

UJEd] O| “BAIS JO W9}! 94}

éppo Jujyewos vag 404 SurAed ase NOA yYonw Moy YUM aauZesIp

“WHIq eB NoA yng wWie}d e aAcidde am j! jeadde osje

NOA puads |jIM SABPIAOId aed YYWeEsY 194}0 ued NOA ‘UHe|D e AUSp aM ji jeadde ued NO,
pue sio}>op JNOA ‘BulyjAue amo NOA §| €2991109 YOO] GO "@BeJBA09 INOA yNoge UOIs}Iap JNO eSueys 0}
Siu} Ul SLUIe]> inoA og sn Suryse jo Aem jeuuoy e si jeadde ue Buijeyy

jeadde Jo quiejdwioo

TWtIg © JOU SI Yoda st mm EOLORUCRcLUCESD:
os el een eee i en © SEU O} 24311 9Yy} BACY NOA

Pb t=) (ohb bere . evucy es

 
1ZjO6T  a8edjxeuuosanuquop JyBLUMJeOg g UOUUeYS JO} gO 1eq!dSOH pue jeQ1|paW

7 SoLULoleemoleL-mcl U0 lb Maloy, @el,1-t-3 9] Lele et mee =e)
yuasun Ady ‘spaau snoias ssa] 104 uaduep Ul a4, ep mater in meow |e ems cle pe? Merce YAC-ri vim Ol LeTOLe SEATON | vf
diy sduiaes

          

]220.1

FOL :12303qNS

[uv 00SSZ690PE8T

|
07266 waquuinu Wwte]>
- Aep sad saynuiu

 

TO'ZOT‘S$
6P'SsTs

         

To'zor‘ss

 

 

 

 

LL

 
  

OZ AyjeaidA3 sues (uejd JNOA ul JON)

     

        

 

s 00'0S 67

CP A-as ee 81Oy

6y'88TS

   

jexoagns

OOZ6TSLOVE8T

TEZ66 - Aep sad 4aquinu Wwile|>
saynuiw CT AjjesidA; .

‘ase quaijedul (uefd NOAA u})

2000S Jeydsoy yuanbasqns 02/vt/60 "d UIAay ‘oaBeW

             

 

   

ae ne anes Get yet ec . os 53 ” : —

wees Si

sa
Eee ott

  

PITS arey

  
 

Tras SOP 0Z0Z Jequiajdes ul pessad01d SUIe{D 10] sjIejeq

  

 
Details for claims processed in September 2020

 

Methodist Dallas 09/14/20
Medical Ctr

(to your plan)

o
Cizim number:
189701801400
Methodist Dallas
Medical Ctr
(f§ your plan)

o
Gfaim number:
189701801400

09/14/20

Methodist Dallas
Medical Ctr

(9 your plan)
a

Glaim number:
#99701801400

Methodist Dallas
Medical Ctr

(fp your plan)

o
Claim number:
189701801400

a wees

O

09/14/20

99/14/20

Injection heparin
sodium per 1000 units
- J1644

Prescription drug oral
nonchemotherapeutic
nos - J8499

Prescription drug oral

nonchemotherapeutic
nos - J8499

Other therapeutic
services (see also
095x, an extension of
094x)-general - 0940

Medical.and Hospital EOB for Shannon B Boatwright

$22.50

$24.00

$1,797.00

$0.00

$0.00

$0.00

 

$0.00

Continues on next page

as of 09/30/2020

     

16 of 21
  

  

Methodist Dallas
Medical Ctr
(in your plan)

o

oe
Gaim number:
189701801400
Methodist Dallas 09/13/20

Medical Ctr
(f your plan)

Claim number:

489701801400

Methodist Dallas 09/13/20
Medical Ctr

(Fj your plan) ‘

Chim number:
189701801400

Methodist Dallas 09/13/20
Niedical Ctr
Ui your plan)

a

N

Glaim number:
189701801400
s ~

  

09/13/20

Injection heparin
sodium per 1000 units
- 1644

Prescription drug oral
nonchemotherapeutic
nos - J8499

Prescription drug oral

nonchemotherapeutic
nos - J8499

Prescription drug oral
nonchemotherapeutic
nos - J8499

Medical and Hospital EOB for Shannon B Boatwright

ZL 8 [eG6'b] AUS gemerys609L0 SLOLocOz

 

Re
vat 60asto10zoz

cay
<

Paqoors HasNaco

Details for claims processed in September 2020

as of 09/30/2020

   

Your share

Continues on next page

 

ISSLe

Slemele

15 of 21

 
Have a complaint?

 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 42 of 193 PagelD 46

You have the right to make a

complaint or appeal

Making an appeal is a formal way of asking us
to change our decision about your coverage.
You can appeal if we deny a claim. You can
also appeal if we approve a claim but you
disagree with how much you are paying for
the item or service. To learn

more, call us.

Things to know about your denied claim

We have denied all or part of one or more
claims listed in this report. But there's good
news. You don’t have to pay because you got
the service from, or were referred by, a
doctor or facility in your plan.

Medical and Hospital EOB for Shannon B Boatwright

   

Remember. this report is not a bill.

Do your claims in this
EOB look correct? If you owe anything, your doctors and

other health care providers will send you
J a bill. :
See something odd?

If you notice something that might be
Yes No dishonest billing, report it. Call

1-800-MEDICARE (1-800-633-4227),

24 hours a day, 7 days a week.

(TTY: 1-877-486-2048.)

Great! It may be a simple
billing code or
other error. Call
your doctor
or facility to ask.

Still have questions?
Call us.
1-844-469-6822
(TTY: 711)
 

2 S[b197] ua seppeg11.2210 601 10z0z
Lee

Av3t SOG0LL LOZ SPEIOOPS ++3SWA0D

 

 

Details for claims processed in October 2020 as of 10/31/2026

Your share

               

 

Willig, Donald S. 09/13/20 Mri scan brain - 70551 $293.00 Soniye
fin your plan)

wT

Gaim number:

490527516800

x Subtotal: $293.00 $76.52 $76.52

~~

N

Your share

Rare

‘Willig, Donald S. Mri scan brain - 70551 $293.00 $0.00 $0.00
{Jn your plan)
E

   

>
€laim number:
490765538400

oO Subtotal: $293.00 $0.00 $0.00
$4,471.60 $850.90 $850.90

 

   
  

 
     

Total:

  

Savings Tip
ray You should always go to the ER or call 911 if you think you
care. It could save you time and money.

re in danger. For jess serious needs, try urgent

Medical and Hospital EOB for Shannon B Boatwright Continues on next page 9 of 11

 
 

Details for claims processed in October 2020 as of 10/31/2020

      

   

Your share

~ Pag ee y aera z ‘ é a
Glinical Pathology 09/03/20 Analysis for antibody ematl)

 

‘Eaboratories to varicella-zoster
{Not in your plan) virus (chicken pox) -
w 86787
Glaim number:
190574503800
S -.
Clinical Pathology 09/03/20 Hepatitis c antibody $171.75 $14.27 $14.27
taboratories . measurement - 86803
Not in your pian)
TO
o
iClaim number:
490574503800
Elinical Pathology 09/03/20 Hiv antigen/antibody $114.69 $0.00 $0.00
Eaboratories combination assay
iNot in your plan) screening - G0475
‘Elaim number:
(190574503800
o Subtotal: $1,097.35 $117.73 $117.73
S - . on a ~
>
oO
4
N
op)
D
w
O
Medical and Hospital EOB for Shannon B Boatwright Continues on next page 6 of 11

ee
     

   

‘Clinical Pathology

Laboratories
ts)

‘fNot in your plan)
S

gq,

Claim number:

490574503800

rGlinical Pathology

N

taboratories
{Not in your plan)
o

‘Claim number:
°£90574503800
C.- ee eee wee ee eee

Elinical Pathology

Kaboratories
ANot in your plan)

4
Olaim number:
290574503800

Glinical Pathology
faboratories

{Not in your plan)
oa

N

@laim number:
190574503800

3 . i

09/03/20

09/03/20

09/03/20

09/03/20

Alpha-fetoprotein
(afp) level, serum -
82105

Estriol (hormone) level

- 82677

Gonadotropin,
chorionic
(reproductive
hormone) level -
84702

Inhibin a (reproductive
organ hormone)
measurement - 86336

Medical and Hospital EOB for Shannon B Boatwright

2P €[bb9'2] US ganceg £12210 BOLLOzOz

a

4v3f 90801110202 SEGgoors 113SWa00

 

Details for claims processed in October 2020

$142.43

$51.18

$92.36

$24.18

$24.18
$0.00 $0.00
$15.59 $15.59

 

as of 10/31/2020

Your share

$0.00

Continues on next page 5 of 11
BD

Details for claims processed in October 2020 as of 10/31/2020

 

celinical Pathology
Laboratories
{Not in your plan)

@®
claim number:
190725662000

 

 

Subtotal: $250.25

Ss |
N
—
~~
N
on
4
CHES:
Cc

  
 

* Spee ek

  

0 + . i ;
stone Star Ambulance 09/12/20 Ambulance service bls $1,000.00 $383.89
LLC emergency transport -
In your plan) A0429

Oo
Qa

Claim number:
2190638955500

‘Lone Star Ambulance 09/12/20 Ground mileage per $120.00
4 LLC statute mile - A0425

ain your plan)
>

Oo
<€laim number:
490638955500

$60.96

          

Your share

$383.89 $0.06

      

$60.96

 

8 Subtotal: $1,120.00 $444.85

Medical and Hospital EOB for Shannon B Boatwright

 

$444.85

Continues on next page 8 of 11

 
i

 

  

aie : Your share
“Clinical Pathology 09/03/20 Detection test for STONtT
cLaboratories human papillomavirus
{Not in your plan) (hpv) - 87624
oO
4
“Claim number:
“490725662000
tty — - .. - a = _
O
O
Medical and Hospital EOB for Shannon B Boatwright Continues on next page 7 of 11

 

290 v [L192] AUS genes 21.210 GOL LOz0e
af GOGOL} LOZOZ AeGOOrS 1-SWaCO

Details for claims processed in October 2020 as of 10/31/2020

              
 

e ApS EB Your share
“Clinical Pathology SIOnOre
‘Gaboratories of drug - 80307

Not in your plan)

w

oe
AClaim number:

_190577615100
“Clinical Pathology 09/03/20 Bacterial colony count, $6.00
laboratories urine - 87086

Not in your plan)
OD

Uetaim number:
©490577615100

 

     
 

 
Details for claims processed in September 2020 as of 09/30/2020

          
   

Héwl, Lynda D. 09/03/20 Established patient $109.00 $68.46 $68.46

 

(in your plan) office or other
0 outpatient, visit
Claim number: typically 25 minutes -
| 188989774800 99214
Oo
Subtotal: $109.00 $68.46 $68.46

a
N
—
Mh
N
—

 

    

 

Methodist Dallas 09/03/20 Automated urinalysis

 

Cc
Medical Ctr test - 81003 ; is
(IB your plan) TaaT
oO
Chaim number:
48991172500
Methodist Dallas 09/03/20 Hospital outpatient $236.00 $120.34 $120.34
Medical Ctr clin visit assess &
(fR your plan) mgmt pt - G0463
>
oO
Claim number:
188991172500
@®
2 Subtotal: $297.00 $120.34 $120.34
. QO . . ae . . . . . wee - - - -

Medical and Hospital EOB for Shannon B Boatwright Continues on next page 8 of 21

 
 

Z+ 0 » [ece'y] AUF symregy GB0910 BLOL0Z0Z
a
avar eoastolozoz SeeRoors 1 aswac.

Details for claims processed in September 2020 as of 09/30/2020

         
 

Your share

  

 

(Ht Southwestern 08/27/20 Complete blood cell $76.00 $0.00 $0.00 OnE
University Hospital count (red cells, white even ia le ike t ad
(fn your plan) blood cell, platelets),

2 automated test -
Gaim number: 85025 der another part
188824118500 chara e
NI —

UT Southwestern 08/27/20 Automated urinalysis $19.00 $0.00 $0.00 SC.00
Shiversity Hospital test - 81003 ALR ALSLE LA OSS ER
(fA your plan) SU.00 because the

@ cost is covered
Claim number: NTA SLA AGRO Rott
¥88824118500 Oa LIOtsT
UT Southwestern 08/27/20 Urine pregnancy test - $62.00 $0.00 $0.00 $0.00
University Hospital 81025 eae
(fR your plan) b RUN omens
Claim number:

498824118500

UF Southwestern 08/27/20 Emergency $1,336.00 $361.74 $361.74
University Hospital department visit,

(i6 your plan) problem of high

NJ severity - 99284

Claim number:
188824118500
© Subtotal: $1,644.00 $361.74 $361.74
Medical and Hospital EOB for Shannon B Boatwright. . Continues on next page 7 of 21

 
|

 

Details for claims processed in September 2020 as of 09/30/2020

Your spare

   
 

        
   

 

Rainer, Michael V. 08/27/20 Emergency $375.00 $120.70 $120.70
i your plan) department visit,
problem of high
aim number: severity - 99284
88648864000
| Subtotal: $375.00 $120.70 $120.70
N
Ms
Sy

Your share

 

UT Southwestern 08/27/20 Blood test, $102.00
“University Hospital comprehensive group is
ain your plan) of blood chemicals - Say Neen
3 80053
flaim number:
188824118500
Oy Southwestern 08/27/20 Bilirubin level - 82248 $49.00
University Hospital
{In your pian)
Oo
9°
#laim number:
488824118500
om
Y
©
O
Medical and Hospital.EOB for Shannon B Boatwright . Continues on next page 6 of 21
Zh 90 € leGe'h] AUS sperapy 60910 81010202 |
grat eogs olozoz REPMOOrs 11 3SWwaco

 

Details for claims processed in September 2020 3s of 09/30/2020

          

   

Yeur share

 

PS See ; ;
OLOGAN, DIANA W. Established patient $464.00 $126.80 $126.80 SU.UG
‘Ain your plan) office or other
to outpatient, visit
aClaim number: typically 40 minutes -
(188778402300 99215
x Subtotal: $464.00 $126.80 $126.80
N
a

 

       
 

  

 

ae . - Your share
Acadian Ambulance 08/27/20 Amb service als $1,422.00 $455.87 $455.87 $0.00
Svc Of Texas emergency transport
dn your plan) level 1 - A0427
O
a
£laim number:
0188576876200
O- - - ae eee = _— ae ae eee eee - . _ - - _ a we cee _ =
cAcadian Ambulance 08/27/20 Ground mileage per $216.72 $68.58 $68.58
sve Of Texas statute mile - A0425
tin your plan)
6
claim number:
| ©4188576876200
|
8 Subtotal: $1,638.72 $524.45 $524.45
Medical and Hospital EOB for Shannon B Boatwright Continues on next page
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 52 o0f193 PagelD 56

UTSouthwestern

Medical Center

The Multiple Sclerosis and Neuroimmunology Clinic
Clinic Phone: 214-645-8800

August 19, 2020

Shannon Boatwright

7150 E Grand Ave Apt 712

Dallas TX 75223

Dear Ms. Shannon Boatwright:

Our records indicate you missed your scheduled appointment with Diana W. Logan, NP on August, 18
, 2020. We understand circumstances evolve that may require appointments to be rescheduled. To
ensure you continue to receive the best possible care, please call our clinic at 214-645-8800 to
schedule another appointment, if you have not already rescheduled.

In the future, if you are unavailable for a scheduled appointment, please notify the clinic at least
24-48 hours in advance so the time reserved for you may be made available to another patient.

If you do not wish to reschedule and were referred to us by another physician, please contact your
referring physician and let him/her know so appropriate arrangements can be made.

As always, your heaith is our primary concern. Thank you for choosing UT Southwestern Medical
Center.
Sincerely,

The Multiple Sclerosis and Neuroimmunology Clinic

Aston, 5303 Harry Hines Bivd., 8th Floor / Dallas, Texas 75390-8829 / Fax: 214-645-8238/ utswmed.org
 

Boatwright, Shannon (MRN MHD3110041) DOB: 04/27/1990 Encounter Date: 11/10/2020
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 53 0f193 PagelD 57

Letter by Yost, Nicole P., MD on 11/10/2020

©)Methodist

DALLAS MEDICAL CENTER

 

GOLDEN CROSS ACADEMIC CLINIC-OB/GYN
122 W. COLORADO BLVD

DALLAS TX 75208-2382

214-947-6700

Shannon Boatwright

November 10, 2020

Shannon Boatwright
7150 E Grand Ave #712
Dallas, tx 75223

Dear Ms. Boatwright:
We are sorry that you missed your appointment with HIGH/RISK OB on 11/10/2020.
Per Clinic Policy, if you have missed three or more appointments in a row, you may be
Discharged from the clinic and unable to schedule future appointments.
Your health and follow-up medical care are important to us. Failure to keep your
appointment may cause harm to you.

Please call our office as soon as possible so that we may reschedule your
appointment. If you have already rescheduled your appointment, please disregard this
letter.

If you have already rescheduled your appointment, please disregard this letter.

Sincerely,

Cammy S.

Printed by Davis, Cammy S. at 11/10/20 2:17 PM Page | of 1
PS
|
Page | of 1
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 54 of193 PagelD 58

Golden Cross Academic Clinic-OB/GYN Date: Sep 8, 2020
122 W. Colorado Blvd C
DALLAS TX 75208-2382 am

Phone: 214-947-6700 \ O Q
Fax: 214-947-6701 - - (9 SEK

Ambulatory referral to Ophthalmology

Patient: Shannon Boatwright MRN: MHD3110041
7150 e grand ave apt 712 DOB: 4/27/1990
DALLAS TX 75223 SSN:
Phone: 214-836-2012 Sex: F
Referring Provider Information:
Authorizing: Phone: 214-947-6700 Fax: 214-947-6701
YOST, NICOLE P. NPI: 1497782981
| Ordering:

| BOWLER, BRITTANY L.

Referral Information:

# Vislts: 1 Referral Type: Evaluation & Treatment [11700003]
Urgency: Routine Referral Reason: Specialty Services Required
Start Date: Sep 8, 2020 End Date: To be determined by Insurer

Diagnosis: Supervision of high risk pregnancy, antepartum (009.90)
Refer to Dept:

Refer to Provider:

 

Electronically Signed By: Nicole Yost, MD at Sep 8, 2020 2:48 PM

 

This document serves as a request of services and does not constitute Insurance
authorization or approval of services. To determine eligibility, please contact the
members Insurance carrier to verify and review coverage.

If you have medical questions regarding this request for services. Please contact
Golden Cross Academic Clinic-OB/GYN at 214-947-6700 between the hours of 8:00am

 

 

- 5:00pm (Mon-Fri).

 

 
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 55o0f193 PagelD 59

Shannon Boatwright
7150 E Grand Ave Apt 712
Dallas TX 75223

September 10, 2020

Dear Shannon Boatwright,

Thank You for choosing Methodist Health Center Oak Lawn for your medical care!

Your primary care physician has recommended that you schedule an appointment with the following specialist. In an
effort to provide a quality and stress-free experience through your medical neighborhood, your physician has provided
you the following information about your upcoming appointment.

Please contact the specialist below to schedule your appointment if this has not already been done.

Specialist Information:

Provider: Hussaini, Syed Mansoor
Specialty: Neurology
Reason: Multiple sclerosis (CMS/HCC)

Location Address: 8230 Walnut Hill Lane POB 3 Ste 300
Dallas, TX 75231

Phone: 469-786-5890

Fax: 469-786-5780

Primary Coverage/Auth #: AMERIGROUP MEDICARE MANAGED CARE/
Referring Physician:

MOLDENHAUER, JENNIFER L.

3629 Fairmont St

DALLAS, TX 75219

This referral is authorized for 12 visits. Please be aware that your insurance plan may not require a referral to a
specialist and/or pre-authorization.

If you have questions about your referral please call Referral Network Management at 214-884-4700 Option 2.
Sincerely,

Referral Network Specialist
Page | of 1
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 56 o0f193 PagelD 60

Golden Cross Academic Clinic-OB/GYN Date: Sep 8, 2020
122 W. Colorado Blvd

DALLAS TX 75208-2382
re rte ‘ON Foe. S00

Transthoracic Echo (TTE) Complete

Patient: Shannon Boatwright MRN: MHD3110041

7150 e grand ave apt 712 DOB: 4/27/1990

DALLAS TX 75223 SSN:

Phone: 214-836-2012 Sex: F

Referring Provider Information:

Authorizing: Phone: 214-947-6700 Fax: 214-947-6701
YOST, NICOLE P. NPI: 1497782981

Ordering:

BOWLER, BRITTANY L.

Referral Information:

# Visits: 1 Referral Type: Diagnostic Imaging [4]
Urgency: Routine Referral Reason: Specialty Services Required
Start Date: Sep 8, 2020 End Date: To be determined by Insurer

Diagnosis: Supervision of high risk pregnancy, antepartum (009.90)
Refer to Dept:

Refer to Provider:

 

Electronically Signed By: Nicole Yost, MD at Sep 8, 2020 2:48 PM

 

This document serves as a request of services and does not constitute Insurance
authorization or approval of services. To determine eligibility, please contact the
members Insurance carrier to verify and review coverage.

If you have medical questions regarding this request for services. Please contact
Golden Cross Academic Clinic-OB/GYN at 214-947-6700 between the hours of 8:00am
- 5:00pm (Mon-Fri).

 

 

 
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 57of193 PagelD 61

Biogen.

April 02, 2020

SHANNON BOATWRIGHT
7150 east strand ave
apt 712

DALLAS, TX 75223

Dear SHANNON BOATWRIGHT,

Recently, we received a request for assistance from you or your prescribing physician regarding your
TYSABRI® (natalizumab). We are here to provide support services, such as financial and insurance
resources, access to Biogen Nurse Educators, and additional important information about TYSABRI.
As of 04/02/2020, we have been unable to reach you. Please call us as soon as possible at
800-456-2255. You can reach a Support Coordinator Monday through Friday, from 8:30 AM to 8:00
PM, Eastern Time.

We look forward to speaking with you.

Sincerely,

Biogen Support Services

FCH-US-1647v2

5000 Davis Drive, PO Box 13919, Research Triangle Park, NC 27709 + www.biogen.com
   
     

  

"

02/16/20

a
¢ ai

ay & ee

®arkland Health &

‘Hospital System .

fin your plan)

o

oe

Elaim number:
182680782500

a

“Parkland Health &
Hospital System
ol

in your plan)

TO

2

LElaim number:
0182680782500

we

&

ospital System
din your plan)

  

02/16/20

02/16/20

“€laim number:
(182680782500
Parkland Health &
Hospital System
Hn your plan)

a

Claim number:
482680782500
er —_

O

02/16/20

Details for claims processed in April 2020

Detection test for
hiv-1 and hiv-2 - 87389

Complete blood cell
count (red cells, white
blood cell, platelets),
automated test -
85025

Manual urinalysis test
with examination
using microscope -
81001

Urine pregnancy test -
81025

Medical and Hospital EOB for Shannon B Boatwright

9 [bpL't] AUS gee a3 229600 E9000

236 g0@%1900202 #¥E3} Lors LoasWa00

$228.00

$214.00

“Ses

 

as of 04/30/2020

Your share

         

$0.00

The amounts are
$0.00 because the
cost is covered
under another part
Onmeiime clip

$0.00

The amounts are
$0.00 because the
cast is covered
under another part
elmCnICweLrclinty

$0.00

The amounts are
$0.00 because the
cast is covered
under another part
el MerCMer rile

$0.00 0.00 |

$0.00

The amounts are
$0.00 because the
cost is covered

- $0.00 $0.00

under another part
CMU EMOrlitin

Continues on next page

5 of 10

 
Details for claims processed in April 2020 as of 04/30/2020

         
       

; a Your share
parkland Health & 02/17/20 Injection beneath the $205.00 $0.00 $0.00 $0.06
“blospital System skin or into muscle for The amounts are
in your plan) therapy, diagnosis, or $0.00 because the
w prevention - 96372 cost is covered
Claim number: under another part
“182680782500 of this claim.
“Parkland Health & 02/17/20 Injection aripiprazole $10,215.83 $1,761.92 $1,726.68 $0.00
Hospital System extended release 1 mg
cin your plan) - J0401
TO

o
Claim number:

 

   
 

0482680782500

o Subtotal: $15,499.11 $2,116.77 $2,074.43

Oo

Or:

ay

8 Your share
Oo” vo eee _ go ee * ° feet ae 7 7
Garland Behavioral 02/17/20 to All-inclusive rate - $0.00

ospital 02/25/20 0100
n your plan)

cv-#8038

Claim number:

 

“281033428600
8 Subtotal: $16,000.00 $5,600.00 $5,600.00
Medical and Hospital EOB for Shannon B Boatwright . Continues on next page 6 of 10
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 60 of 193 PagelD 64

Amerigroup 43 Amerigroup

P.O. Box 659403
San Antonio, TX 78265-9403 An Anthem Company
Important Amerigroup Information

 

Shannon Boatwright April 29, 2020
7150 estgrand av app 712
Dallas, TX 75223

Shannon Boatwright, one of your

doctors is leaving your plan. =
Name e

Our records show you have visited Crystal Wright in the past 6 Shannon Boatwright 3

months. Unfortunately, this provider is no longer in the Member ID

Amerivantage Dual Secure (HMO D-SNP) network effective 418W01556

05/31/2020.

Except for emergency services, any services you receive from this
provider on or after the date above will not be covered under your

lan. 3 +
P Need help? gs
Call us at 1-844-469-6822 : g

Need more time to say goodbye? (TTY: 711), 8 a.m. to 8 p.m., 5

seven days a week (except
If you’re seeing your provider for ongoing treatments, call us at Thanksgiving and Christmas)

1-844-469-6822 (TTY: 711) and we can talk about options for staying from October 1 through
with them a little while longer. You’ll need authorization from our March 31, and Monday to
Medical Management Department before you receive any
additional services.

GBLXEN33 CLO3
20200430 001780

Friday (except holidays) from
April 1 through September
30.

We also have interpreters
who can help in your
language for free — just ask!

Y0114_19_107873_1_C 05/07/2019 500836MUSENMUB
MEMEM391

 
 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 61o0f193 PagelD 65

We know your providers are important to you. If you need medical care from the same or similar kind of
provider, we’re here to help.

Four ways to find a provider:

1. Visit www.amerigroup.com/ medicare for a list of providers who are in your plan.

2. Call Customer Service at 1-844-469-6822 (TTY: 711) to get help finding the best fit for you.

3. Ask for a directory of providers. You can request one from Customer Service, or by logging in to
your member portal at www.amerigroup.com/ medicare.

4. You can also contact your Primary Care Physician for the name of another provider in our
network.

We’re committed to giving you access and choice in your medical care, but sometimes our provider
network can change. We'll always let you know if this happens. Thank you for choosing Amerigroup for
your health plan.

Interested in the fine print? Here it is:

Amerigroup Texas, Inc. is an HMO DSNP plan with a Medicare contract and a contract with the State
Medicaid program. Enrollment in Amerigroup Texas, Inc. depends on contract renewal.

Y0114_19_107873_|_C 05/07/2019 500836MUSENMUB
MEMEM391

 
ees

 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 62 of 193 PagelD 66

Amerigroup a3 Amerigroup

P.O. Box 659403
San Antonio, TX 78265-9403 An Anthem Company
Important Amerigroup Information

 

Shannon Boatwright April 29, 2020
7150 estgrand av app 712
Dallas, TX 75223

Shannon Boatwright, one of your

. .

doctors is leaving your plan.
8 y p Name
Shannon Boatwright

Our records show you have visited Anitha Joseph in the past 6 6
months. Unfortunately, this provider is no longer in the Member ID
Amerivantage Dual Secure (HMO D-SNP) network effective 418W01556
05/31/2020.

Except for emergency services, any services you receive from this
provider on or after the date above will not be covered under your

s00Z0P0SSZ7T00s

lan. 8
P Need help? g 8
Call us at 1-844-469-6822 3 5
Need more time to say goodbye? (TTY: 711), 8 a.m. to 8 p.m 8 §
,8am. m., *
; seven days a week (except Fig
If you’re seeing your provider for ongoing treatments, call us at Thanksgiving and Christmas) g 8
1-844-469-6822 (TTY: 711) and we can talk about options for staying from October 1 through 3 8
with them a little while longer. You’ll need authorization from our March 31, and Monday to % |
Medical Management Department before you receive any Friday (except holidays) from oR
additional services. April 1 through September
30.

We also have interpreters
who can help in your :
language for free — just ask!
|
|

 

Y0114_19 107873_|_C 05/07/2019 500836MUSENMUB
MEMEM391
 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 63 0f 193 PagelD 67

We know your providers are important to you. If you need medical care from the same or similar kind of
provider, we’re here to help,

Four ways to find a provider:

1.
2.
3.

4.

Visit www.amerigroup.com/medicare for a list of providers who are in your plan.

Cali Customer Service at 1-844-469-6822 (TTY: 711) to get help finding the best fit for you.

Ask for a directory of providers. You can request one from Customer Service, or by logging in to
your member portal at www.amerigroup.com/ medicare.

You can also contact your Primary Care Physician for the name of another provider in our
network.

We’re committed to giving you access and choice in your medical care, but sometimes our provider
network can change. We'll always let you know if this happens. Thank you for choosing Amerigroup for
your health plan.

Interested in the fine print? Here it is:

Amerigroup Texas, Inc. is an HMO DSNP plan with a Medicare contract and a contract with the State
Medicaid program. Enrollment in Amerigroup Texas, Inc. depends on contract renewal.

Y0114_19_107873_|_C 05/07/2019 500836MUSENMUB
MEMEM391 .
 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 640f193 PagelD 68
4 Amerigroup

 

An Anthem Company

Medicare Complaints, Appeals & Grievances
OH0205-A537

4361 Irwin Simpson Rd

Mason, OH 45040

March 26, 2020

SHANNON B BOATWRIGHT
7150 estgrand av app 712
Dallas, TX 75223

Member Name: SHANNON B BOATWRIGHT
Member ID: 418W01556

Provider: Munoz, Shanan B.
Re: Provider Quality of Care
Case Number: MAGRV-76230

Dear SHANNON B BOATWRIGHT:

This letter is to notify you that an investigation has been completed on your behalf regarding your recent
grievance (complaint).

Based upon our review, our records indicate you are enrolled in the Amerivantage Dual Secure (HMO D-SNP)
plan. The Medicare Complaints, Appeals & Grievances (MCAG) Department has reviewed your concerns
regarding the poor quality of care you received from your provider, Shanan Munoz. You explained in your
grievance, your provider entered on your medical records, that you have Bipolar Disorder, and took Multiple
Sclerosis (MS) off your chart as your primary diagnosis, when you have never been diagnosed with Bipolar
Disorder. You advised, due to this, the provider gave you medication that had adverse effects on your body, and
made your situation and health worse.

Quality of care grievances at Amerivantage Dual Secure (HMO D-SNP) are reviewed by medical professionals,
including physicians and/or nurses. While specific actions taken cannot be disclosed due to confidentiality, we
can tell you that your complaint was thoroughly investigated and appropriate action taken.

As an Amerivantage Dual Secure (HMO D-SNP) member, you also have the right to file a complaint with a
Beneficiary and Family-Centered (BFCC) Quality Improvement Organization (QIO). A BFCC QIO is a group
of doctors and other health care experts paid by the Federal Government to investigate quality of care
complaints, in order to improve the care given to Medicare patients. The name, address and toll-free number of
the BFCC QIO in Texas is Kepro, 5201 W. Kennedy Blvd., Suite 900, Tampa, FL 33609 and contact number
for the BFCC QIO is 1-888-315-0636.

We strive to provide you with the best possible service, and when you feel that it fails to meet your

expectations, it's important for us to know. We are sorry that you received service that prompted you to contact
us with a complaint, and we regret any inconvenience or frustration that your experience has caused you. Thank

es 70114_16_27938_X 1/29/2018 60957MUSENMUB
2081253F93019-00182-C-BK Document 3 Filed 01/27/21 Page 65 of Page Pa@#fiD769

11/29/2020

HOW WE FIGURED YOUR PAYMENT FOR January 2021 ON

 

Your Payment Amount

The most SSI money the law allows us to pay $794.00
Minus (-) “Total income we count” (see below) ~432.00
Total Monthly SSI Payment

for January 2021 on $362.00

 

Your Income Other Than Your SSI

Income you receive in November 2020 on affecta your payment for January 2021 on

January 2021 amount of Socia] Security benefits $452.00
By law we don’t count $20.00 of above income -_ 20.00
Total income we count $432.00

 

SSA-L8151

 

09000888800000 TZTIOST VN'IGND +189690SSTAAD0NCs 488PFE To

In
 

Amb6iigroape1-cv-00182-C-BK Document 3 Filed 01/27/21 Page 66 of 193 PagelD 70

P.O. Box 659403
San Antonio, TX 78265-9403

Important Amerigroup Information Amerig roup

P-O T1 SRN ER EERE EREREREESE ONG] P UMO005927

[= Shannon Boatwright

7150 E Grand Ave App 712
Dallas TX 75223

Shannon Boatwright, we have good
news about Anitha Joseph

We recently sent a letter explaining that Anitha Joseph was leaving
our Amerivantage Dual Secure (HMO D-SNP) network.

Good news! Anitha Joseph is remaining in the plan, so you can
continue seeing your provider as in-network.

We're sorry if this caused any confusion or inconvenience for you.
We're committed to giving you access and choice in your medical
care, but sometimes our provider network can change. We'll always
let you know if this happens. Thank you for choosing Amerigroup
for your health plan.

Interested in the fine print? Here it is:
Amerigroup Texas, Inc. is an HMO DSNP plan with a Medicare

contract and a contract with the State Medicaid program.
Enrollment in Amerigroup Texas, Inc. depends on contract renewal.

Y0114_19_109157_|_C 06/18/2019

 

re

 

An Anthem Company

May 22, 2020

Member Details

Name
Shannon Boatwright

Member ID
418W01556

Need help?

Call us at 1-844-469-6822
(TTY: 711), 8 a.m. to 8 p.m.,
seven days a week (except
Thanksgiving and
Christmas) from October 1
through March 31, and
Monday to Friday (except
holidays) from April 1
through September 30.

We also have interpreters
who can help in your
language for free — just ask!

501466MUSENMUB
  

Parkland Health & Blood test,

‘Hospital System comprehensive group

din your plan) of blood chemicals -

& 80053

Elaim number:

182680782500

Parkland Health & 02/16/20 Testing for presence

Hospital System of drug - 80307

{in your plan)

ov

‘Claim number:

182680782500

ee eee co ee a

Parkland Health & 02/16/20 Blood test, thyroid
Hospital System stimulating hormone
@n your plan) (tsh) - 84443

aim number:

482680782500

qo. ne

Parkland Health & 02/16/20 Syphilis detection test

Hospital System - 86592

fin your plan)

al

@laim number:

482680782500

O

’

Medical and Hospital EOB for Shannon B Boatwright

! a yee ~

$736.00

$334.00

$149.00

$0.00

$0.00

$0.00

as of 04/30/2020

IS iTouC Hh]

 

Your share

$0.00
OU ws lae

$0.00 because the

cost
under an
oni

$0.00
The an

is covered
oh enicrmmerei ae
eo e

$0.00
Tol eas

$0.00 because the

eh

is covered

uiider another part

of

tar cmeake tale

$0.00

The amounts are

$0.00 because the

oes
under an
of

Continues on next page

is covered
other part
this claim.

 

40f10
  

236f 80Gr LS00T0Z SES“ Ors Lo2zSW3d9D

Details for claims processed in April 2020 as of 04/30/2020

                              

Your share of the cost may be a copay or coinsurance or the amount you need to pay to meet the deductible, if you have one. You
may need to pay all of the cost if a service is not covered, is denied for medical reasons or you have not yet met the deductible.

gelD 72

   

This is how much your plan pays.

Medicare determines what it will cover and pay. All doctors and facilities that accept Medicare
agree to these rates. Also, your plan has negotiated rates with doctors and facilities in your plan.

193 Pa

 

    

Doctors, hospitals and health care service providers choose what
to charge. This is what you might pay if you did not have coverage.

age 68 of

 

 

Your ali

    

   

‘Parkland Health & 02/14/20 Injection beneath the
Hospital System skin or into muscle for The amou nr Plas

 

      

Ein your plan) therapy, diagnosis, or $0.00 because the
prevention - 96372 ® cost is covered

Claim number: under another part

182680782500 SIMSROCTie

Barkland Health & 02/14/20 Emergency $2,010.00 $354.85 $347.75

Hospital System department visit,

{in your plan) problem of high

a severity - 99284

‘€laim number:

482680782500

Parkland Health & 02/14/20 Injection lorazepam 2 $20.28 $0.00 $0.00 SIONO0)

Hospital System mg -J2060 - The amounts are

din your plan) S0.00 because the

9 cost is covered

Claim number: under another part

82680782500 " of this claim.

Medical and Hospital EOB for Shannon B Boatwright Continues on next page 3 of 10
6J0€ eed }x9u UO SanuUOD

                          

aT RSIOP LS)

a0'OS SLLVES

TORTIE)

UIP LmEeyeLeih
RESTO cae 10a)
TEP Ec era Sere LOMO TOMES
POL MOTU TOIT el

ase 3:21-cv-00182-C-B

eydey a gel a an ame ons

 

S8

ySES

*sAed uejd JNOA YON MOY SI SIU

 

 

WyZUMIeOg g UOUURYS 10) G03 jeNdsOH pue jed1|paw

090Zf - Sus

8Z'0Z$ Z wedazelo} uo}}afu}

8766 - Aysenes
YBiy JO wiajqoid
‘PSIA JUBWpedap

00°0T0‘ZS Aduaaiewy

@ z2¢96 - uonuenaid
Jo ‘sisouzeip ‘Adesau
JO} BOSNW OYU! JO UlYS

GDEMSE11 SJCO Feet 20201215806 JF45

20201210 019326 RABESE Env [1,619] 2 of 6

ay} yyeaUag UO!PaIu|

   

TOST8L089C8T
saquuinu wie|>

(uejd 4noA uj)
WiaysAs jeyidsoyH
8 YESH puepyed

LOSZ8Z089Z8T
-Jaquunu wie}

0z/vt/z0

(uejd unoA uj)
wia3shs jeydsoH
8 YEOH puepyed

TOSZ8L089¢8T
7waquINU WHe}>

0z/pt/Z0

(uejd JNOA uj)
wiayshs jeldsoy

02/vT/Z0 9 YYeay puepyed

       

*93e19A09 aAey JOU pip NOA jt Aed YyZiw NOA yeYM SI SIY| ‘@aBeYd OF
JEYM BSOOUD SJaPIAOIJd BIIAJaS Bed YYeay pue sjeydsoy ‘si0}90q

“ueid JNOA ul S9IqWIOey pue s10}DOp YUM $a}e1 pazeioZau sey uejd iNOA ‘osjy "sa es asay] 07 aauze
SIBDIPIy Jd|o9e 7eY} SaIWIOey pue ss0DOP I] “Aed pue JBAOD jj1M }! JEUM SBUIWS]Sp Bed|payy

"ajqizonpap ay Yaw aA JOU aAeY NOA JO SUOSea [EII|PSUI JO, PAlUap S| ‘PSsBAOD JOU S| BDIAUSS B JI JSOD BY} Jo |je Aed 07 paau AewW
NOA "BU BABY NOA JI ‘ajq!IZNpap ay} Jaaw 07 Aed 0} p9aU NOA JuNOWeE 3Uj JO BdUeINSUIOD JO Aedod e aq AewW S09 34} JO aeYs INOA

OZOd J9QwusvAON ul pessacoid SUITB[D IOJ S[IPJ9qd
                                 
                              

6j0F7 ased }xau UO SanusjUuod JuBuMjyeog g UOUUYS 10} GOI [eyWdsoH pue [ED1DON

TOSZ8L08978T
equunu Wie|>

(uejd INOA ut)
C698 - wa}SAs je1dso}

00°0S 00°0S oo'6rTS 4S9} UO!JDE}ap si!YdAS 0z/9T/zO 8 YYeoH pueped

TOSZ8Z08978T

waquinu wiej>

€vvrs - (Yys3) (uejd unoA ul)
eB Ices Vela LOL en T ACL En auOWJOY Zulzeynwi3s Wia3sAS jeydsoy
00°0$ 00°0$ 00°0$ OO'VEES plosAu3 ‘4s83 poojg 0z/9T/zo 7g YYeay puepuedg
aStth a ene Pan ae) TOSZ8ZO8978T
sie metcreprelte cae revel ea?) JequNU WHe]>

De Tene)
SITPMchant Gels 6 MOO MGI (uejd INOA u})

BICAaSSRULALOIECL caRClO RE LOEOS - Bnup jo wia}sAs jeydsoH
00°6S 00°0$ 00°0$ 00°9EZ$ aouasaid Joy Bulyse) 0z/9T/zO 8 yYeaH pueped

LOSZ8LO89Z8T

OIQUINU WHE]
£5008

au} esheoaq GU CS - SJEDIWAYS poojg jo (uejd anoA uj)

PI cacPLULalelU ll care) ea] dnoi3 anisuayasdiuos wiaysAs jevidsoy

‘ysaq poojg 0z/9T/Z0 8 4Yyeay pueped

      

Tarde pa ET OZOZ JOeqUIZAON UI paessad0i1d SUIIe]D IO] s{IeVjeq

 
6j0¢ aged jxau uo sanuyuo9 WySUMpeOg g LOUTIEYS 10) GO] [eHdSOH pue jeoIpsy

©

                                

TOSe8Z08978T
saquunu wite]>

(uejd JNoA uj)

SCOTS Wia3zsAs ezIdsoH

00°0$ 00°0S OO'PTZS - sa} Aoueuseid aun 07/9T/Z0 2 YYesH puepied
TOSC8ZLO89C8T

JOQquINU WIE]D

TOOTS
- adoosouoiw Buisn (uejd JNOA ul)
UO!JEUILUEX9 UM Wwaysds jeydsoH
00°0$ 00°0$ OO'ZZTS 4s9} sisAjeulin jenuew 0z/9T/zo 8 YYyesH puepyed
LESTE Te TOSZ8Z08978T
Twi Te mPralep tele l ap reiplen. Gcz0Ss -Jaquinu wie")
PraPreT NGOS ROR) ~ {Sd} payewoyne
STUDER hI BI-aOI=10 01 ONES “(syajaield ‘|ja9 poojq (uejd JNOA uj)
SOE CORO ISIOIIGL CMCLO RE SUYM ‘S]j99 pas) JUNOD Wwiaysds jevidsoH
80'0S 00'0s 00°0S 00°8ZZ$ |J99 poojq aza;dwo0D 0z/9T/zo 8 4YYeaH puepyed
acer Reece te TOSC8LO89C8T
area CmmTe lence leisap l=] exe1n| daquinu Wye(>
PQ4dA02 St SOD
SEN Ech LAL a0 Ts 16 MTOM ELS (uejd snoA uj)
Tao LETD NO TeeESaES IND 68EZ8 - Z-AIY pue T-AlYy Wa3SAs [eWdsoH{

 

JO} 1S3} U0I}D9}8q

SS gt Ph

   
  

0z/9T/zO
MICA LALOR Y —

B YNedH puepied

Bi 4 he

 

aN

es
20201210 019326 MESS Env [1,619] 3 of 6

 
           

65309 ased xau UO SanujjUuod W4ysyMjeOg G@ UOUUYS 10} GOI |eIdSOH pue jeoIpeW

SVLL8ESZT
saquinu Wwie}>

OLTOY - Seay Buppied (uejd unoA ul ON)
00°S$ 00°ss o0's$ yodsuel) Ja UON 02/07/20 440 doua

:fe103qNS
TOSZ8LO89Z8T
-saquunu Wet

“TT66b'ST$

            

  

 

Toror - (ueld INOA uj)

SW T asesjas papuayxs waishs jeudsoy

00°0S 00°0$ €8'STZ‘OTS aozeididue uonsefuj 02z/ZT/ZO 8 YYESH pueppied

ee ee TOSZ8L08978T

pd dayyoue sapun 4equinu Wiley)
OPO mS Aten ZLE9G - UONUSAIId

auy esne99aq OG aS JO ‘sisougeip ‘Adesay3 (uejd UNOA uj)

Sp Cae UTNIOLECL ane JO} BJISNU OZU! JO ULYS waysds jendsoy

 

  

chem h

34} yJeeUag UONDAfu|
BEAU ne ' sesiconsemerinty -

coer aa ee 2

Gs)
O

Taras Bae Oe OZOZ JequIsAON UI pessad0oid sulle]o Jo] sjiejeq

 
 

u

oo
®ROP OFF

      

 

| ‘€Not in your plan) transportation;

© encounter/trip - T2003

| Olaim number:

_ €25387745
4 Subtotal: $11.00 $11.00 $11.00
Gb -- re - - _ ~ me - Tm arses mee ees _ me woe - |

Scie 6) wei ke ea ae ap eee
Magee, Kevin P. /14/20 , Subsequent hospital $51.00 $40.02 $40.02

            

 

 

  

in your plan) inpatient care,
= typically 15 minutes
Gaim number: per day - 99231

492481803400

x Subtotal: $51.00 $40.02 $40.02

O _ Total: $15,561.11

 

Savings Tip
You should always go to the ER or call 911 if you think you're in danger. For less serious needs, try urgent
care. It could save you time and money.

Medical and Hospital EOB for Shannon B Boatwright Continues on next page — 7of9

 
Have a complaint?

 

 

                     

©

N :

QO You have the right to make a Pemember. this reportis neta bili
© complaint or appeal 5 oo. .

GQ Making an appeal is a formal way of asking us Do your claims in this

cy to change our decision about your coverage. EOB look correct? ‘If you owe anything, your doctors and

© You can appeal if we deny a claim. You can : - other health care providers will send you
‘S also appeal if we approve a claim but you a bill.

~ disagree with how much you are paying for See something odd?

® the item or service. To learn . . .

> more, call us, If you notice something that might be

Oo. , Yes No dishonest billing, report it. Call

_, Things to know about your denied claim 1-800-MEDICARE (1-800-633-4227),

\ We have denied all or part of one or more 24 hours a day, 7 days a week.

a claims listed in this report. But there's good (TTY: 1-877-486-2048.)

& news. You don’t have to pay because you got

3 the service from, or were referred by, a

ic doctor or facility in your plan

Great! It may be a simple
billing code or
other error. Call
your doctor
or facility to ask.

Still have questions?
Call us.
1-844-469-6822

(TTY: 711)

Case 3:21-cv-00182-C-BK Document 3

Medical and Hospital EOB for Shannon B Boatwright
    

9S [6L9'1] aug eapgeem SCCBLO OFZ 10202
Mae
Svar BORSLZLOZOZ. es OOrs LLASWAdD

Also good to know

      

F The benefit information provided is a brief summary, not a complete description, of benefits. For more information, contact the plan. Bene
> formulary, pharmacy network, provider network, premium, copayments and coinsurance may change each year.

Amerigroup Texas, Inc. is an HMO DSNP plan with a Medicare contract and a contract with the State Medicaid program. Enrollment in
Amerigroup Texas, Inc. depends on contract renewal.

Y0114_18_30934_|_C 09/27/2018 66007MUSENAG

BK Document 3 Filed 01/27/21 Page 75o0f193 Pa

Cc

cv-00182-

Case 3:21

Medical and Hospital EOB for Shannon B Boatwright

 

 

 
| Case 3:21-cv-00182-C-BK Document3 filed 01/27/21 Page 76o0f193 PagelD 80

GNWNASNWZS609

jyse ysnf — voy
Joy eBenBue| unoA ul djey ueo
OUM SJe}JaIdJe}U! BABY OS] SAA

‘OE Jequiaydes YyBnoy}

| jd wo (sXepijoy ydeoxe)
Aepu 0} Aepuoyy pue ‘;¢
yosewW yBnosy} | Jeqo}OO Wold
(seujsuys pue BuiriBsyuey
jd90xe) yoam e SAep UsAeS
“uid g 0} “we g ‘(EEL :ALL)
Z2Z289-69P-PPS-L JE SN IED
2djay paan

OSSLOMSLP
QI JoquioW

yBuMyeog uoUUeYs
eweN

ai Leate] gmercxe Deets] ni]

0202 ‘Z JEqUISAON

fuedwo9 waqjay uy

 

dnosbuewy

OTLLELLL 6L PLLOA

0} UdAIB @1e9 OY} SAOIGUWI 0} JEPIO Ul ‘s}UIe;|dWOS aed jo Ayyenb
a}EHYSOAU! 0} JUBLILIOAOD jeJope4 oy} Aq pied syiedxe ued YyyeeYy
Jayjo pue sioyoop jo dno e si O|D 904d V (OID) uoHeziuebic
yuaweAoiduy AWeEND (994g) peiejueD-Ajimey pue Ayeioyeueg e UM
yusejduo0o & aj} 0} }YH au} eAeY Osje NOA JEquisw WeuUjUY Ue SY

‘uaye} UDO

ayeudoidde pue payebyseau A}yBnosou} sem yule|duod JNOA yeu) NOA
|}2} UBD OM ‘ALENUEPYUOS 0} BNP pesojosip eq JOUUeD USye} SUO!}Oe
oyloeds ajluAA ‘Sesinu Jo/pue sueloisAyd Burpnjoul ‘sjeuoisseyosd
jecipew Aq pemeines ase WaujUY ye SeoueAeHB aed Jo AyyeNnD

‘yueuBesd ese pue ssoj Arowew ‘uled yoeq eAey

‘yjem youued noX ‘ebewep uleiq Buisneo aie uo NoA aaey si@plAoid
dU} UOESIPEW ay} payeoipu! NOA ‘uoHeWIOJUI INOA BHuiAysjey

sjeyidsoy jnoge uooRjsHessip pesseidxa NOA ‘MaiAed JNO UO

peseg ‘ee5 Jo Ayyend JepiAoig BuipseBes sussou09 snoA pemeiAed
sey juoupedegq (OYOW) SeouBASLId 9 jeeddyy ‘sjulej|dwoD eueolpey\
euL ‘(dNS-G OWH) eunsas jeng abejyuenuewy ul paljolue ase NOA

SP9EP-SO0L0Z0Z-WVA equnN eased

V/N JEquUNN wiejs

jeydsopy AjsusAlus) UB}JSEMUINOS LN JEPIAdd
VIN :801Aag jo (s)a}eq

-eoueASLIB UNOA jnOge BABY SM UO/JEWUOJU! OU} SI BJ}

‘sBulpuy uno uo NoA ayepdn 0} peyuem 8M pue
‘Weyoq JNOK uo uOHeBRSeAU! UB PEED OA,a\\ “eseD jo AWENH
JapiAoig Buipsebes OZOZ ‘€ 18qG0}90 UO SN YM soURASB e pally NOA

SOUBASLIH INOA PSMSIASl BA,O/A\\

EZZ7SL Sexe, ‘seI|eEq

ZL dy

eAy puel6ysy OSLZ
LHOIMLVOd NONNVHS

uonjeuoju dnowBuewy jueyoduy

Ov0Sr HO ‘uoseW

LeESV¥-S0ZOHO

‘Py UosdUIS UIMI| L9EP

SOOURASHIS) puke sjeeddy ‘sjure}diw0D auedipey,y

a

97s
Am@figfoaje1-cv-00182-C-BK Document 3 Filed 01/27/21 Page 77 of 193 PagelD 81

P.O. Box 659403
San Antonio, TX 78265-9403
Important Amerigroup Information

P-0 T1 stat iin SNGLP UMO005929

[g; Shannon Boatwright

$929

7150 E Grand Ave App 712
Dallas TX 75223

Shannon Boatwright, we have good
news about Crystal Wright

We recently sent a letter explaining that Crystal Wright was leaving
our Amerivantage Dual Secure (HMO D-SNP) network.

Good news! Crystal Wright is remaining in the plan, so you can
continue seeing your provider as in-network.

We're sorry if this caused any confusion or inconvenience for you.
We're committed to giving you access and choice in your medical
care, but sometimes our provider network can change. We'll always
let you know if this happens. Thank you for choosing Amerigroup
for your health plan.

Interested in the fine print? Here it is:
Amerigroup Texas, Inc. is an HMO DSNP plan with a Medicare

contract and a contract with the State Medicaid program.
Enrollment in Amerigroup Texas, Inc. depends on contract renewal.

Y0114_19_109157_I C 06/18/2019

4 Amerigroup

 

Member Details

An Anthem Company

May 22, 2020

 

Name
Shannon Boatwright

Member ID
418W01556

Need help?

Call us at 1-844-469-6822
(TTY: 711), 8 a.m. to 8 p.m.,
seven days a week (except
Thanksgiving and
Christmas) from October 1
through March 31, and
Monday to Friday (except
holidays) from April 1
through September 30.

We also have interpreters
who can help in your
language for free — just ask!

Ss

501466MUSENMUB

 
 

Nrte\cos: €E2-C-BK Document3 Filed 01/27/21 Page 78 of 193 PagelD 82

darcc

dallas area rape crisis center

   

Crime Victim Rights

A victim of crime is defined by Chapter 56 of the Code of Criminal Procedure, as (1) someone
who is the victim of sexual assault, kidnapping, or aggravated robbery or who-has suffered
bodily injury or death because of the criminal conduct of another, (2) the close relative (spouse,
parent, adult brother or sister, or child) of a deceased victim or (3) the guardian of a victim. The
law also applies to victims of juvenile crime, including victims who suffer property loss.

The State of Texas intends that victims of crime receive the following safeguards, assurances
and considerations:

be

ae =. Receive adagiiate-protection’ Smmegarm and threats of harm arising from cooperation
with prosecutiqh effofts; as —

e have their stem goisdh my the magistrate when setting bail;
£ ~,
e receive information, on ‘elmest, of réleyant court proceedings, including appellate
proceedings, of cancellations and rescheduling prior to the event, and appellate court
decisions after the decisions are entered but before they are made public;

e be informed, when requested, by a peace officer about the defendant’s right to bail and
criminal investigation procedures, and from the prosecutor’s office about general
procedures in the criminal justice system, Including plea agreements, restitution,
appeals and parole;

e provide pertinent information concerning the impact of the crime to the probation
department prior to sentencing;

e information about the Texas Crime Victims’ Compensation Fund and payment for a
medical examination for a victim of sexual assault, and, on request, referral to social
service agencies that provide additional assistance;

* information, on request, about parole procedures; notification of parole proceedings
and of the inmate’s release; and the opportunity to participate in the parole process by
submitting written information to the Board of Pardons and Paroles for inclusion in the
defendant’s file for consideration by the Board prior to parole;
 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 79 of193 PagelD 83

¢ a separate or secure waiting area at all public court proceedings;
* prompt return of any property that is no longer needed as evidence;

e have the prosecutor notify, upon request, an employer that the need for the victim’s
testimony may involve the victim’s absence from work;

* onrequest, counseling and testing regarding AIDS and HIV infection and testing for
victims of sexual assault

e request victim-offender mediation coordinated by the Victim Services Division of the
Texas Department of Criminal Justice;

e be informed of the use and purpose of a victim impact statement, to complete a victim
impact statement and to have the statement considered before sestencing and
acceptance of a plea bargain and before an inmate is released on parole,

Victims should also know that they can have a victim advocate accompany them guring the
sexual assault exam if an advocate is available at the time of the examination.

Please call your crime victim services contacts in law enforcement and the prosecutor’s office
for more information about victim services in your community.

ee ee ee — --< cm cee ee ee ee

Source: https://texasattorneygeneral.gov/cvs/victim-rights-pub
 
 

Case 3:21-cv-00182-C-BK

     

AVPORNEY GENERAL OF TEXAS

September 18, 2019

SHANNON BOATWRIGHT
3349 GUIDING LIGHT DR
DALLAS, TX 75228-6116

Ciaim Number: VC20012887

Victim: | SHANNON BOATWRIGHT

Dear Ms. BOATWRIGHT: .

We have received your application for Crime Victims’ Compensation benefits specifically for
the emergency medical care (EMC) program. You will be notified by mail within a reasonable

amount of time of our decision.

If you have any questions about this letter or your application, please call me at +1 512 936 1244
in Austin. Please refer to the above claim number when you contact us.

Sincerely,

Silvina Solis, Reviewer
Documentation Unit
Crime Victim Services Division

PO Box 12198 Austin, TX 78711-2198 © 1-800-983-9933 * www.texasattorneygeneral.gov
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 81o0f193 PagelD 85

An Anthem Company

 

Amerigroup
3350 Peachtree Rd. NE
Atlanta, GA 30326

09/24/2019

SHANNON B. BOATWRIGHT
3349 Guiding Light Dr

Dallas, TX 75228

Member ID: 418W01556

Reference Number: PA-2652435

Date(s) of Service: 09/20/2019

Servicing Provider: Munoz, Shanan B.

Requesting Provider: Munoz, Shanan B.

Service Requested: TYSABRI 300MG/15ML CONCENTRATE

Dear SHANNON B. BOATWRIGHT:

Thank you for choosing Amerigroup as your health plan. We want to make sure you
understand the medical care being provided to you. This letter tells you about a recent
decision we made about your health care coverage.

The request for the serce(s) listed above has been approved. Your provider has also
been notified.

This authorization is not a guarantee of payment/coverage. You must be eligible at the
time the services are provided, and you may be subject to’ cost-sharing amounts
described in your Evidence of Coverage.

If you have questions or need further help with ero concerns, please call our
Member Services department at the phone number pri " on your plan membership
card. TTY users should call 711.

Sincerely,

Pharmacy Department
Amerigroup

   

Amerigroup Texas, Inc. is an HMO DSNP plan with a Medicare contract and a contract with the

Y0114_16_27488_X 05/13/2016 46231MUSENMUB

 
 

 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 82 of 193 PagelD 86

a3 Amerigroup

Amerigroup
P.O. Box 659403
San Antonio, TX 78265-9403

Important Amerigroup Information

Shannon Boatwright
7150 estgrand av app 712
Dallas, TX 75223

Shannon Boatwright, one of your
doctors is leaving your plan.
Our records show you have visited Venkata Mukkavilli in the past 6

months. Unfortunately, this provider is no longer in the
Amerivantage Dual Secure (HMO D-SNP) network effective

05/31/2020.

Except for emergency services, any services you receive from this
provider on or after the date above will not be covered under your

plan.

Need more time to say goodbye?

If you’re seeing your provider for ongoing treatments, call us at
1-844-469-6822 (TTY: 711) and we can talk about options for staying
with them a little while longer. You'll need authorization from our
Medical Management Department before you receive any

additional services.

Y0114_19 107873_|_C 05/07/2019

MEMEM391

 

An Anthem Company

April 29, 2020

Member Details

Name
Shannon Boatwright

Member ID
418W01556

Need help?

Call us at 1-844-469-6822
(TTY: 711), 8 a.m. to 8 p.m.,
seven days a week (except
Thanksgiving and Christmas)
from October 1 through
March 31, and Monday to
Friday (except holidays) from
April 1 through September
30.

We also have interpreters

who can help in your
language for free — just ask!

500836MUSENMUB

20070POTEELONs

20200504B00 J421

é Env [878] 2 of 4

ne

.

20200430 003332 ER

GBLXEN33 CLO3
 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 830f193 PagelD 87

We know your providers are important to you. If you need medical care from the same or similar kind of

provider, we’re here to help.

Four ways to find a provider:

1.
2.
3.

4.

Visit www.amerigroup.com/ medicare for a list of providers who are in your plan.

Call Customer Service at 1-844-469-6822 (TTY: 711) to get help finding the best fit for you.

Ask fer a directory of providers. You can request one from Customer Service, or by logging in to
your member portal at www.amerigroup.com/medicare.

You can also contact your Primary Care Physician for the name of another provider in our
network.

We’re committed to giving you access and choice in your medical care, but sometimes our provider
network can change. We'll always let you know if this happens. Thank you for choosing Amerigroup for
your health plan.

Interested in the fine print? Here it is:

Amerigroup Texas, Inc. is am HMO DSNP plan with a Medicare contract and a contract with the State
Medicaid program. Enrollment in Amerigroup Texas, Inc. depends on contract renewal.

Y0114 19 107873_|_C 05/07/2019 500836MUSENMUB
MEMEM391

 

 
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 84 of 193 ‘PagelD 88

20S1253F93019 Page 9 of 10
07/02/2020

HOW WE FIGURED YOUR PAYMENT FOR July 2020

 

Your Payment Amount

The most SSI money the law allows us to pay $783.00
Minus (-) "Total income we count” (see below) -~426.00
Total SSI Payment for July 2020 $357.00

 

Your Income Other Than Your SSI

Income you receive in May 2020 affects your payment for July 2020

Social Security benefits $446.00
By law we don’t count $20.00 of above income - 20.00
Total income we count $426.00

 

SSA-L8151

 

$Z9002 VN'TONS +SO9LDODEAATASOG + o267900T+

 
 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 850f193 Pa ret

20S1253F93019
07/02/2020

HOW WE FIGURED YOUR PAYMENT FOR August 2020 ON

0

 

Your Payment Amount

The most SSI money the law allows us to pay $783.00
Minus (-) "Total income we count” (see below) ~426.900
Total Monthly SSI Payment

for August 2020 on $357.00

 

Your Income Other Than Your SSI

Income you receive in June 2020 on affects your payment for August 2020 on

Socia] Security benefits $446.00
By law we don’t count $20.00 of above income - 20.00
Total income we count $426.00

 

SSA-L8151

 

 
         

Case 3:21-cv-00182-C-BK Documen IRSA socal SECON bil

Social Security Adminisffation vr aud V4

Retirement, Survivors and Disability Insurance
Important Information

For SSA Use Only Social Security Administration
SSN XXX-XX-XXXX A 1500 WOODLAWN DRIVE
TOEL BALTIMORE MD 21241
SHANNON B BOATWRIGHT Date: November 9, 2020

“isp BAST GRAND AVENUE Claim Number: XXX-XX-XXXX A

DALLAS TX 75223-3658

We are writing to you because we need to know more about your work. Please
tell us about your work since 01/17. We will use this information to decide if
you can receive or continue to receive disability benefits.

What You Need To Do

Please complete and return the completed form within 15 days to the address
shown above. It is important to fill out the form carefully and completely.
Remember to sign and date the form. If you do not return this form, we may
contact your employer or make our. determination based on the evidence we
have in our records |

Some Information To Help You Complete This Form
Our records show the employers and yearly earnings for you. This list may not

be complete. It may not show your work for this year or last year. You
should add any additional work information as you complete the form.

Employer Name . Year Earnings
TYLER INDEPENDENT SCHOOL DISTR 2017 $525.00
EASTWIN 88 INC 2019 $45,322.97

2018 $5,538.48

See Next Page
Form SSA-821-BK (04-2012) ef(04-2012)
Details for claims processed in September 2020 as of 09/30/2020

 

 

Lone Star Ambulance 08/08/20 Ambulance service bls

 

 

Your share

   

i emere

 

 

ALC emergency transport -
(ff your plan} A0429
oO
Claim number:
188728205300
Lone Star Ambulance 08/08/20 Ground mileage per $190.50 $99.06 $99.06
1BLC statute mile - A0425
(Is your plan)
5
Gaim number:
18728205300
a Subtotal: $1,190.50 $482.95 $482.95
8 : we
O
9
8
oa
| 69
w
©
O

Medical and Hospital EOB for Shannon B Boatwright

     

Continues on next page 40f21
| 710 Z lee’) AUS see
@var 60961010Z0z SeOOrS 113SNa0D

      

Details for claims processed in September 2020 as of 09/30/2020

Your share of the cost may be a copay or coinsurance or the amount you need to pay to meet the deductible, if you have one. You
may need to pay all of the cost if a service is not covered, is denied for medical reasons or you have not yet met the deductible.

This is how much your plan pays.

edicare determines what it will cover and pay. All doctors and facilities that accept Medicare
gree to these rates. Also, your plan has negotiated rates with doctors and facilities in your plan.

 

Doctors, hospitals and health care service providers choose what
to charge. This is what you might pay if you did not have coverage.

   

age 88 0198 PagelD 92

             
   

am ~ m ~ i ee: on5.%

a

Joshi, Parag H. 07/25/20 Routine $36.00 $8.69 $8.69
(ip your plan) electrocardiogram

     

 

LL (ekg) using at least 12
Claim number: leads with
188715137900 interpretation and

2 report -93010 €)

o

Oo

a
<x

        

Rj, Sonika 07/25/20 Emergency

(ta your plan) department visit,

0 problem of high

_ Claim number: severity - 99284
188714159600

Medical and Hospital EOB for Shannon B Boatwright - -_. Continues on next page 3 of 21

 
Details for claims processed in September 2020 as of 09/30/2020

       

           

 

Simon, Fay E. 09/13/20 Subsequent
in your plan) observation care,
typically 25 minutes
“bhai number: per day - 99225
89342195100
4 Subtotal: $311.00 $212.62 $212.62
N
NM
OA

 

Your share

   

       

 

 

Medical and Hospital EOB for Shannon B Boatwright | | Continues onnextpage  180f21

 

“Chapel, Ashley K. 09/14/20 Subsequent
cin your plan) observation care,
typically 25 minutes

‘lai number: per day - 99225

89614391100

Chapel, Ashley K. 09/15/20 Hospital observation $91.00 $74.19 $74.19

in your plan) care discharge - 99217

“I

€laim number:

189614391100

>
a Subtotal: $250.00 $74.19 $74.19
3

w
| Y

©
O
 

       

Zt 0 6 lece'y] aug 10 8040702
8¥3F 6086101070Z OOrs 1L3SW09

Details for claims processed in September 2020 as of 09/30/2020

Methodist Dallas 09/15/20 Injection heparin 1.25 $0.00 $0.00

                 

‘Medical Ctr sodium per 1000 units
Sin your plan) - J1644
&
(Claim number: ‘
189701801400
Methodist Dallas 09/15/20 Prescription drug oral $2.50 $0.00 $0.00
QMedical Ctr nonchemotherapeutic
cin your plan) nos - J8499
o °
UClaim number:
189701801400

 

$19,737.25 $2,287.47

 

     
      

Simon, Fay E. 09/12/20 Hospital observation
sfin your plan) care typically 50

Oo minutes - 99219
€laim number:
89342195100

 

Case 3

Medical and Hospital EOB for Shannon B Boatwright Continues on next page 17 of 21

 
qa ns | NN

 

Be 5476
, Case 3:21-cv-0 Ce a of 193 PagelD 95
TYLER BOY WRE RE SER VICE; INC.
2923 PEACHTREE RD
BALCH SPRINGS, TEXAS 75180
TDLR VSF #0001644
Phone: 972-557-3121
REGISTERED OWNER LIENHOLDER Fax: 972-557-4878
SHANNON BOATWRIGHT SANTANDER CONSUMER
1902 PRAIRIE VIEW PO BOX 961288
DALLAS, TX 75235 FT WORTH, TX 76161
DATE OF IMPOUND: 04/15/19 RECOVERED FROM: 175 @ LAKE JUNE RD, DALLAS
YR, MAKE, MODEL: 2018 Ford Focus VIN #1FADP3K29JL242823

LP: TX 28906J4

| This letter is to inform you that the above vehicle has been impounded by Tyler Boy Wrecker Service, Inc. and is being stored
at 2923 PEACHTREE RD, BALCH SPRINGS, TX 75180.
|

Storage fees are accumulating daily at $20.00. The towing and/or labor charge is $159.00. An additional fee of $50.00 is charged for this
notice and related expenses as provided by law. State sales tax must be collected on storage charges. CREDIT CARD, CASH, MONEY

ORDER OR CASHIERS CHECKS ARE THE PREFERRED FORM OF PAYMENT OF CHARGES,
Total storage charges cannot be computed until vehicle is claimed. The storage charge will accrue daily until vehicle is released.

All parties are advised that the Texas Tow Act requires presentation of documentary proof of ownership or right of possession along with
positive identification (a picture ID) at the time the vehicle is claimed. All charges must be paid at the time the vehicle is claimed.

Possession was acquired either by contract with governmental agencies, including police agencies, or by contracts with private property
owners.

Owner and Lienholder will forfeit all rights and claims to vehicles not claimed. Not claiming a vehicle is a consent to sell at public
auction.

For fee information, you may contact our office at 972-557-3121 during regular business hours of 8:00 A.M. through 5:00 P.M., Monday

through Friday. You are hereby notified of your rights under Transportation Code 685, to challenge the legality of this tow. Any questions
or complaints should be directed to Texas Dept. of License & Regulations.

NOTIFICATION DATE:05/05/19

TX DEPT OF LICENSE & REGULATIONS DALLAS COUNTYAHERIFF |
WWW.LICENSE.STATE.TX.US 133 N INDUSTRAIL LB31
TOWING@LICENSE.STATE.TX.US DALLAS, TX 75207
POB 12157, AUSTIN TX 78711 512-463-6599 214-749-8641

The court may charge a filing fee of $20.00 for a hearing, and may award court cost to the prevailing party :
To view the list of applicable Justice of the Peace Courts for Tow Hearings under Texas Occupations Code 2308, please visit:
http://card.txcourts.gov/Directorysearch.aspx and enter the county from which the owner or operator of the vehicle was towed or booted.

SECOND NOTICE

 
 

PagelD 96

 

KEN PAXTON

AVTORNEY GENERAL OF TEXAS

October 16, 2019

~ SHANNON BOATWRIGHT

3349 GUIDING LIGHT DR
DALLAS, TX 75228-6116

Claim Number: VC20012887
Bill Case ID: 4466539
Victim: SHANNON BOATWRIGHT

Dear Ms. BOATWRIGHT:

Please find attached a copy of the denial notice sent to your service provider for services rendered. In
accordance with the law that governs the Crime Victims' Compensation (CVC) program, our medical bill
review staff has determined that CVC cannot recommend payment at this time.

If you have any information that would change this decision, please forward this additional information to
CVC as soon as possible.

If you disagree with this decision, you have the right to request reconsideration within 30 days of the
date of this letter. Your request must be in writing and must state the reasons why you disagree with this
decision. If you do not request a reconsideration of this decision within the 30 day period, it will become
the final ruling of the Attorney General.

If you have any questions, please contact our office at 1-800-983-9933 and refer to the claim number
listed above. When sending correspondence to our office, please send it in care of the Crime Victims’
Compensation program.

Sincerely,

Amanda Ruiz

Payment Operations Section
Crime Victim Services Division

PO Box 12198 Austin, TX 78711-2198 « 1-800-983-9933 « www.texasattorneygeneral.gov
 

KEN PAXTON

APTORNEY GENERAL OF TEXAS

October 16, 2019

TEXAS MEDICINE RESOURCES
PO BOX 8549
FORT WORTH, TX 761240549

Claim Number: VC20012887
Bill Case ID: 4466539
Victim: SHANNON BOATWRIGHT

Dear Provider,

This letter is to inform you that after careful review of your claim, your request for payment on the enclosed bill(s)
has been denied.

The Texas Code of Criminal Procedure, Chapter 56, Subchapter B, requires that specific criteria be met in order to
warrant the disbursement of monies by the Crime Victims’ Compensation (CVC) program. It has been determined
that the following criterion has not been met:

Available collateral resources have not been utilized.

When sending correspondence to our office, please send it in care of the Crime Victims’ Compensation Program,
Post Office Box 12198, Austin, Texas 78711-2198 with your claim number listed above.
Sincerely,

Amanda Ruiz

Payment Operations Section
Crime Victim Services Division

PO Box 12198 Austin, TX 78711-2198 © 1-800-983-9933 « www.texasattorneygenera!.gov
Oo a && OD ND —

ae
E) . Vurce,
HEALTH INSURANCE CLAIM FORM

APPROVED BY NATIONAL UNIFORM CLAIM COMMITTEE (NUCC) 02/12
PICA

PRIMARY

we

Case 3: " CORireRh. BoUwee NOT UNL Zep °° 94 of 193 PagelD 98

CRIME VICTIMS
PO BOX 12198
AUSTIN, TX 78711-2198

PICA 7

 

I}, MEDICARE MEDICAID TRICARE
(Medicare#) [] (Medicaid) C] (1D#/D0DN)

CHAMPVA

[] (Member ID) C Je HEALY Puan — Bat atx

er] (ipa)

OTHER

ta. INSURED'S 1.0. NUMBER (For Program in Item 1)

1842912019 \C2001I2887

 

2. PATIENT'S NAME (Last Name, First Name, Middle Initial)

IGHT SHANNON B

3. PATIENT’ BIRTH QATeE SEX

04:27 90 ml] Fix]

4. INSURED'S NAME (Last Name, First Name. Middle [nitial)

BOATWRIGHT SHANNON B

 

5. PATIENT'S ADDRESS (No.. Street)

1902 PRAIRIE VIEW DR

6. PATIENT RELATIONSHIP TO INSURED

set[X] Spouse[ | Chiidl | otrer[ _]

7. INSUREO’S ADORESS (No.. Street)

3349 GUIDINE LIGHT DR

 

 

 

CITY STATE

DALLAS TX

ZIP CODE TELEPHONE (Include Area Code)
75235 (214) 336 4062

 

8. RESERVED FOR NUCC USE

 

 

CITY STATE
DALLAS TX

ZIP CODE TELEPHONE (Include Area Code)
75228 (214) 336 4062

 

 

9. OTHER INSURED'S NAME (Last Name, First Name, Middle tnitiat)

BOATWRIGHT SHANNON B

a. OTHER INSURED'S POLICY OR GROUP NUMBER

418W01556

 

b. RESERVED FOR NUCC USE

 

c. RESERVED FOR NUCC USE

10. IS PATIENT'S CONDITION RELATED TO:

a. EMPLOYMENT? (Current or Previous)

YES [X] No

b. AUTO ACCIDENT? PLACE (State)

[]ves [X]NO,

11, INSURED'S POLICY GROUP OR FECA NUMBER

 

SEX

Ex

a. INSURED'S DATE OF BIRTH
Mi yvY

04:27 90 mM]

 

b. OTHER CLAIM ID (Designated by NUCC)

 

c. OTHER ACCIDENT?
[x] xo

CT] YES

c. INSURANCE PLAN NAME OR PROGRAM NAME

CRIME VICTIMS

 

d. INSURANCE PLAN NAME OR PROGRAM NAME

 

10d. CLAIM CODES (Designated by NUCC)

d. IS THERE ANOTHER HEALTH BENEFIT PLAN?

 

 

 

 

 

PATIENT AND INSURED INFORMATION -———-———>~ | <— CARRIER —>

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMERIGROUP MEDICAI [X]ves [_]No — iryen, complete ems 9, 98, and 80.
READ BACK OF FORM BEFORE COMPLETING & SIGNING THIS FORM. 13. INSURED'S OR AUTHORIZED PERSON'S SIGNATURE | authorize
12. PATIENT'S OR AUTHORIZED PEARSON'S SIGNATURE | authorize the release of any medical or other i " y of medical benefits to the undersigned physician or supplier for
to process this claim. | also request payment of government benefits either to myself or to the party who accepts assignment services described below.
“ow SIGNATURE ON FILE 09 24 19 SIGNATURE ON FILE
SIGNED DATE SIGNED Y
a a
14. DATE RENT ILLNESS, INJURY, or PREGNANCY (LMP) | 15. OTHER DATE . DAT IN NT PATI
E OF CURRENT ILLNESS, INJURY, or PREGN NCY (LMP) wm oDD oy 16. DATES PATIENT UNABLE JO WORK IN CURRENT OG CUPATION A
09! 10 19 QUAL. 431 QUAL.) ' 1 FROM | oO
17. NAME OF REFERRING PROVIDER OR OTHER SOURCE 17a, 18. HOSPITALIZATION DATES RELATED TO CURRENT SERVICES
\ ep aa 85 YY MM, DD, ~ YY
17b.| NPI FROM TO
19. ADDITIONAL CLAIM INFORMATION (Designated by NUCC) 20. OUTSIDE LAB? $ CHARGES
[res _Bi}no |
q {
21. DIAGNOSIS OR NATURE OF ILLNESS OR INJURY Fielate A-L to service line below (24E) 165 ing. 10 22. RESUBMISSION ORIGINAL REF. NO.
aALT74.21XA B. | rs bo. L
E. 23. PRIOR AUTHORIZATION NUMBER
os FEL 6.l i
1. | vl K. | LL .
24.A. DATE(S) OF SERVICE B. | CG. | D. PROCEDURES, SERVICES, OR SUPPLIES E. F. G LH]. a. z
From To PLACE OF| (Explain Unusual Circumstances) DIAGNOSIS OM fy] 1D. RENDERING 2
MM DO _YY__MM_DD_Yv_|senvee| EMG | CPT/MCPCS | MODIFIER POINTER S$ CHARGES uNmTs_| Pan | QUAL. PROVIDER ID. # E
: =
t i ! I i ' 1 t-te Zan seare
09: 10: 19] O9. 10! 19) 23 y| 99284 | | \ \ A | 952 00; 1 ni | 1942243365 5
I { 1 t t 1 , z
t J r 1 Pr -e4ae we rreeOeer
re fit ft [| 1 | | || |_| ne &
a
' . | ; 1 , 1 Pato tcc crt crt cnn &
[ | | [| _| | | | || ner &
a
' ' . ' . / a ; t I Le eK ec
poi ft ys | po | p [| Ive S
1 1 ' 1 : ' ' 1 . pore ye ter mr err tee ee
Pept ey | Poet | || fi gS
>
( , i ‘ : . . 1 Peedi ee eeeew  eeee =
| [| | | foo | Lt NPI °
28. FEDERAL TAX 1.0. NUMBER SSN EIN 26. PATIENT'S ACCOUNT NO. 27. ACCEPT ASSIGNMENT? |[28. TOTAL CHARGE 29. AMOUNT PAID __| 90. Aisvd for NUCC Use
. govt. 000 back!
752737522 [xl | TMRO00665142601/ [X]ves [ |no s 952 ‘00|s

 

 

 

31. SIGNATURE OF PHYSICIAN OR SUPPLIER
INCLUDING DEGREES OR CREDENTIALS
{| Certify that the statements on the reverse

OFT6"M"MARGUE 2" MS”
09 24 19

 

SIGNED
See
NUCC Instruction Manual available at: www.nucc.org

DATE
=

32. SERVICE FACILITY LOCATION INFORMATION

TEXAS HEALTH DALLAS
8200 WALNUT HILL LANE
DALLAS TX 75231-4496

33. BILLING PROVIDER INFO & PH # (600) 378 4134
TEXAS MEDICINE RESOURCES

PO BOX 8549

FORT WORTH TX 76124-0549

 

 

2 1396779948P

CLASS

100

 

 

*137 65819008
PLEASE PRINT OR TYPE CRO61653_ ~=APPROVED OMB-0938-1197 FORM 1500 (02-12)

 

 
 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 95of193 PagelD 99

 

J Health and Human Texas Health and Human Services Commission
Services Charles Smith

 

Executive Commissioner

If you are a child, an elderly person, or a disabled individual, the law
requires any suspected sexual assault to be reported.

If you are age 18 or older, you may choose to report the sexual assault to
law enforcement. You may request a medical forensic exam regardless of
whether you choose to report the sexual assault.

Informed Consent: You (or your parent or guardian) will be provided
information before you are examined or receive treatment. You may ask the
medical provider to explain why questions are being asked, why certain
evidence is collected or not collected, or which tests or treatments are
necessary. You will then be asked to sign a consent form. You may decline
to answer any question or decline any portion of the exam or treatment,
even after you have provided written consent. A child may be examined and
treated without parental consent.

Medical Forensic Exam: During the of the examination,
injuries or other medical conditions are identified and treated. Results from
medical testing will be available from this medical facility. Pictures may be
taken of body surface injuries or genital injuries during the examination.

During the forensic portion of the examination, evidence Is collected. The
evidence may be used in an investigation. Depending on the nature of the
assault, the following items may be collected during the exam: hair
combings, swabs from areas of the body with potential DNA deposits, swabs
from areas of genital contact, fingernail swabs/clippings, debris items and
clothing.

If you are age 18 or older, medical forensic exams are usually not conducted
if more than

96 hours (4 days) have passed since the assault. For children, a medical
forensic exam should always be conducted, regardless of how long ago the

assault occurred.

You may choose to have a support person (friend, family member, or
advocate) in the exam room with you during the medical forensic exam. You
may also choose not to have anyone in the exam room except for you and
the medical staff. The exam may take several hours.

P.O. Box 13247 » Austin, Texas 78711-3247 + 512-424-6500 + hhs.texas.gov

 
a.

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 96of193 PagelD 100

 

Reporting and Evidence: If you are age 18 or older and choose not to
report the sexual assault now, you may still choose to have evidence
collected in case you decide to report later. The Department of Public Safety
crime laboratory is required to store the collected evidence for two years.
The collected evidence will not be tested unless you report the sexual
assault. To report the sexual assault at a later date, contact the law
enforcement authority that serves the area where the assault occurred. You
may also contact this law enforcement authority for the results of the
forensic portion of your examination.

Sexually Transmitted Infections (STIs): The risk of contracting a STI
after sexual assault is not known. Emergency treatment for STIs following
sexual assault may include a combination of antibiotics designed to prevent
most common STIs (gonorrhea, chlamydia, and trichomoniasis). Children
and the elderly often do not receive preventive treatment for STIs.

HIV/AIDS: You may be concerned about the risk of HIV/AIDS. If the
assault happened within the last 72 hours (3 days), there is a course of
medication, called antiretroviral (ARV) therapy that may prevent HIV/AIDS
transmission. ARV therapy may be available at the hospital or you may need
a prescription to fill at a pharmacy. You may also go to a local health
department or community clinic for testing and treatment of HIV/AIDS at a
reduced cost. Treatment lasts 28 days and common side effects include
feelings of tiredness, diarrhea, nausea, and flu-like symptoms. Talk with
your medical provider for more information about the risk and preventive
treatment of HIV/AIDS.

Pregnancy: You may be concerned about the risk of pregnancy. If the
assault happened within the last 120 hours (5 days), there is medication
called emergency contraception that may prevent pregnancy. Emergency
contraception may be available at the hospital or you may choose to talk
with a pharmacist for emergency contraception that is available without a
prescription. The sooner emergency contraception is taken, the more likely it
is to be effective. Talk with your medical provider for more information about
the risk of pregnancy or emergency contraception. Emergency contraception
is not given if you were already pregnant at the time of the sexual assault.

Drug Facilitated Sexual Assault: If you think you may have been drugged
within the past 96 hours, immediately notify your medical provider so that
she or he can obtain a urine and/or blood specimen as quickly as possible.

Payment: The medical forensic exam results in two bills, one for medical
costs and one for forensic costs.

 
 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 97of193 PagelD 101

Medical costs, such as medications, x-rays, stitches, facility or provider fees,
may be your responsibility. Your medical insurance may cover your medical
costs. The attorney general may make a payment to you or on behalf of you
for the reasonable costs incurred for medical care provided whether or not
the crime is reported.
Forensic casts, such as swabbing for DNA, photographing injuries, or
collecting debris, will not be your responsibility. The law enforcement
authority you reported to or the Department of Public Safety will pay the
forensic costs.

Crime Victims’ Compensation: Crime Victims’ Compensation may
reimburse you for a variety of costs, including medical costs. Learn more
about Crime Victims’ Compensation by visiting

www,oag.state.tx.us/victims/about comp.shtmi or calling 1-800-983-9933.

Advocacy: FREE and confidential information, counseling, and support are
available through rape crisis centers. Call 1-800-656-HOPE to be connected
to your closest rape crisis center or go to www.taasa.org for more
information. Children’s Advocacy Centers provide a child-friendly approach
to the investigation process and provide services including counseling and
support for children and their families. Go to www.cactx.erg to find your
closest child advocacy center.

Revised April 2, 2018

 
aDierchdhererad Pagoass rxeo
Cas® cates an ai sonra Assault Disch oo
. (

argé Tristructions ’,
Please keep this information in a safe place for future reference)

Patient Name

This exam and treatment has been performed onan emergency basis. Thisis no

medical care, This examination has been completed by a Sexual Assault Nurse &
medical treatment and evidence collectio

 

DOB __
ta substitute for on-going

xaminer (SANE) for provision of
related to the patient history or concerns of sexual assault,

 

 

 

 

 

 

 

 

 

 

 

 

 

Hospitat Man one #! “ -
SANE: Advocate: V —» tf. A, Ala
am date: ~ Law Enforcemeht Agency and case #: | “W), ~
Wrens collected for investigative purposes

 

Note: Evidence will be assessed by law enforcement and the crime lab. Please direct all questions regarding
evidence Processing to the detective investigating your case.

Q Evidence collected for Storage only (non-report) *:
*Important: Evidence is submitted to police Texas Depar
identity being revealed and will be stored anonymously f

Non-report # ‘
tment of Public Safety Crime Lab In Houston without your

Or 2 years, It will not be sent to the forensic lab for testing
unless a report is made. You may choose to make a report to law enforcement at any time. After 2 years, evidence

may be destroyed, You have been provided TX DPS LAB-NRSA-03 form: Consent for Release of Sexual Assault
Evidence; please provide this to law enforcement if you choose to report,
Q No evidence collected

1. Follow the recommendations below:
—> * If you experience discomfort in the genital area soak in warm water for 15«30 minutes, two times a day
for healing and comfort.

* Get plenty of rest. Take good care of yourself,
Itis recommended that you use condoms or abstain from intercourse until Sexually Transmitted |
Infections (ST!) prophylactic treatment is completed and any follow up tasting for STI is negative,

if you notice any new bruising in the next few days, contact the law
so they may take additional photos.

* Contact the hospital for results of any medical tests or
provided,

2. ve have received the following medications today for:

enforcement agency you reported to

you have questions ragarding the medical care

on B (levonorgestrel)* for possible exposure to pregnancy (emergency contraception)
zithromax (azithromycin) 1gm for possible exposure to Chlamydia

wv, ocephin (ceftriaxone) 250mg for possible exposure to Gonorrhea
wf the (metronidazole) 2g for possible exposure to Vaginosis/Trichomonlasis prevention —
—No alcohol for 48 hours after taking this medication.

Ql Hepatitis 8 vaccine (first dose only)

QO Tetanus vaccine

QO LOC HIV decision algorithm provided and explained: Yes MeN _

Lav post-exposure Prophylaxis for possible exposure to HIV/AIDS; 1 dose and/or prescription.

See specific Emergency Department discharge instructions if given.

QO Nausea (actual or to prevent) ~Zofran (ondasteron) 4mg |
OQ Pain

Q Other

 

 

 

“If you vomit within 4-2 hours of taking Plan B, you will need to call or return to the Emergency Department for a
repeat dosage, It is very Important that you do this right away In order for the medication to be effective,

Patient Initials date/time SANE Initials

eS Tex SH alth 9443047370 (1616863
MUI) «= EB exes Hea esos

 

 

 

 

 

® Boatwright,Shannon B
| esources__ 4/27/1990 (29 yrs) female
SANE Page 1 of 4 Rev (8/18) 8/10/2019

LA eA
 

| INg103
: = nt3_ Filed 01/27/21 Page 99 of 193 PagelD®
Case 3:21-waehesce te a d RAH ee Assault Discharge Instructions
}

(Please keep this information in a safe place for future reference)

Patient Name

 

DOB

Important: You should receive medication information sheets for each medication received in addition to

this discharge instruction sheet.

* Taking prophylactic medications does not guarantee you will not contract a Sexually transmitted inf
Or not get pregnant. It Is important to follow up with a clinic or your personal physician as noted on

page
2 of this docy .
3. Cultures were/GerengusBeainet during this examination, Contact the hospital for results of any medical

tests or you have questions regarding the medical care provided,
Cl If indicated by history strangulation post-care instr
page,

—he: Counseling

As a survivor of sexual assault, it will be very important for yau to take very good care of yourself, You may
experience sleep disturbances, anxlety, irritability, depresslan, and other symptoms. These are normal reactions -
for people who have exparlancad trauma, There are people and resources avallable to you and your family. You
are encouraged to seek help In dealing with the effects of surviving an assault, Rape ¢risls canters offer free

counseling services. Always remember this is not your fault: someone else chose to hurt you through no fault of
your own. See list of counseling services on page 3 of this document.
6. Follow-up Health Care}

IF YOUR CONDITION WORSENS, RETURN IMMEDIATELY TO THE EMERGENCY ROQM QR CONTACT YOUR

ection

P

uctions provided: see separate discharge‘instruction

PHYSICIAN. Sea lists af health clinics in North Texas by county on paga 3 of this document.
Week racammendations (If needed

* If youshave symptams of Infections listed belay.
~-Eurning.or painful urination; “fluslike”
symptoms; abnarmal discharge; unexplained
bleeding; sores, blisters or small, white 2°* HPV vaccinatlan (If needed)
and/or gray growths or warts; pelvic pain or Re-evaluate for the davelopment of ano-genital wartsW_
painful intercourse; rash on groin, mouth, Pregnancy test (if no menses since assault)
palm of hands, arms, legs, or torso: swollen
areas in groin

* Screening for trichomenas, bacterial vaginosis, herpes,
HPV

* . 1" HPV vaccine (if needed)

¢ __Re-check injuries If needed

3-month recommendations —
° — Serologic testing for syphilts
e HIV testing, lab work

Re-avaluate for the development of ano-genital warts].

 

6 Week recommendations
Serologic testing for syphilis
HIV testing, lab work
2" Hepatitis B vaccination (if needed)

7° @ <e 2 oe e

 

6-month recommendations ~~
HIV testing, lab work |

3rd Hepatitis B vaccination (if needed)
3rd HPV vaccination (if needed)
Re-evaluate for the development of ano-genital warts

eee @e

 

 

 

 

7. Referrals
Advocacy agency/phone number Ae

oft. <
Follow-up care/phone number : ft CU Wit
Q The Emergency Medical Care (EMC) CVC application covers the'cost of the ED exam only whether you report

to police or not, Additional cost coverage can be obtained as discussed with Crime Victims Compensation, Please
call 1-800-983-9933 regarding information for additional services.

. , Patient Initials date/time SANE Initials Ww

NUNN = Faxes Hea

 

 

 

 

 

 

 

 

, 9443047370 (1616863
Wy Resources’ Boatwright Shannon &
SANE Page 2 of 4 Rev (8/18) eee (28 yts) female

ineen wn

 
EE EEE

Notification to Reporter 2.0.0 Page | of 1
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 100 of 193 PagelD 104

TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

 

COMMISSIONER
Jaime Masters

Shannon Boatwright
7150 E GRAND AVE
APT 712

DALLAS, TX 75223-3658

| Date: 12/10/2020

INTAKE NUMBER (CALL ID): 74198762
CHILD'S INITIALS: i__AH

 

 

Dear Shannon Boatwright:

Thank you for contacting our office on 12/08/2020 conceming the care of the above named child(ren).
(Garland Pd (email) +cac

 

Your concerns have been forwarded to the following agency because
they do appear to have jurisdiction in such matters:

| appreciate your concern for the welfare of these children (this child) and hope that you will promptly report your
concerns for any child whom you fee! may be at risk of abuse or neglect. It is through the actions of concerned citizens
like yourself that we are aided in the protection of children.

 

 

Sincerely,

Sarah Wheeler, INVESTIGATOR V 7
| ,
| a
https://impact2.dfps.state.tx.us/web/document/launch 12/10/2020

ne
 

 

12/30/2019 . Gmail - Help getting my pelice reports
Case 3:21-cv-00182-C-BK Document'3 File POU 7/21 Page 101 of 193 PagelD 105

Mm Gmail Shannon Boatwright <sboatwright18@gmalil.com>

 

Help getting my police reports

3 messages

 

Shannon Boatwright <sboatwright18@gmail.com> Tue, Dec 10, 2019 at 8:05 AM
To: GPDPIAREQUESTS@garlandtx.gov

My narne is Shannon Boatwright and | am trying to obtain my police reports. My phone number is 469-866-0033.

 

GPDPIARequests <GPDPIARequests@garlandtx.gov> Thu, Dec 19, 2019 at 2:14 PM
To: Shannon Boatwright <sboatwright18@gmail.com>

We received your email requesting certain information pursuant to the Texas Public Information Act. This is
to inform you that we cannot process your request at this time due to insufficient information. The following
information is needed to properly process your request: complete address of incident, date or time period,
name and date of birth of person(s) involved, and type of record requested.

Please resubmit your request with additional information for processing.

Regards,

Garland Police Department
Open Records

1891 Forest Lane

Garland, TX 75042
Phone: 972-205-1961

Fax: 972-485-4867

[Quoted text hidden}

 

Shannon Boatwright <sboatwright18@gmail.com> Thu, Dec 19, 2019 at 4:48 PM
To: GPDPIARequests <GPDPIARequests@garlandtx.gov>

Hello my name is Shannon Boatwright, the date of the incidents are September 12, 2019, November 6, 2019, November
7, 2019 and November 9, 2019. The people involved are Rick and Brenda Sadberry. The records that | am requesting are
the police reports. Please call me at 469-866-0033, when the reports are ready.

Thanks Again,

Shannon Boatwright
{Quoted text hidden]

https://mail.google.com/mail/u/1 2ik=b432047b95&view=pt&search=all&permthid=thread-a%3Ar-52370987023385 2486&simpl=msg-a%3Ar4 14621 §54... 1/1

 

   

 
Case 3:21-cv-00182-C-BK

 

ATTORNEY GENERAL OF TEXAS

August 28, 2020

SHANNON BOATWRIGHT
7150 E GRAND AVE APT 712
DALLAS, TX 75223-3658

Claim Number: VC20243028
Victim: SHANNON BOATWRIGHT

Dear Ms. BOATWRIGHT:

Your application for Crime Victims’ Compensation benefits has been reviewed. I regret to inform you that based on
information received by our office, you are not eligible for benefits under this program because we have determined that:

There is not enough evidence at this time to support the fact that the crime against you took place. In order to be eligible for
benefits, Article 56.32 (a)(4) & (11) of the Texas Code of Criminal Procedures requires that the victim must have suffered
personal injury, threat of personal injury or death as a result of a crime. The facts of the incident must be apparent so we can
determine that such a crime did occur.

If you do not agree with this decision, you may request reconsideration of the decision. To ask for a review, you must send us
a letter within 30 days of the date of this letter. Your letter must be signed and clearly ask for a review and you need to tell us
the reason(s) why you feel the decision is wrong. If you have any additional information that you think is important for us to

have in reviewing this decision, please send that information, also.

If you do not request reconsideration of this decision within 30 days of the date of this letter, this decision becomes the final
ruling of the attorney general. In order to appeal the final ruling by the attorney general you must then ask for a judicial
review by the courts. The procedure for judicial review is found in Art. 56.48, Texas Crime Victims' Compensation Act,
Chapter 56, Subchapter B, C.C.P.

If you have any questions about the reconsideration process, or address changes, please call me at +] 512 936 1269 in Austin.
Please refer to the above claim number when you contact me.

Sincerely,

Latarsha Addison
Eligibility Section
Crime Victim Services Division

PO Box 12198 Austin, TX 78711-2198 © 1-800-983-9933 » www.texasattomeygeneral.gov
Case 3:21-cv-00182-C-BK Document3 Filed 01/27/21 Page 103 of 193 PagelD 107

Lakewood Greens

NOTICE OF NON-SUFFICIENT FUNDS

Date: 03/09/2020

From: Lakewood Greens
7150 E Grand Ave
Dallas, TX 75223-1000
(214) 320-0494
lakewoodgreens@greystar.com

To: Aaron Acuna, Shannon Boatwright
7150 E Grand Avenue #0712
Dallas, TX 75223

We regret to inform you that the check you presented to us in the amount of $___ 483.00 drawn on
__ 3/4/2020 has been retumed, marked:

X_ ’ Insufficient Funds

___ Account Closed

__ Other

Unfortunately, we are not able to accept another personal check, nor do we permit a check to be deposited twice.
Therefore, please remit an eMoney Order for the total amount due (listed below) within 24 hours. This includes:

Rental Payment Due: $558.35
Late Charges Due: $118.48
NSF Charge Due: $75.00

Total Amount Due as of Today's Date: $751.83

All late charges will be assessed according to your lease agreement. Your immediate attention to this matter is
appreciated and will prevent us from taking legal action. If you should have any questions or require additional
information, please do not hesitate to contact our office to speak with our Assistant Manager/Bookkeeper.

Sincerely,
Lakewood Greens

By: Brenda Mora, Community Manager

 
NOTICE OF ABANDONED DWELLING
(to be posted inside of main entry door)

 

June 12, 2020

 

 

 

Re: Notice of abandoned dwelling

 

 

 

 

 

 

 

 

Shannon Boatwright TAA Lease Contract signed November 18, 2019
between residents named above, and

Aaron Acuna

(Names of all residents) AHC Metro Lakewood, LP

7150 BE Grand Avenue #0712, #0712

(Street address and dwelling unit number, if applicable)

Dallas, TX 75223 (owner)

(City, State, Zip)

Dear Resident(s):

Your dwelling appears to be abandoned as defined in paragraph 41 of your TAA Lease Contract. We have posted this notice on the inside of
your main entry door. Unless you notify management within two days from the date of posting that you have not abandoned the dwelling, we will
assume conclusively that you have abandoned the dwelling. We may remove and dispose of personal property inside the dwelling as provided

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 104 of 193 PagelD 108
in paragraph 14 of the TAA Lease Contract.

 

6/12/2020

Date notice was posted on the inside of main entry door of resident's dwelling

 

 
 

 

 

Page 105 of 193 PagelD 109

   

cf aOWId G DONTOdad
HOWHd AHL JO SOLLSnc
osswe Nwner

GAHOVLLV POLS

OZO% ‘OT UAXAWHAON NO
WY MOOTO:0 00:60

Las

09ZO0NO S#LSNOD
OL GHNssI NOILWLID

OZOZ-SO-TT *GHNSSI NOILWLID

OZOZ-SO-TT *NO Ga IIa

 

Case 3:21-cv-00182-C-BK Document 3

 

  

 

~ 4 # 93pegq “Agr
S § Pura ‘sexg IL ‘Auno-y
a ON
oO A Ae STULL
WN f 440
38 nok 0} ANSP WB sa0ct zg stay,

€CtSL XL ‘SwWitwa
CTL HAW GNWAD @ OSTL

"000 8% NONNWHS ‘ LHOIUMLVOd

“OD0 8 NOUVW ‘WNOOW
“SA
AITINIWId

v6PO0 OE (bTZ)
€t7SL XL ‘SWIIWd

SAW GNWYD @ OSTL
SNHHUD COOMEAWI

WMW GOOMENVI OMLEW OHV

d0@SZS-OZ@HCl “ON LANDOd

00°S8P'6S 7INRY
€ZZSL XL ‘Switwa

ZTL BAW GNWAD @ OSTL
: sSaudaw

Qe

 
       

 

s ie 3 “Hd0) ALMAdOUd SWXHL ‘LT0°2%6 NOILOSS
ONTCOIONT 7 ae ais wo ‘((O83S LHTOS NOILOSS “ddW “D°S°O OS) Low agIiga
JIAIO SUAEWINAOTAMES AHL ONICGOIONI ‘MWI IWueaqaa UAGNN LIOS SIHL OL GaLWIau
_daxaITHa AO SLHO FWIOUdS HAWH AVW ALONG AUVLITIN HAILOW NO ONIAYHS SI OHM

d “SHNITQWAd SLIWIGHWNI SHATIOANI IDIAM OL LINS SIHL ‘LOIART OL LIONS

  

ENYNEL W

“NOLIWLIO SIHL NO G&LSII LYNOD AHL LW OSTWY ANY SANTINO HIaWIIWVAW SI HOIHM
‘AUNdHOONd ‘TIAIO JO SHINY SWXSL AHL JO A LaWd LINSNod ‘NOILWWHOANT qHHLaNA YOs

DaO ° dISHMWISUXSLL
Na NadedO WI FTadOS NOIOWWHOANI SWW WONS.LEO “SWLYATO NOS ON SHNOLOWaWIDNA

SVI dd WNNTw IS WLINOW WNN awoVd O IHONWVD WI W UI ‘OdwsHDOud yas gqand And
WOIJINSIS and O1 ‘wawunr sd NOLOWaWIOSd WI “Swaddvdaaa NWS SHNOTOWAWIOgd SWI
SVGOL dN Ad ASHUNOASW A ALNAWVGINALEG WIWHI ‘’NOIOWNWIONa WI UWWALA Hd SHINY
“IWNNGTaL Ty A OIMWLAIdONd TW WNOIDWOdOUd WI AS A 6T-CIAOD 3a NOLTOWSwdoud
YOAVW WN UINHARNd WaWd SOCOTWSHd NH TWHOdWSL NOIONSLAGC A NOIODNAATHd

Wavd A SHAVGCHWaEANE Ad 'IOMLNOD ‘ITH Wavd OLUNCAad AGC WNAd OfWd NOTOWNWiIoOga

WI WWId IS OfOTWSHd NS MENELEC Wdsnd HNO AIaIsod sa “soroiwsadq sonnp Iw
YaNALad Wavd NACHO WNN NOUSILIWA SHCVGEWaaANS 3d IOWLNOO Id WuWd SOWLNAD SOT

DYO d'IHHMWISWXAL LW YHCYO AHL LOGY HYOW INO GNI4 “ANUL LON Fav SLNAWALWLS
HHL dO ANW JI ANIA W AWd WO ‘TIVE OL OD ‘AHLNOESONd Ba NWO OOK ONINWEW

“NAOMS SI NOLLWawiOgd qHL "ANUL FaY SLWAWALWLS FHL TITw duns ANWW GNW ATInNATAWO
LI dvVaa ‘NOILWAWIONd HHL ONINDIS. SYOdHa “LYNOD AHL GNW GHOTGNWI wnoz OL LI
HaTAOdd GNV 6T-CIAOD JO AwaudS YSHLYNA LNAASUd OL SNOILOIAS NI LIWH AUNWHOdWEL
SNOLLNAAdad GNW TIOMLNOD ASVHSIG YOd SUHINAD AHL YOA AUNCUHd JO ALIVNAG

YaqNN NOILWaWIOgd GHHOWLLW AHL NOIS NOA AI NOILOIAS UNOA dOLS OL A IAW FA AWW
NOA “SNOILOIAR AWOS ONIddOLS YHaCHO NW GHNSSI ‘IOMLNOD ASWHSIG NOd SUMLNEO AHL

“LHYNOD AHL JO YHdHO AW ALAHdOUd AHL WONA GHAOWHA SNOISSHSSOd unoaz

HAVH OL LHOIY AHL SAWH TIIM AdILNIWId HL ‘QHaYSLNeE SI NOISSHSSOd uOad INEWOaaLr
WdI “NOILILHd SHL NI GaQNVWWHG 4HITHY AHL YOA NOA LSNIVOW GHYSLNA ONIAG
INaWOdAC LINVIAd YW NI LINSHY AWW IWIUL YOd UWAddWY OL AUNTIWA =: LNVONAASG AHL OL

“IVIGL WOd LAS AVG AHL ANOARA SAVG € NWHL USLWI
ON CIvd a4 AYNC AHL ANW CGaLSANOsAY Ad LSOW LI ‘AUNC AM IWIML AMISHG NOA AI

“ANW dI ‘Saad $1 AANYOLLY aNv ‘SLSOD 4oO4

"ONINHOOW LINHA WO 00°88h’6 $ AO WNS aHL NT ENS MOWd YOd 'LONIOGUd CIWS NI
€CZSL XL ‘SWIIWd ‘ZTL AAW GNWYD @ OSTL SW NMONY

SHSIWHad fO NOISSHSSOd NOdN LIONS ONISd GNYWWAd S,daILNIWId 3HL JO AUNLWN AHL

. SaILLNIVId FHL dO LNIWIdWOD SHL YAMSNY

OL GaYaHL CNW NAHL OZOZ ‘0% UAEWHAON NO ‘ WW 00:60 LW SWTITWG

sO ALIO aHL NI ‘SWXSL ‘ALNNOO SWTTWd ‘SWIIvwd uOd GNW NI 2-S ‘Owed HL

JO HOLLSO’ VW ‘AW AudOAda UvaddW ANW 3a OL CadNYWWOD AGHHYAH AAV NOA *SONILARAD
SINVdNDD0 TTY AGNW NONNWHS ‘ LHOTUMLYOd

SINWdND50 ‘TIv GNW NOWWY ‘WNONOW ‘LNVONSA9q AHL OL

SWxXxal g€ 0 ALWTLS AHL

ee
 

.
CALL THE STATE BAR O#S@SXAS CrCIMLGRER AMT DosrmonekpAWcd1G4/26e WertAGeedP6 Of 193 Pagellal10
CALL THE STATE BAR OgS@EXAS CYOULLPREREAT DOS TMOTEXBARC OTH /¥60 NEED GREP © O! 19

LOCATING AN ATTORNEY.

IF YOU CANNOT AFFORD TO HIRE AN ATTORNEY, YOU MAY BE

ELIGIBLE FOR FREE OR LOW-COST LEGAL ASSSISTANCE.

DEMANDA DE
INMEDIATA.

A COPY OF THE PLAINTIFF S PETITION IS ATTACHED HERETO

DESALOJO: ESTA DEMANDA DE DESALOJO IMPLICA UNA FECHA LIMITE

UN _INQUILINO QUE ESTA ACTIVO EN EL SERVICIO MILITAR PUEDE TENER
DERECHOS O ALIVIO ESPECIALES RELACION ADO CON ESTA DEMANDA BAJO LA LEY
FEDERAL, INCLUYENDO SERVICE MEMBERS CIVIL RELIEF ACT (50 U.S.C. APP.

SECTION 501 ET SEQ.), O LEY ESTATAL SECTION 92.017, TEXAS PROPERTY CODE.
PARA ASISTENCIA EN LOCALIZAR ABOGADO COMUNIQUESE A LA ASOCIACION DE ABOGADOS
DE TEXAS AL NUMERO GRATUITO 1-877-9TEXBAR EN CASO DE NO PODER PAGAR UN
ABOGADO. TAL VEZ CALIFIQUE PARA ASISTENCIA LEGAL GRATUITA O BAJO-COSTO.

AS THOUGH WRITTEN IN.

GIVEN UNDER MY HAND OFFICIALLY, THIS NOVEMBER 05, 2020.

  

yr HED ayy

CL IASSA%,

4
Wy

¢
y Yy
N \
[1S

=
om
.
3
me \
Maris

“Miser >

JUSTICE OF THE PEACE

AND MADE A PART HEREOF

7-)-

7150 E GRAND AVE 712
DALLAS, TX 75223

RENT: $9,488.00
DOCKET NO. - JE20-52520P

AHC METRO LAKEWOOD AKA
LAKEWOOD GREENS

7150 E GRAND AVE
DALLAS, TX 75223

(214) 320 0494

PLAINTIFF
vs.
ACUNA, AARON & OCC.
BOATWRIGHT; SHANNON & OCC.
7150 E GRAND AVE 712
DALLAS, TX 75223

DEFENDANT

EVICTION CITATION
IN THE JUSTICE COURT

 

FILED ON: 11-05-2020
CITATION ISSUED: 11-05-2020
CITATION ISSUED TO

CONST#5 OROZCO

SET
09:00 O'CLOCK AM
ON NOVEMBER 20, 2020

JUAN JASSO
JUSTICE OF THE PEACE
PRECINCT 5, PLACE 2
DALLAS COUNTY

410 SOUTH BECKLEY
DALLAS, TEXAS 75203
(214) 943-5981

 
 

DECLARATION UNDER, DENALI OF PERTURE, BOR ME CENTERS FOR PASTASE GONERO} AND, PREVENEEGN'S TEMPORARY HALT IN

THIS DECLARATION IS FOR TENANTS, LESSEES, OR RESIDENTS OF RESIDENTIAL PROPERTIES WHO ARE COVERED BY THE CDC'S
ORDER TEMPORARILY HALTING RESIDENTIAL EVICTIONS (NOT INCLUDING FORCLOSURES ON HOME MORTGAGES) TO PREVENT THE
FURTHER SPREAD OF COVID-19. UNDER THE CDC'S ORDER YOU MUST PROVIDE A COPY OF THIS DECLARATION TO YOUR
LANDLORD, OWNER OF THE RESIDENTIAL PROPERTY WHERE YOU LIVE, OR OTHER PERSON WHO HAS A RIGHT TO HAVE YOU
EVICTED OR REMOVED FROM WHERE YOU LIVE. EACH ADULT LISTED ON THE LEASE, RENTAL AGREEMENT, OR HOUSING CONTRACT
SHOULD COMPLETE THIS DECLARATION. UNLESS THE CDC ORDER IS EXTENDED, CHANGED, OR ENDED, THE ORDER PREVENTS YOU
FROM BEING EVICTED, OR REMOVED FROM WHERE YOU ARE LIVING THROUGH DECEMBER 31, 2020. YOU ARE STILL REQUIRED TO
PAY RENT AND FOLLOW ALL THE OTHER TERMS OF YOUR LEASE AND RULES OF THE PLACE WHERE YOU LIVE. YOU MAY ALSO
STILL BE EVICTED FOR REASONS OTHER THAN NOT PAYING RENT OR MAKING A HOUSING PAYMENT. THIS DECLARATION Is

SWORN TESTIMONY, MEANING THAT YOU CAN BE PROSECUTED, GO TO JAIL, OR PAY A FINE IF YOU LIE, MISLEAD, OR OMIT
IMPORTANT INFORMATION.

I CERTIFY UNDER PENALTY OF PERJURY, PURSUANT TO 28 U.S.C 1746, THAT THE FOLLOWING ARE TRUE AND CORRECT :

* I HAVE USED BEST EFFORTS TO OBTAIN ALL AVAILABLE GOVERMNMENT ASSISTANCE FOR RENT OR HOUSING;

* I EITHER EXPECT TO EARN NO MORE THAN $99,000 IN ANNUAL INCOME FOR CALENDAR YEAR 2020 (OR NO MORE THAN
$198,000 IF FILING A JOINT TAX RETURN), WAS NOT REQUIRED TO REPORT ANY INCOME IN 2019 TO THE I.R.S., OR
RECEIVED AN ECONOMIC IMPACT PAYMENT (STIMULUS CHECK) PURSUANT TO SECTION 2201 OF THE CARES ACT;

* I AM UNABLE TO PAY MY FULL RENT OR MAKE A FULL HOUSING PAYMENT DUE TO SUBSTANTIAL LOSS OF HOUSEHOLD

INCOME, LOSS OF COMPENSABLE HOURS OF WORK OR WAGES, LAY-OFFS, OR EXTRAORDINARY OUT-OF POCKET MEDICAL

EXPENSES ;

* I AM USING BEST EFFORTS TO MAKE TIMELY PARTIAL PAYMENTS THAT ARE AS CLOSE TO THE FULL PAYMENT AS THE
INDIVIDUAL'S CIRCUMSTANCES MAY PERMIT, TAKING INTO ACCOUNT OTHER NONDISCRETIONARY EXPENSES.

* IF EVICTED I WOULD LIKELY BECOME HOMELESS, NEED TO MOVE INTO A HOMELESS SHELTER, OR NEED TO MOVE INTO A NEW
RESIDENCE SHARED BY OTHER PEOPLE WHO LIVE IN CLOSE QUARTERS BECAUSE I HAVE NO OTHER AVAILABLE HOUSING OPTIONS.
* I UNDERSTAND THAT I MUST STILL PAY RENT OR MAKE A HOUSING PAYMENT, AND COMPLY WITH OTHER OBLIGATIONS THAT

I MAY HAVE UNDER MY TENANCY, LEASE AGREEMENT, OR SIMILAR CONTRACT. I FURTHER UNDERSTAND THAT FEES, PENALTIES,
OR INTEREST FOR NOT PAYING RENT OR MAKING A HOUSING PAYMENT ON TIME AS REQUIRED BY MY TENANCY, . LEASE
AGREEMENT, OR SIMILAR CONTRACT MAY STIL BE CHARGED OR COLLECTED.

* I FURTHER UNDERSTAND THAT AT THE END OF THIS TEMPORARY HALT ON EVICTIONS, ON DECEMBER 31, 2020, MY HOUSING
PROVIDER MAY REQUIRE PAYMENT IN FULL FOR ALL PAYMENTS NOT MADE PRIOR TO AND DURING THE TEMPORARY HALT AND
FAILURE TO PAY MAY MAKE ME SUBJECT TO EVICTION PURSUANT TO STATE AND LOCAL LAWS. I UNDERSTAND THAT ANY FALSE

OR MISLEADING STATEMENTS OR OMMISSIONS MAY RESULT IN CRIMINAL AND CIVIL ACTIONS FOR FINES, PENALTIES, DAMAGES,
OR IMPRISONMENT. ,

 

 

SIGNATURE OF DECLARANT . DATE

"AVAILABLE GOVERNMENT ASSISTANCE" MEANS ANY GOVERNMENTAL RENTAL OR HOUSING PAYMENT BENEFITS AVAILABLE TO THE
INDIVIDUAL OR ANY HOUSHOLD MEMBER.

AN "EXTRAORDINARY" MEDICAL EXPENSE IS ANY UNREIMBURSED MEDICAL EXPENSE LIKELY TO EXCEED 7.5% OF ONE'S
AJUSTED GROSS INCOME FOR THE YEAR.

"AVAILABLE HOUSING MEANS ANY AVAILABLE, UNOCCUPIED RESIDENTIAL PROPERTY, OR OTHER SPACE FOR OCCUPANCY IN ANY
SEASONAL OR TEMORARY HOUSING, THAT WOULD NOT VIOLATE FEDERAL, STATE, OR LOCAL OCCUPANCY STANDARDS AND THAT
WOULD NOT RESULT IN AN OVERALL INCREASE OF HOUSING COST TO YOU.

 
     

   

CRSE NO. JE LOSE 25, QO Pp Court Date:__.NOV: 22099" _@ 5

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 | ‘Page 10: 108 of 193 Pagel 112
AHO Meter lakenrood aka lake) Greens § IN THE JUSTICE COURT

PLAINTIFF/LANDLORD
vs. § PRECINCT 5, PLACE 2
Aaron Aewwa Shanon Boatwright § DALLAS COUNTY, TEXAS
DEFEND ANT/TENANT

PETITION for EVICTION

 

PLEASE NOTE: (For all addresses, you MUST include number, street, apartment number, city, state, & zip code.)
MAKE SURE TO WRITE LEGIBLY, if not, you may end up paying $85 to amend the citation NO EXCEPTIONS

PLAINTIFF, being duly sworn on oath, files this written complaint against the above named Defendant(s) to évict Defendants)
from Plaintiff's premises, which is described as:

I50-E Ave Wa Dallas TY 15,823
STREET ADDRESS UNIT # (IF ANY) CITY STATE ZIP CODE

GATE CODE So2 _ DEFENDANT'S PHONE: (/¢_) 954-3haLp

Plaintiff and Defendant(s) have established a landlord tenant relationshio by: (check one) of, written lease or agreement,
7 an oral agreement, CO occupancy after foreclosure sale, 0 occupancy after contract for deed default,

 

 

Cl (other)
GROUNDS FOR EVICTION are: (check) ow non-payment of rent, O holding over, O non-rent default by 1 (deseRhe default)
3 “T}
WRITTEN NOTICE to VACATE for the grounds stated above was delivered to Defendant(s) at the abéie oe pre
pn the 0.5 day of , 20.20, (check one) Win person ta the tenant(s). O in person, fo an soe
east sixteen years of age. 0 by mail. O by affixing to the inside of the main entry door. . ‘zs a z
J] (other) im a) OC

 

Thereafter, Defendant(s) failed to surrender possession of the above described premises by the date speciied i the F@tice to”
racate theredy commiting a forcible detainer.

Ucheck) | have NOT received a Declaration from the Tenant of being a COVERED PERSON under the CDC Order.
>LAINTIFF REQUESTS judgment for Plaintiff(s) against Defendant(s) for possession of the above described premises, for writ
f possession, plus $ rent due through today, plus accruing rent at the daily rate oF § 392 per
ay until the date of judgment, plus reasonable atiorney fees in the amount of $ , plus all costs of court, plus
ost-judgment interest at the highest legal rate. RENT ONLY (NO LATE FEES)

« Chris Orozto X he. One

 

 

 

 

 

 

LAINTIFF/REPRESENTATIVE/ATTORNEY PLAINTIFF/REPRESENTATIVE/ATTORNEY
RINTED NAME SIGNATURE ‘Rental Subsidy (if any): B
ddress 90 E- Gr andl Ave Tenant’s Portion: =
ity, State, ZIP Code_Dallas TX 75203. TOTAL MONTHLY RENT:
hone GY) 230-0444 Fax (NM) 430-9773le NOV
SWORN to and SUBSCRIBED before me this day of ,20.

 
ECONOMIC HARDSHIP STATEMENT

PURPOSE. The purpose of this document is to inform the Owner about the Resident’s current economic
hardship. The information will be used to assist the Owner in responding to Resident’s request for relief.

1. DWELLING UNIT DESCRIPTION.
Unit No. Apt: 0712, 7150 E Grand Avenue #0712 (street address), Dallas (city), TX (state) 75223 (zip code).

 

Case 3:21-cv-00182-C-BK Document 3 . Filed 01/27/21 Page 109 of 193 PagelD 113

2. LEASE CONTRACT DESCRIPTION.
Lease Contract date: 11/18/2019
Owner's name: Lakewood Greens
Residents (list all Residents): Aaron Acuna, Shannon Boatwright

3. PROOF OF DEMONSTRATED ECONOMIC HARDSHIP. Resident provides the following as proof of

demonstrated economic hardship. Owner can rely on the information | provide. Please check/complete only

| one that applies:

O Job Loss - Proof of job loss, e.g. layoff or termination letter from employer, confirmation of
unemployment filing, etc. (please attach proof). Details:

 

 

O Income Reduction - | confirm that | have suffered a reduction in income and am currently unable to
pay the amounts due under my lease. Details:

 

   
 
 
  

 

o Other! Financial. Hardship — | confirm that | have suffered a financial hardship, other than loss of job or
sore, unable to pay the amounts due under my lease. Details:

 

 

blip related to COVID-197 DYES ONO
file any additional information you wish to convey and on which Owner

 

 

 

    

us riglat
ng ht

~ Resident (signature): ghanon,
~ Resident (printed): Alar,

Date: 07/21/2020

 
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 110 o0f193 PagelD 114

‘

 

PAYMENT PLAN AGREEMENT

This Payment Plan Agreement (the “Agreement’) relates to the TAA Lease Contract, signed_11/18/2019 for Apt. No._0712 in the

 

 

 

Wi reen Apartments in_Dallas
Texas, OR the house, duplex, etc. located at (street address)
7150 E Grand Ave in
Dallas , Texas.

 

We understand COVID-19, the coronavirus, has directly affected many of our residents. Some residents have experienced a loss of
wages, incurred new medical expenses or been laid off from their place of employment as a result of the COVID-19 pandemic.

For those who have been directly affected by this virus, we are willing to enter into an agreement with you to provide temporary
flexibility for paying rent and other sums that come due: during the month of the Lease term during which this Agreement is
executed; during the month of the Lease term following the month in which this Agreement is executed; or for the following Period

of time_April, May, June and July of 2020

In order to qualify for the terms of this Agreement, you must provide written documentation of your loss of job, income, or other
monetary hardship to us. This may be done via any method normally permitted under the Lease. The determination of the sufficiency
of such documentation to qualify for this Agreement is solely within ourdiscretion.

 

For good and valuable consideration, the receipt and sufficiency are hereby acknowledged, we (as Owner) and you (as Resident)
agree to a temporary payment plan for rent and other sums due as further described below. You agree to make payments as follows:

Due Due s Due
7/25/2020
7/31/2020

 

The other terms of the Lease cageria acy including the obligation to timely pay utilities, future months’ rent and other charges
when they come due according ford thd Loans.

ge » ‘ oe
You understand and agree thal y ‘Wiedt taller comply with this Agreement is a material breach by you of the Lease and a default
under paragraph 32. 1(A) otaku om may sue you for eviction and entitles us to pursue any and all other legal
remedies.

If you do not timely comply f ; set forth herein, we may in our sole discretion charge late fees, pursue eviction
and any other remedy under ta Zaeaa ‘property code. After entering into this Agreement, we may still accept partial
payments of rent or other ounnedus, ‘tio ettolptance of which doesn't waive or diminish our right of eviction, to past or future rent or
other sums, or to enforcement of thie Agreement in seeking any other contractual or statutory right.

Our choice to enforce, not enforce. of délay enforcement of the due date or amount of any payment due under this Agreement or
the Lease isn’t a waiver of our rights under any circumstances.

  
  

 

 

 

 

 

 

 

 

Date * ”

Date O (- Ze 5-20

Date. Resident.

Date Resident

Date Resident

Date. Resident,

Date Owner's Representative
Texas Apartment Association
 

ot

Qe asse 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 1110f193 PagelD 115

COVID NOTICE OF POSSIBLE EVICTION

THIS NOTICE IS TO PROVIDE YOU WITH AN OPPORTUNITY
TO PAY DELINQUENT RENTS INCURRED WHILE THERE IS
A STATE OF DISASTER BECAUSE OF THE COVID-19
PANDEMIC TO AVOID EVICTION. YOU DO NOT HAVE TO
MOVE WHEN YOU GET THIS NOTICE BUT YOU MAY HAVE
TO MOVE IF YOU AND YOUR LANDLORD DO NOT WORK
OUT AN AGREEMENT REGARDING THE PAYMENT OF
DELINQUENT RENT. THIS NOTICE DOES NOT EXCUSE
YOUR OBLIGATION TO PAY AND YOU CAN
BE EVICTED IF YOUFAIL TO PAY AS REQUIRED UNDER
THE LEASE. YOU ARE REQUESTED TO DISCUSS THIS
NOTICE WITH YOUR LANDLORD AS SOON AS POSSIBLE
BUT NO LATER THAN 21 DAYS FROM WHEN YOU RECEIVE
THIS NOTICE.

duly aANst 2020
Se Re rafight

You are in default for not paying your rent as required in your lease.

 

You should contact your landlord and immediately attempt to work out a payment plan or lease
modification in order to stay in your residence. If you have not responded within 21 days of this notice,
Landlord can proceed with a Notice to vacate and file an eviction proceeding to remove the residents from
the subject property to the extent permitted by applicable law.

If you are in default because of financial hardship caused by COVID-19, and you can provide verifiable
documentation to your landlord, your response to this notice could give you up to 60 days before an eviction
will be filed. However, you are responsible for full payment of all rents through this time unless and until you
negotiate a binding agreement with your landlord.

You may also apply for rental assistance to help you pay the required rent from any local, state, federal, or
nonprofit organization who may be offering assistance during this COVID-19 pandemic and beyond.

Please note that the landlord may still institute eviction proceedings immediately if you, members of your
household or guests pose an immediate threat or physical harm to any person or engage in criminal activity.

Please do not ignore this notice as your failure to respond may result in the landlord sending a Notice to
Vacate requesting you to vacate the premises, followed by a judicial action before the Justice of the Peace to
evict you.

 
=e

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 112 of 193 PagelD us

AVISO DE COVID DE POSIBLE DESALOJO

ESTE A VISO ES PROPORCIONARLE UNA OPORTUNIDAD
DE PAGAR LOS ALQUILERS DELINQUENTES INCURRIDOS
MIENTRAS HAY UN ESTADO DE DESASTRE PORQUE DE LA
PANDADEADEO COVID-19 PARA EVITAR EL DESPLANTO.
USTED NO TIENE QUE MUDARSE CUANDO RECIBE ESTE
AVISO, PERO PUEDE QUE TENGA QUE MUDARSE SI USTED
Y SU PROPIETARIO NO TRABAJAN UN ACUERDO CON
RESPECTO AL PAGO DEL ALQUILER MOROSO. ESTE
AVISO NO EXCUSA SU OBLIGACION DE PAGAR Y USTED
PUEDE SER EVICTED SI NO PAGA COMO SE REQUIERE
BAJO EL ARRENDAMIENTO, SE LE PIDE QUE DISCUTA
ESTE AVISO CON SU ARRENDADOR TAN PRONTO COMO
SEA POSIBLE, PERO NO MAS TARDE DE 21 DiAS A PARTIR
DE LA FECHA EN QUE RECIBA ESTE A VISO.

2020

 

 

 

 

 

Usted est4 en incumplimiento/delincuencia de pago por no pagar el alquiler como se .requiere en su contrato
de arrendamiento.

1
Debe ponerse en contacto con su duefio/propietario e inmediatamente intentar elaborar un plan de pago o una
modificacién de arrendamiento para permanecer en su residencia. Si no ha respondido dentro de los 21 dias de
esta notificacién, el Duefio/Propietario puede proceder con un Aviso para desocupar y presentar un
procedimiento de desalojo para eliminar a los residentes de la propiedad sujeta.

Si usted esté en incumplimiento/delincuencia debido a dificultades financieras causadas por COVID-19, y
puede proporcionar documentaci6n verificable a su duefio/propietario, su respuesta a este aviso podria darle
hasta 60 dias antes de que se presente un desalojo. Sin embargo, usted es responsable del pago total de todas
las rentas a través de este tiempo a menos y hasta que negocie un acuerdo vinculante con su arrendador.

También puede solicitar asistencia de alquiler para ayudarle a pagar el alquiler requerido de cualquier
organizacién local, estatal, federal u sin fines de lucro que pueda estar ofreciendo asistencia durante esta
pandemia COVID-19 y mas allé.

Tenga en cuenta que el duefio/propietario todavia puede instituir procedimientos de desalojo inmediatamente si
usted, miembros de su hogar o invitados representan una amenaza inmediata o dafio fisico a cualquier persona,
© si participa en actividades delictivas.

Por favor, no ignore este aviso, ya que su falta de respuesta puede resultar en que el duefio/propietario envie
una Notificacién a Desalojar solicitandole que desaloje las instalaciones, seguida de una accién judicial ante el
Juez de Paz para desalojarlo.

 
 

 

*
ease 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 113 0f 193 PagelD 117

PROOF OF DELIVERY OF COVID NOTICE OF POSSIBLE EVICTIN TO RESIDENT
PER DALLAS CITY ORDINANCE

On 2/21 [2020 (Insert Date of Delivery), I served the COVID NOTICE OF POSSIBLE
EVICTION in both English and Spanish to the following Resident(s):

haron Acuna
Shannon Cootuirigh +

 

 

 

This notice was served by: (check one)
regular, registered, or certified mail -return receipt requested
\/_ hand delivery to a person 16 years of age or older residing at the premises

I HAND DELIVERED a copy of the Notice to the following Resident(s):
(Insert Name of the Person(s) that you left the Notice with who is a Resident and at least 16

Id)
_ Aeron Acuna_

 

 

affixing the notice to the inside of the main entry door
vO affixing the notice to the outside of the main entry door and mailing notice

I posted copies of the Notice on the outside of the dwelling’s main entry door because (1) the dwelling
has no mailbox and a keyless bolting device, alarm system or dangerous animal prevents entry, or (2)
the owner reasonably believes harm to a person would result from personal delivery. After I posted the
Notice, on the same date, I also MAILED copies of the NOTICE to the Resident(s) by depositing a
sealed envelope in the United States Mail, addressed to the Resident(s) at the premises.

on 7a! [202-1 py. Parmala roa

(date) (Signature of person delivering Notice)

(Printed Name)

Witness: ( pe L- h n P= (signature of person witnessing delivery).
CT KUO VON BIBI Page 114 of 193. PagelD 11%

Torrenc athe mpson TNC.’
_ — ~ 0 ee

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 115 of 193 PagelD 119

Cause Number: JE2052520P

 

IN THE JUSTICE COURT PLAINTIFF; AHC METRO LAKEWOOD AKA LAKEWOOD GREENS

VS ;
DEFENDANT[S]: ACUNA, AARON & OCC.

PRECINCT S PLACE: 2

(Note: List All Tenants Who are Named |
In Plaintiff's Sworn Complaint}

Court Date: NOVEMBER 20 2020 @9:00A.M._ |

ORDER AUTHORIZING ALTERNATIVE SERVICE UNDER RULE 510.4

This court finds that deputy J. GOMEZ badge #536 having the above citation for service of progress,

executed and filed written declarations under the penalty of perjury and pursuant to section 132.001,

Texas civic practices & remedies code, the court further finds that the deputy was unsuccessful in

serving citation and that all requirements for authorizing alternative service under rule 510.4 have been

met. Accordingly, such deputy is authorized to service such citation on the following defendant:
|

ACUNA, AARON & OCC. 7150 E GRAND AVE 712 DALLAS, TX. 75223

 

ACCORDING TO THE FOLLOWING PROCEDURES:

(A) The deputy shall place the citation in the premises in question by placing it through the door

mail chute or by slipping it under the front door; and if neither method is possible or practical,
the deputy shall securely affix the citation to the front door of the main entry to the premise:
(B) On the same day, as service under (A) (ABOVE) or the next day, the deputy shall deposit in the
jhgtrue copy of such citation with a copy of the sworn complaint attached thereto,
See SdeRndant atthe premises in question and sent by first class mail;

(C) The deputy shall note on the return of such citation the date of delivery under (A) (ABOVE) the
date of mailing under (B) ABOVE — and;

(D) Such delivery and mailing to the premises shall occur at least six (6) days before the days of
citation, or on or before the day assigned by trial. The deputy shall return the citation with their
action written thereon, to this court.

Entered & Sign this inh day of Mase ber- 20

Jufice of the PeacG#Precinct 5 Place 2 __ v

    
     
   

 
 

Case 3:21-cv-00182-C-BK - Document 3 Filed 01/27/21 Page 116 of 193 PagelID 120

 

Cause Number; JE2052520P

IN THE JUSTICE COURT Plaintiff: AHC METRO LAKEWOOD AKA LAKEWOOD GREENS
PRECINCT 5 PLACE: 2_ - vs

Defendants: ACUNA, AARON & OCC.

DALLAS COUNTY, TEXAS

OFFICER’S WRITTEN DECLARATION FOR ALTERNATIVE SERVICE UNDER RULE 510.4

 

TO THE HONORABLE COURT:

As the law enforcement officer receiving the above styled citation for service of process. | hereby
request the court to authorized alternative service under rule 510.4 on the following defendant(s):

| have made. diligent efforts to deliver/serve such citation on at least two (2) occasions at the home or
other address [es] provided by the Plaintiff of the Defendant(s] who’s information is listed below. The
Plaintiff has stated in his sworn complaint that he knows of no other home or work address [es] of the
Defendant[s} in the county. | have attempted service under 510.4 rule at the following location(s} on
the following dates and time and was unsuccessful. Therefore, | have satisfied the requirements under
rule $10.4 as listed below;

 

DEFENDANT: LOCATION: DATE: TIME:
ACUNA, AARON & OCC. 7150 E GRAND AVE 712 DALLAS, TX. 75223 11og20 10-18 A.M.
ACUNA, AARON & OCC. 7150 E GRAND AVE 712 DALLAS, TX. 75223 11/09/20 1:50 P.M.

 

Therefore, pursuant to section 132.001, Texas civil practice & remedies code, | declare under the Penalty
of perjury that the foregoing information provide by me, herein is true & correct.
Executed in Dallas County, Texas, this_ 9TH dayof_NOVEMBER _, 2020

Poorgdritgg 7 Xe

Signature- Deputy Constable- Badge#

 

MICHAEL OROZCO,

CONSTABLE-DALLAS COUNTY PRECINCT 5
410 SOUTH BECKLEY,

DALLAS, TEXAS 75203 (214) 943- 1765

 
T86S-Eb6 (PTZ)

€0CSL SWXEL ‘SWITwa
AGTIOEA HLNOS OT?
ALNNOD SWIiyd

@ @OWId ‘S LONIOgYd
SOWad HHL dO dOLLsoac
osswre Nwoac

GAHOVLIV POLS

OtOZ ‘O02 UBAWHAON NO
WY MOOTO:0 00°60

Las

ODZOUO S#LSNOD

OL GHOSSI NOILWLID
O0cO0Z-SO-TT ‘GHNSSI NOILWLIO
OcOZ-SO-TT *NO Ga TId

Page 117 of 193 PageID 121

 

» |
%
oe

id

   

|

€ftSL XL ‘Swiivd
cTL HAW AGNWHD a OSTL
“D090 3% NONNWHS ‘ LHOTUMLWOd
“090 3% NOYWY ‘YNOOW
“SA
JIIINIWId

v6ErO OZE (PTZ)
€t2SL XL ‘SWITwa

GAY GNWYD WF OSTL
SNAAYD COOMaAWI

W4IW GOOMENWI OULAW OHY

d0cS7tS-O0@ar 3 °ON LeyD0d

Case 3:21-cv-00182-C-BK Document y gle

00°S8h’6S =.LNA
€22SL XL ‘Switwa
ZTL HAW GNWHD HF OSGTL
> Ssaadaw

PRON ya

 

MA Sb

“H00D ALYAdOUd SWXAL "LT0°76 NOTLOgS

ONIGOIONI “MWI ALVLS uo ‘(°OaS LATOS NOILOHS “ddvW °D°S°O OS) LOW aaTiIsa
ITAID SUAGNEWHOIAUHS AHL ONICGOIONI ‘MWI Twuddad WAGNO LIONS SIHL OL Galwiga
JaITSU UO SLHOIY IWIOHdS HAWH AWW ALOG AMWLITIN ZALIOV NO ONIAUSS SI OHM
INVNGL WV “SHNIIQVWAC HLWIGHWWNI SHATIOANI LOTAH OL LIAS SIHL = *LOIAZ OL LIns

“NOILIWLIO SIHL NO GaLSIT LYNOD FHL LY OS'TW GNW ANIINO aIGWIIWAW SI HOTHM
“aaNdwo0Nd IIAIO AO SHINA SWXHL AHL JO A LYWd LINSNOOD ‘NOLLWWYOANT agHLana wos

. Oa0 ° dTHHMWISWXaL

Na NaddO WI aadOS NOTOWWYOANI SWW WONELEO “SWLHHID NOS ON SHNOLOWaAWIONG

SWI dq WNONTV IS WLITINW WN YWOWd O THOUWO WI VW YI ‘OdWSso00ud. uss Hand snd
WOIAINDIS aN OT ‘WAWaNe SH NOIOWEWIONd WI “SWHSCVqUsA NWHS SHNOTOWaWIONd sv
SVWdOL HNO 3d ASHYNDASW A BLNAWVGINALAC WIWHT ‘NOIDWAWIOSd WI UWWaIaA 3a SALNV
“IWNOGIGL Tw A OLMWLAIdOUd TY WNOIDNOdOUd WI JS A 6T-AIAOD AG NOIOWDWdoud
HOAWW VWNN WINSASYd Wavd SOfOTWSad NA TWHOdWHL NOIONSLAG A NOIONSARUd

WaWd A SHAQVGSWaaANG Ad TIOMLNOD TH WaWd OLNNCARd Ad WNAd orwa NOTOwawIogd

WI WiId IS OfOTWSHd NS YANELAd wddNd HNO AIdIsod SH “soro Twsad SONNDTW
UENaELAG WaVd NACHO WNN NOWAILIWE SHAVCSWHE4NE Fd IOWLNOD Id WaWd SOULNAD sot

DuO d'IZHMVISWXEL LY YACUO AHL LNOEW HYOW LNO GNIS “HOUL LON Faw SLNAWALWLS
GHL AO ANW JI ANIA W AWd YO “TIWE OL OD ‘GHLNOESOUd FTA NWO NOA ONINWAW

"NHOMS SI NOLLWAWIOSG HHL “ANUL FAW SLWEWALVLS FHL TTIW FaNS AWW ANY ATINATUWO
LI GQWau ‘NOILWAWIOSd AHL ONINOIS SuOdaad “LUNOD AHL GNW GHOTGNWI MNOA OL LI
adTAOdd GNW 6T-CIAOD AO GWHudS YAHLYNA LNAARUd OL SNOILOIAS NI LIWH ANWAOdWEL
SNOLLNHASad AUNW TOMLNOD ASWHSIG WOd SUBLNAD GHL NOs AMNCAAd AO ALTIWNAd

YsaaNN NOLLWAWIOdd GHHOWLIW AHL NOIS NOA AI NOILOIAM UNOA dOLS OL AIGW Fa AWW
NOA “SNOILOIAR 3WOS DONIddOLS YAddO NW GHNSSI TIOMLNOD ASWAHSIG YOd SUALNAD AHL

“LGNOO SHL HO YAdHO AM ALYAdOUd FHL WONA ACHAOWHA SNOISSHSSOd UNOA

HAWH OL LHDSIY dHL SAWH ‘TIIM JdILINIVId HL 'GHaaINE SI NOISSHSSOd 4wOaA LNEWSanr
WdI ‘“NOILILGd AHL NI GHGNVWHC ASITSY AHL YOA NOK LSNIWOW GHYAINA ONIAG
INEWOdNAC LINVIAd W NI LINSHY AWW TWIML YOd AWHddW OL SaNTIVA * LNVONSASG AHL OL

“TWIAL WOd LHS AVG HHL AuOsHa SAW € NWHL 4eLVI
ON GIvd Hada AUNC AHL AGNW AELSANOeA Ad LSNW LI ‘AUNC AG TWIUML AAISHAG NOA AT

“ANW dI ‘SHHa S,AUNAYOLLY GNW ‘SLSOD aod

“ONINHOOW LINHA wOd 00°88%‘6 $ JO WOS AHL NI LNAY WOWA YOd ‘LONIOWAd CIWS NI
€t7SL XL ‘SWITwWa ‘CTL SAW GNWHD @ OSTL SW NMONY

SAHSIWHadd AO NOISSHSSOd NOdN LINS ONIAd AGNWWHC S,.JaILNIWId AHL dO SUOLWN AHL

JITINIWId FHL dO LNIWIdWOO AHL YSMSNW

' OL GYGHL AGNW NHHL.OZO% ‘02 UAAWHAON NO ‘ WW 00:60 LW SWITVd

40 ALIO GHL NI ‘SWXAL ‘’ALNNOD SWITWa ‘SWITWd 4Od GNW NI 2-S ‘SOwSd AHL

JO A2ILSOC VW ‘SW AHAOdda AWHddW GNW 3a OL GHGNWWNOD AGSUYSH AYW NOA *SONILEARUD
SINWdND50 ‘TTY GNW NONNWHS ‘ LHDTUMLYOd

SINWdNOD0 ‘ITY CNW NOWWW ‘YWNOOW > LNWONSSad0 AHL OL

SWxXx adh, 4d@048LW 2S GH.

 

  
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 118 of 193 PagelID 122

ADVANCE NOTICE OF LEASE TERMINATION AT END OF LEASE TERM OR RENEWAL PERIOD

January 5, 2021

 

 

 

 

 

 

 
  
    

Date
Shannon Boatwright Re: Notice to vacate at end of lease term or renewal period
TAA Lease Contract signed 11/18/2019
Aaron Acuna
(Names of al residents)
7150 E Grand Avenue #0712,

 

(Street address and dwelling unit number, if applicable}

Dallas, TX 75223
(Cty, State, Zip)

 

Dear Resident(s):

Your current TAA Lease Contract ends on as
automatically renew month-to-month. According 19;
notice that your lease will not automatically renew: J

Rao give you sufficient
ing unit to us on

1/05/2021

Date notice was given by the method checked below

The notice was: (check at least one)

df hand delivered to any one of the O pe
residents named above; i

[hand delivered to any personi6or Od
older residing in the dwelling;
LKSE NOSE LATEIBHBK Docuent 3 FileCoutt Date: Pabeipapage Wacin

Alka. Medro Lakemand aka Lakewood § IN THE JUSTICE COURT
PLAINTIFF/LANDLORD Greens _ | .
Vs. | se PRECINCT 5, PLACE 2

Beran Prosna _€ Shannan Ronturight § DALLAS COUNTY, TEXAS
DEFENDANT/TENANT ; oe
PETITION for EVICTION’ ” FE ee

PLEASE NO TE: (For all addresses, you MUST MUST include number, street, apartment number, city, state, & zip code.)
MAKE SURE TO WRITE LEGIBLY, if not, you may end up paying $85 to amend the citation No EXCEPTIONS

of eas ered creat... ka wd acd ey
PLAINTIFF, being duly sworn on oath, files this written complaint against the above named Defendants $) to evict Defendant(s)
from Plaintif?'s premises, which is described as:

j Ee. an. ye =F TWID Dallas “TX 1622-3

STREET ADDRESS UNIT # (IF ANY) CITY STATE ZIP CODE

Gate cope OY QU DEFENDANT'S PHONE: (UGQ_) BG -OO3Z
Plaintiff and Defendant(s) hava established a landlord tenant relationship by: (check one) wh written lease or agement,

 

J an oral agreement, C occupancy after foreclosure sale, 0 occupancy after contract for deed default, ze Se o TN
an en
2 (other) > as a

 

GROUNDS FOR EVICTION ara: (check) hon- payment of rent, O holding over, 0 non-rent default Botescibe cefalt

Z2n2 pa a

WRITTEN NOTICE to VACATE for the grounds stated above was delivered to Defendant(s) at the above Hesctbed Premises
yn the AO day of November 20 AO (check one) wh person to the tenant(s ), Gin persofago a occfpant at
east sixteen years of age. 0 by mail. Cl by affixing to the inside of the main entry door.

1 (other) ;
“hereafier, Defendant(s) failed to surrendar possession of the above described premises by the date specified in the notice to |
‘acate thereby commiting a forcible detainer, we |
Wchec ck) | have NOT received a Declaration from the Tenant of ilng’ a COVERED PERSON under the CDC Order.
LAINTIFF REQUESTS judgmeni for Plainiifi(s) against Defendant(s) for possession of the above described premises, for writ

~ f possession, plus SAR BD. rent due through today, plus accruing rent at the daily rate of$ B24. per

 

 

 

ay until the date of judgment, plus’ reasonable atfomey fees i in the amount of $ , plus all costs of court, plus
ost-judgment interest at the highest legal rate. RENT ONLY (NO LATE FEES)

(Pyenda Mea / OX Rnensda Snr ona
LAINTIFF/REPRESENTATIVE/ATTORNEY PLAINTIFF/REPRESENTATIVE/ATTORNEY

RINTED NAME ) SIGNATURE Rental Subsidy (if any): ¥

ddress NO E. Grand feve_ Tenant’s Portion: o>

ity, State, ZIP Code Ocs\las. TX WAR TOTAL MONTHLY RENT: \ \

hone 4) BAO-CAQU Fax (ont) 290-99 AL
020 5,

SWORN to and SUBSCRIBED before me this day of

 

 
 

T86S-€b6 (PTZ)

€OCSL SWXEL ‘SWITwa
AGTAOEA HLNOS OTD
ALNNOD SWTTIVd

@ @OWId ‘S LONTOgad
HOWdd AHL JO aoLLsac
osswr Nwoar

OZO% ‘0% UHAWHAON NO
WY MOOTO:0 00°60
Las

ODZOUHO S#LSNOO
OL GHNSSI NOILWLID

OZOZ-SO-TT *GHNSSI NOILWIID

QOcOc-SO-TT *NO GHTIA

 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/41 Page 120 of 193 PagelID 124

LAND AOILSNC AHL NI
NOILWLID NOTLOIAg

INVONG AAG

€t2SL XL ‘SWITwa
cTL HAW ONWYSD ad OSTL

“290 8 NONNWHS ‘ LHOIUMLVOd

“990 3% NowWY ‘WNnOW
“SA
JAAILINIWId

v6RO0 OZE (PTZ)
€2CSL XL ‘Swiiwa

HAW GNWHD A OSTL
SNSIYD GOOMANWI

WIV GOOMENWI OWLAW OHV

d0cscs-07caer “ON LaMDod
00°S8h’6S =LNHY
€ttSL XL ‘Swiiwa

CTL SAW AGNWYD a OSTL
*Ssaudqy

Le

' NE RE .
ZENE,

 

 

Wid AHL 40 SOr1Lsoar Ae
- "OZO% ‘SO UMSAWHAON SIHL ‘ATIWIOI4AO GNWH AW USGNN NAAIO
‘NI NSLLIYM HONOHL sw

AJOHUSH LUWd W SQWW GNW OLSYSH GEHOWVLLW SI NOILILGd S$ 4dILNIWId 3HL JO KdOD W

 

"OLSOD-OfWE O VWLIOLWHS IWOH'1 VIONSLSISY WiWVd SNOIAITWO ZHA IWVL ‘*oawpodw

NO avOWd wxdOd ON Fd OSWO Na UWaXSL6-1L48-T OLIOLVYD OWXWON TW SYXHL ad
SOAVSOdW Hd NOIDVIOOSY WI VW SASHQOINOQWOD OGWDOaW UWZITWOO1 NA WIONSLSISWY Wava
_°HGOD ALYAdOUd SVXHL “LT0°%6 NOILOXYS TWLVLSA AI O ‘(°O3S LE TOS NOILOaAS
“ddW °D°S°O 0S) LOW AIT TIAIO SUHGNHN ZOITAUAS OCGNHAOQIONI ‘Iwusass

ATI WI OCWd WONVWNHG WISH NOD OdW NOIOWIAN SHIWIDgdSa OIAITY O SOHORUAAG

MANAL AHdHOd AVLITIN OIOLTAMAS ‘Ia NH OAILOW WISH 300 ONITIOONI NO °WLWIGHWNI
HLINIT WHOdsA YNQ WOLIIGNI OfOIVSHd 2d VAONWWHd WLSH ‘OrOTWSad 2a VWdaNWWad

 

“HONVLSISSSW TWORT LSOD-MOI YO AHaa AOA AIGIOI 1A
aa AVW OOA ‘AANUOLLY NW HHIH OL GaOdaV LONNWD NOK AI “ASNSOLLY NV SDNILWOOT
q@'T3H GHHN NOA JI UWWEXALE-LL8-T LW Adad-'TIOL SWXAL JO AWA ALVLS AHL TID

 
IWHL GNW SCUWGNWLS ADNWdND90 ‘TWOOT YO ‘HLWLS ‘Twasaga ALWIOIA LON GINOM LWHL ‘SNISNOH AYVWHOWSL YO TWNOSWHS
CKNW NI AONWdNDD0 AOA AOWdS AAHLO YO ‘ALAHdOUd TWILNECISHY GHIdNDOONN ‘ATIAWIIWAW ANW SNVEW ONISNOH SIAWIIVAWn

 

 

rm “UWHA GHL YOd ANOONTI ssowdd daLsarw
QO S.4NO dO %S°4 GHa0Xa OL ATSMIT ASNAdXE TWOICHW GHSUNAWIFUNN ANW SI ASNAdXA TWOIGHW xwAUVNIGHOWNLXS» NW
a “HSaWHWN CIOHSNOH ANW YO IWOCIAICNI
(AHL OL HIAWIIWAY SLIGSNSd LNHWAVd ONISNOH YO TWLNaY TIWLNAWNYAAOD ANW SNWHW uwHONWLSISSW LNAWNYSAOD AIGWIIWAWn
© aLWd INWAWIOsdd AO AANLWNOIS
o
So
od
N
Sa

* LNHWNOSIMdWI UO

STWd ANW LVHL GNWLSHH0NN I “SMVI TWOOT CNW ALWLS OL LNWNSUNd NOILOIAS OL LOSPaNS AW SAMWW AWW AWd OL ANNITIWA
GQNW LIVWH AUYVHOdWHAL AHL ONTUNd AGNW OL AOLdd ACWW LON SLNHWAVd TIV YOA TINd NI LINSWAWd SMYINOWA AWW WACIAOUd
-DNISNOH AW ‘0ZOZ ‘TE MHEWHONd NO ‘SNOLLOIAR NO LIWH AUWHOMWAL SIHL JO CNH AHL LW LWHL GNWLSYSGNN MAHLUNA I x
N “GHLOaTIOND YO GHOUWHO Hd TILS AVYW LOWALNOD UWIIWIS YO ‘LNAWaNMOW ©
Ni aSWAT ‘AONWNAL AW AG GHAINOTA SW AWIL NO LNAWAVd ONISNOH W ONIMWW MO LNAY ONTIAVd LON YOd LSAYALNI uo
CSaILTVNAd ‘SHHd LWHL GNWLSYHGNN YsHLuNA I “LOWALNOD UWIIWIS YO ‘LNAWISUDW ASWAT ‘AONWNAL AW Maaqnn HAWH AWW I
© LWHL SNOILWSII@O YHHLO HLIM ATIdNOD GNW ‘LNAWAVd SNISNOH W ANWW YO LNAY AVd ‘TIILS LSOW I LWHL GNWLSHSQNN I +
* $NOILdO ONISNOH STAWIIVAY YHHLO ON SAVH I ASNWOSA SUALUWNO ASOIO NI AAT OHM H1dOdd UAHLO AM GHAWHS AONTGISAY
MAN W OLNI SAOW OL CAHN YO ‘YSLTISHS SSH THWOH W OLNI SAOW OL GHAN ‘SSHTHWOH SNOORA ATSMIT GINOM I GHLOIAS AI »
“SHSNAdxXa AUVNOLLAYOSIGNON YHHLO LNNODOW OLNI ONINWL ‘LIWUSd AWW SHONWLSWNOMID S. TWOCIAIGNI
HHL SW LNEWAVd TTNd AHL OL ASOTIO SW Faw LVHL SLNHWAVd IVILUWd AISWIL AYWW OL SLYOdIA LSA ONISN WHI +
‘ SHSNEd Xa
TWOICHW LaX00d AO-LNO AMWNIGUOWULXA YO ‘SHHO-AWI ‘SHDWM YO WHOM AO SYNOH ATAVSNHGWOD AO SSO ‘AWOONT
@IOHASNOH 4O SSOT TWILINWLSHNS OL ANd LINSWAVd ONISNOH TINA VW AMWW MYO LNSY TINA AW AWd OL STAWNO WW I «
‘LOW SHYWD AHL dO TO0%Z NOILOWS OL LNWNSUNd (MOHHD SNINWILS) LNAWAVd LOWdWI DIWONOOT NW GHATSOgY
uO ‘"S°a'I AHL OL 610% NI SWOONI ANW LYOdwa OL GHUINOAY LON SWM ‘ (NUNLEM XWL LNIOC W ONIVIA AI 000’86TS$
NVHL HYOW ON YO) OZOZ AWAA UYWONATWO YOd ANOONI TWONNW NI 000’66$ NWHL AYOW ON NUWH OL LOWdXH UAHLIA I +
‘ONISNOH YO LNSY YOd AONWLSISSW LNAWNWHSAOD FIAWIIVAW TTIW NIVIGO OL SLYOdaH LSB GASN HAVH I «

“NOA OL LSOO ONISNOH JO ASWHMONI TTWAHAO NW NI LINSHY LON ainom
|
|
|

“NOILWWYOANI LNWLYOdWI |

LINO YO ‘GVWHISIW ‘AIT NOA AI ANIA W AWd YO ‘TIVE OL OD ‘AHLNOSOUd FA NWO NOA LVHL ONINWAW ‘ANOWLLSAL NYOMS
SI NOILWAW1I0dd SIHL “LNSWAVd ONISNOH W ONINWW YO LNA ONIAWd LON NWHL YSHLO SNOSWHU UOA GHLOIAY 3a TIILS
OSTW AWW NOA “AAIT NOA AMHHM AOWId AHL 4O SHINN GNW ASWAT UNOA AO SWUAL YAHLO SHL ITW MOTION GNW LNAY AWd
QL GauINOad TIILS Saw NOA “070% ‘TE AFAWHOSA HONOUHL ONIAIT AMY NOA AASHM WOMA CHAOWHY AO ‘GHELOIAA ONIFA woud
MOX SLNHAKHd YAdHO AHL ‘GHGNH YO ‘GHONWHD ‘GHONALXS SI YadYO DGD AHL SSH'INN “NOILWYWIOSd SIHL ALIdWOD CINOHS
EQVaLNOD ONISNOH YO ‘LNSEWAAYSV IWLNAY ‘SSWA'T SHL NO GHLSIT LINGW HOWH “SAI NOA SUSHM WOUd GHAOWTE ao GYLOTAg
% NOA AAWH OL LHDIY W SWH OHM NOSUSd YHHLO YO ‘AAIT NOA AUSHM ALUAdOUd IWLLINACISHY FHL JO MANMO ‘CHYOTGNWTI
© anos OL NOLLWAWIOdd SIHL 40 AdOD W AGIAONd LSOW NOA AFGNO $.DdD SHL YAGNN “6T-CGIAOD AO AwaudsS usHLUNA
Coz. INSAdad OL (SHDWOLYOW SWOH NO SHaNSOTONOd ONIGNIONI LON) SNOILOIAS TWLINSGISHY ONILIVH ATIUWYOdWAL waACNO
S.000 4HL Ad CHYHAOD FuW OHM SALLAAdOUd TWILNSGISaY JO SLNACISSY uO ‘SAESSAI ‘SLNWNEL YOd SI NOLLWAWIONd SIHL

cv-00182-C-BK Document 3

          

“6T-CAIAOO dO dWadudS UMHLYNA LNAAdYd OL SNOILOTA
NI LTWH AMWHOdWAL S.:NOLLNHAS&d ANW ‘IOMLNOD ASVWASIC YOd SURLNAD AHL WOd AUNCURd AO ALIWNAd USGNN NOTLWwawiogad
 

- pr

Case 3:$41-cv-00182-C-BH? FB Cum Sil Bu dlegl BIBLES Pree LeREf 193 PagelD 126

0002 ¢ _, AON | TELE - ORF (RIF) X84 FR O-08F (hi
XQ ‘COTO §,Jueuay '

. UY [YR “2 OGIL sse
YZ ‘(Aue 31) Apisqng yeqa

mis Tue, FUNLYNOIS 2WYN G31!

ASNYOLLV/ZAILVINSEINdSY/ISIINIV Id ASNYOLIV/ZALLVINSSSYdSU/SSIIN:

NP “Wo X: OVEQL/) oUF)

($334 31V1 ON) ATNO LNZY ‘cies 1289] ;seyBry au se jsele]U! Juaw5oni-
$ JO JUNOWE 94) UI ssey AaUJONe eIqeuese es snjd YuaswSon/ jo eiep suy jnun
FE bE? $40 ees Ajep ayy je yued Buirsoce snid ‘Zepc} ySnozy) enp jue ? $ snid ‘uolssesso .
Iu" JO} 'sesiwesd paquosep sroge ayy Jo uoissessod Icy (Shuepusieg isueée (s)yaurely icy suawBon! ¢ LSENDSY JSlLNIk

4eRIO DCD 8y) Jepun NOSY3d G2YSA09 e Bulag Jo jueual au wou UoResei9aq B PSAlesed TOW eAey | (yOSY:

a “JOUIRJEP B1q/9I0J @ Bunce /Geueu) ere:
0) 8950 ayy Ups floads e1ep auy Aq sasiwaud Pequcsep EA0g2 Su) ;0 uoIssessod Jenusurs O} paz} (shvepusiag usueaue

czas
?

 

Snid nod jo $1809 Je srid
; - Jed

O =e (2470,
Loe SF ‘Joop Aqua urew auy jo SPISu) 24} 0) Ouxwwe Aq O ew qo “ebe jos.
Le wecnag0 ue G] ucsiad Uf) *(sueus) auy cp uosued Ul Ai (8U0 ¥oey9) WF z |

JESA USSIXIS 35%

| | jOlEp OP ey
sesiueid Pequosep anOGe au) 32 (sjuepuaisg co} PEJShiep SEM SAGE pere}s spuno6 FU) 4C] SLYOVA 09 SOLLON NSLLUIM
os

o

 

 

SB 3
(nesep adkeeap) fa YRE;ep Je-UOU D ‘YEA Buipjoy O suey Jo swfed-uou a (¥9242) °212 NOILOIAS NO4 SANNOY
(42430) |

ye Aovecnoso 5 ‘jueweaube j2-0 Le {

B] © POUsiiGe;se sey (SpLEpUESGQ Due LeU!

 

JINEJ@P PSED JO} }Oe.2U00 JeVe SoUedno00 D 'ejes eunsojosucy se
Wawsese Jo aseal USN Va (U0 ySayo) :kq Clusuorejal jueuey psojpu

TAC- A $5 ( 4A?) ‘SNOHd S.LNVON34=0 CAE 5009 3LVE

 

3009 diz 3LVIS ALIO (ANY i) # LINN sssyaay L33u1S

CCOSL XL eT VIL wy PPA? Oil

) “SB PSquosep SI YIU ‘sesiusid SLAW] WO
(S]UEpUa}ag Joma 0} (SLEpusjsgq paw

BU SACGe ely JsulEBe UreICLWOO Lagi Siu) S2iy "Yj20 UO Woms Ainp Buieq ‘4atINIW Id

SNOLLAIOXF ON voHeso 2

ii pualue 0} Seg Buifed dn pua few nok you # A1&/937 SIM OL
‘p09 diz 9 ‘azeys ‘Ayo vequinu

nTTOA 3dNS INV
jueuquede jaaqs “equinu SPNOU] ISN NOA ‘sessasppe jre Jog):

3LON FSYITd
NOILOIAZ 19} NOILIL3d

INVN3L/INVON3I30
SWX3L ‘ALNNOD SVTivd § Pr amp maar ry wag

f 39V1d 'S LONIOSYd — §

 

"SA
QYOTONV WISILNIV Id

18N09 39ISNf ZHL NI § MER) PRETO oye Parry oT ONY AY
CT Oia ry aleg ynoy I OPS UGF ar ON 3949-
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 123 of 193 PagelD 127

Cause Number: JE2052520P

IN THE JUSTICE COURT © , Plaintiff: AHC METRO LAKEWOOD AKA LAKEWOOD GREENS

 

PRECINCT 5 PLACE: 2_ . Vs

Defendants: BOATWRIGHT, SHANNON & OCC.

DALLAS COUNTY, TEXAS

OFFICER’S WRITTEN DECLARATION FOR ALTERNATIVE SERVICE UNDER RULE 510.4

TO THE HONORABLE COURT:

As the law enforcement officer receiving the above styled citation for service of process. | hereby
request the court to authorized alternative service under rule 510.4 on the following defendant(s):

| have made diligent efforts to deliver/serve such citation on at least two (2) occasions at the home or
other address (es} provided by the Plaintiff of the Defendant[s] who’s information ts listed below. The
Plaintiff has stated in his sworn complaint that he knows of no other home or work address [es] of the
Defendant(s] in the county. | have attempted service under 510.4 rule at the following location{s} on
the following dates and time and was unsuccessful. Therefore, | have satisfied the requirements under
rule 510.4 as listed below;

 

 

DEFENDANT:  - LOCATION: ' DATE: TIME:
BOATWRIGHT, SHANNON & OCC, _7150 E GRAND AVE 712 DALLAS, IX. 75223 11/09/2010: 18 A.M.
BOATWRIGHT, SHANNON & OCC, 7150 E GRAND AVE 712 DALLAS, TX. 75223 41/09/20 1:50 P.M.

 

Therefore, pursuant to section 132.001, Texas civil practice & remedies code, | declare under the penalty
of perjury that the foregoing information provide by me, herein is true & correct.
Executed in Dallas County, Texas, this__9ry day of NOVEMBER _,__2020

Signature- Deputy Constable- Badge#

MICHAEL OROZCO,
CONSTABLE-DALLAS COUNTY PRECINCT 5

410 SOUTH BECKLEY,
DALLAS, TEXAS 75203 (214) 943-1765

 
1.btew Te eT so bes “ ™

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 124 of 193 PagelD 128

Cause Number: JE2052520P

 

IN THE JUSTICE COURT PLAINTIFF: AHC- METRO LAKEWOOD AKA LAKEWOOD GREENS

VS
DEFENDANT[S]: BOATWRIGHT, SHANNON & OCC.

PRECINCT S'PLACE: 2

(Note: List All Tenants Who are Named
In Plaintiff's Sworn Complaint)

Court Date: NOVEMBER 20 2020 @9:00 A.M. _

ORDER AUTHORIZING ALTERNATIVE SERVICE UNDER RULE 510.4

This court finds that deputy J. GOMEZ badge # 536 having the above citation for service of progress,
executed and filed written declarations under the penalty of perjury and pursuant to section 132.001,
Texas civic practices & remedies code, the court further finds that the deputy was unsuccessful in .
serving citation and that all requirements for authorizing alternative service under rule 510.4 have been
met. Accordingly, such deputy is authorized to service such citation on the following defendant:

BOATWRIGHT, SHANNON & OCC. 7150 E GRAND AVE 712 DALLAS, TX. 75223 ,

 

ACCORDING TO THE FOLLOWING PROCEDURES:

(A) The deputy shall place the citation in the premises in question by placing it through the door
mail chute or by slipping it under the front door; and if neither method is possible or practical,
the deputy shall securely affix the citation to the front door of the main entry to the premise:

(B) On the same day, as service under (A) (ABOVE) or the next day, the deputy shall deposit in the

gila true copy of such citation with a copy of the sworn complaint attached thereto,
danretke premises in question and sent by first class mail;

(C) The deputy shall note on the return of such citation the date of delivery under (A) (ABOVE) the
date of mailing under (B) ABOVE ~— and;

(D) Such delivery and mailing to the premises shall occur at least six (6) days before the days of
citation, or on or before the day assigned by trial. The deputy shall return the citation with their
action written thereon, to this court. an

Entered & Sign this _ | oth day of Nove ber 20_20

, . , Qnty,
| | . oe Wee,
1p INCH One
} of the PeacegPrecinct 5 Place 2 G we ws iti
use eacegPrecin 2. Wig 5 x.
. m.

 

2 :
219° .
. sz
4 O-%, POH SF
Oa eget? SS
y, cS

"y
“Hea yw

 
   
    
  
 
  

nizewse7ss = STOP PAYMENT

33g7Sfaegel CV-0018aC-BKDd NatRedeposttiled 01/27/21 Page 125 of 193 PagelD 129

thie is a LEGAL COPY
of your check. You can nN

co

   

 

 

 

 

use it the same way < erereeneen nn i os:
you would use the a nm a iens: “pei “—
original check. ~ By = “Weal tytn
: oon
70 { ‘taon
RETURN REASON - € eat . -
STOP PAYMENT 5 r 2s gaze), sit 8100 Desten _
Ted
m oO one SHANNON BOATWRIGHT
212 , 7150 E GRAND AVE APT Tt2:
3 DALLAS TA TSZS3-28S5
ra pe , ~ SHORTEN watt
Ties _ . ‘tam aRAaM
o —

 

       

    

"25690283350"

    

4107590 tL808 “OO000 20000."

   

9.7900 ec2) 2,06 70"

69LE00 VSCRGMO 200000 €ZE1SSS02790 982000 Z9ZIUSEM

  

 
 

071000288 02/28/2020
900917040 RR-C
071000284 02/28/2020
49009170490 RR-C
O6L0001L46 03/03/e20e0

© L4O05L95545 RR-C
#}22105278% 03/0e/e20e0
33315148632 RR-C

“Naot!

\-

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 126 of193 PagelD

(14aue

ron
om

 

. Do not endoree or write below this line.)

bevy “trea ry
fe viw SP Cunare Mare

ys tr ore BTL 00 stale IN AER ,

Far mruitive eit roy

>09L00001%< 02/28/2020
b38b484720

 

 

 

 

 
  

I

-cy-00182-C-BK Document 3 Filed 01/27/21 Page 127 of 193 PagelID 131

Claims Assistance Center
ATM/Debit Card Claims
P.O. Box 563966

Charlotte, NC 28256-3966

4/13/2020

SHANNON B BOATWRIGHT
7150 E GRAND AVE APT 712

DALLAS, TX 75223-3658

Subject: Closure of your debit and/or ATM card ending in 6125
Claim #: 10404202027/2004040003256

Dear SHANNON B BOATWRIGHT:

Periodically, we review our customers’ accounts to ensure that they continue to meet our
guidelines. As a result of a recent review of your account, we closed your debit and/or ATM card
on 04/13/2020 to prevent further risk to your account. Please review the information below,
and take the necessary action to ensure you're prepared for this change.

What you need to know about your debit card

e Because your card(s) is now closed, we are unable to process any automatic or recurring

payments that you have scheduled using the card.
- Contact merchants and financial institutions to provide them with alternate
payment methods, as appropriate.

e Any deposit account features or benefits related to the closed debit and/or ATM card are
no longer applicable or have been forfeited.

e We may not issue additional debit and/or ATM cards to you for a minimum of 12
months,

e However, your deposit account is still open, and you may still write checks, and access
your money by going into a branch or through Online Banking.

If you have questions, please call us at 1-800-548-9554, Monday — Friday, 7:00 a.m. to 12:00
a.m., or Saturday, 8:00 a.m. to 8:00 p.m. Eastern Time. We can provide language assistance
services, if you prefer.

Sincerely,

Claims Assistance Center
ATM/Debit Card Claims

dcmisuse.v4
Claims Assistance Center ;
C -OO18EiDebK CaO OHKIngNt 3 Filed 01/27/21 Page 128 o0f193 PagelD 132
bh eS) P.O. Box 563966

FARGO Charlotte, NC 28256-3966

03/11/20

0016427 = 01. AB0.419 **AUTO TS 22971 75223-365887 -CO1-P16443-|
Labgegeg@8ggefoventafectan fly Lag Ub Ugo fag foufgady tell] Hpi]

5 SHANNON B BOATWRIGHT
ee 7150 E GRAND AVE APT 712
DALLAS, TX 75223-3658

Subject: Resolution of your claim
Claim #:10306205286

Dear SHANNON B:

We have completed our research of your inquiry, and credited $8.75 to your account
ending in 8181. We also reversed any related fees and adjusted interest, as applicable.
Please consider your claim closed.

If you have questions, please call us at 1-800-548-9554, Monday - Friday, 7:00 a.m. to
12:00 a.m., or Saturday, 8:00 a.m. to 8:00 p.m. Eastern Time. We can provide language
assistance services, if you prefer.

Thank you. We appreciate your business.

Sincerely,

Castotyn Carter

Casandra Carter

Senior Vice President
Claims Assistance Center
ATM/Debit Card Claims

lj9/dat

CCP006.v11

§SS9 LOO- L000-£779100-00- L0- L262

 
 

i

V11002%0 100000 NNNNNN NNNNNNNNNL €LE6SZ00LOLL c€0c00 VOLOdLeT

LOELLO

Filed 01/27/21 Wells Fareo Deposit Product

WELLS Support Services
FARGO PO Box 9165
Minneapolis, MN 55480-9165

wellsfargo.com

April 19, 2020

002032 L2TDO10A LTR20200419085731 19989705

SHANNON B BOATWRIGHT
7150 E GRAND AVE APT 712
DALLAS, TX 75223-3658

Subject: Signature needed on the Account Application for your account ending in 1545

Dear SHANNON B BOATWRIGHT:

To ensure we have the signatures of all owners on your consumer account or users on your
business account, please sign and return the corresponding application in the envelope
provided.

Important: We need these signatures to help with fraud detection and protect your account. If
you continue using this account without sending us your signed application, you are agreeing
that you will be responsible for all deposits, checks, or withdrawals made to or from this account
by any person designated as an authorized signer and whose signature we do not have on file.

If you would like to make additional updates to any information on the application, please call
us at the number listed below, or go to your local branch location. To find a branch near you,
visit us online at wellsfargo.com/locator.

If you have questions, please call Wells Fargo Phone BankSM at 1-800-TO-WELLS
(1-800-869-3557), 24 hours a day, 7 days a week.

Thank you. We appreciate your business.

Sincerely,

Deposit Product Support Services
Enclosure

VLTRo2

Wells Fargo Bank, N.A.
 

RQSLOI4A

Nin Document 3 Filed 01/27/21 Page 130 0f 193 PagelD 134
FS#: 592919280
Office of the Attorney General - Central File Maintenance

P.O. BOX 12048
AUSTIN, TX 78711-2048

002765

mt
com:
> =
—
> eee
Ci:
oz
N
0 =——
oa
oO aa
—
_

 

 

 

KEN PAXTON

ATTORNEY GENERAL of TEXAS
CHILD SUPPORT DIVISION

 

pe Ufafeg EAL UA fog yf eMaA UN pag g Lan hy gf APE gged gulag ly fanpda any]
BOATWRIGHT, SHANNON BRIANA
7150 E GRAND AVE APT 712
DALLAS, TX 75223
Date: August 27, 2020
- Other Parent: MICHAEL HARVEY
Attomey General Case #: 0013974598

 

Si necesita asistencia para leer esta carta,
por favor llame al namero: (214) 752-5508

 

 

 

Dear BOATWRIGHT, SHANNON BRIANA:

Legal action has been filed on the above child support case. You are scheduled for a VIRTUAL court hearing on
09/14/2020 at 09:00AM. Your hearing will be held via ZOOM. The ZOOM Meeting ID: 748 430 1285; ZOOM
Password: 848517 Please DO NOT APPEAR at the courthouse. You will visit WWW.ZOOM.US to
participate in the hearing. You may participate using electronic device that has internet capability. One of our
child support staff may be contacting you prior to or the morning of the virtual hearing. It is important that you
update your email address and telephone number, so that you can appear for this virtual hearing. If you need to
update your information, please contact us using one of the following: By Phone: (800) 252-8014; in Child
Support Interactive click the chat icon to speak with an agent or select Send a Question to send an email.
Pursuant to Texas Family Code Chapter 231, the ATTORNEY GENERAL'S OFFICE represents only the
interests of the State of Texas and does not represent your interests. The interests of the State of Texas may be
different from your interests. You may hire a private attorney to represent your interests if you desire.

Sincerely,

CHILD SUPPORT OFFICER
DALLAS METRO OFFICE

CHILD SUPPORT OFFICE

400 S. ZANG BLVD

DALLAS, TX 75208-6646

(214) 752-5508

 

Privacy Act of 1974 Notice. Disclosure of your social security number, and the social security numbers of your children, is required by federal law (42 USC 666).
The Child Support Division will use these social security numbers for the purpose of establishing and enforcing support for you and your family.

 

 

 

December 2016 592919280 Form SLO014
ee

t

THE STATE OF TEXAS
TO THE DEFENDANT: ACUNA, AARON AND ALL OCCUPANTS

BOATWRIGHT; SHANNON AND ALL OCCUPANTS
oy GREETINGS : YOU ARE HEREBY COMMANDED TO BE AND APPEAR BEFORE ME, A JUSTICE OF
THE PEACE, 5-2 IN AND FOR DALLAS, DALLAS COUNTY, TEXAS, IN THE CITY OF
Q DALLAS AT 09:00 AM , ON NOVEMBER 20, 2020 THEN AND THERE TO

ANSWER THE COMPLAINT OF THE PLAINTIFF mm

a THE NATURE OF THE PLAINTIFF'S DEMAND BEING SUIT UPON POSSESSION OF PREMISES
cn KNOWN AS 7150 E GRAND AVE 712, DALLAS, TX 75223

o IN SAID PRECINCT, FOR BACK RENT IN THE SUM OF §$ 9,488.00 FOR RENT ACCRUING,
‘1 FOR COSTS, AND ATTORNEY'S FEES, IF ANY.

oO

wm LF YOU DESIRE TRIAL BY JURY, IT MUST BE REQUESTED AND THE JURY FEE PAID NO

LATER THAN 3 DAYS BEFORE THE DAY SET FOR TRIAL.

®

STO THE DEFENDANT: FAILURE TO APPEAR FOR TRIAL MAY RESULT IN A DEFAULT JUDGMENT

O BEING ENTERED AGAINST YOU FOR THE RELIEF DEMANDED IN THE PETITION. IFA

_ JUDGMENT FOR POSSESSION IS ENTERED, THE PLAINTIFF WILL HAVE THE RIGHT TO HAVE

«~ YOUR POSSESSIONS REMOVED FROM THE PROPERTY BY ORDER OF THE COURT.

~

S THE CENTERS FOR DISEASE CONTROL ISSUED AN ORDER STOPPING SOME EVICTIONS. YOU

O MAY BE ABLE TO STOP YOUR EVICTION IF YOU SIGN THE ATTACHED DECLARATION UNDER

G PENALTY OF PERJURY FOR THE CENTERS FOR DISEASE CONTROL AND PREVENTIONS

- == TEMPORARY HALT IN EVICTIONS TO PREYENT FURTHER SPREAD OF COVID-19 AND PROVILs#

_TT TO YOUR LANDLORD AND THE COURT. BEFORE SIGNING THE DECLARATION, READ IT

c) CAREFULLY AND MAKE SURE ALL THE STATEMEMTS ARE TRUE. THE DECLARATION IS SWORN,

MEANING YOU CAN BE PROSECUTED, GO TO JAIL, OR PAY A FINE IF ANY OF THE

2 STATEMENTS ARE NOT TRUE. FIND OUT MORE ABOUT THE ORDER AT TEXASLAWHELP .ORG

3 LOS CENTROS PARA EL CONTROL DE ENFERMEDADES EMITIERON UNA ORDEN PARA DETENER

& ALGUNOS DESALOJOS. ES POSIBLE QUE PUEDA DETENER SU DESALOJO SI FIRMA LA
DECLARACION BAJO PENA DE PERJURIO PARA EL CONTROL DE ENFERMEDADES Y PARA

<< PREVENCION Y DETENCION TEMPORAL EN DESALOJOS PARA PREVENIR UNA MAYOR

™ PROPAGACION DE COVID-19 Y SE LA PROPORCIONA AL PROPIETARIO Y AL TRIBUNAL.

O ANTES DE FIRMAR LA DECLARACION, LEALA DETENIDAMENTE Y ASEGURESE DE QUE TODAS

§) LAS DECLARACIONES SEAN VERDADERAS. LA DECLARACION ES JURADA, LO QUE SIGNIFICA

oS QUE PUEDE SER PROCESADO, IR A LA CARCEL O PAGAR UNA MULTA SI ALUNA DE LAS

© DECLARACIONES NO SON CIERTAS. OBTENGA MAS INFORMACION SOBRE LA ORDEN EN

= TEXASLAWHELP . ORG

“| FOR FURTHER INFORMATION, CONSULT PART V OF THE TEXAS RULES OF CIVIL PROCEDURE,

c> WHICH IS AVAILABLE ONLINE AND ALSO AT THE COURT LISTED ON THIS CITATION.

o .

© SUIT TO EVICT: THIS SUIT TO EVICT INVOLVES IMMEDIATE DEADLINES. A TENANT

O WHO IS SERVING ON ACTIVE MILITARY DUTY MAY HAVE SPECIAL RIGHTS OR RELIEF
RELATED TO THIS SUIT UNDER FEDERAL LAW, INCLUDING THE SERVICEMEMBERS CIVIL
RELIEF ACT (50 U.S.C. APP. SECTION 501ET SEQ.), OR STATE LAW, INCLUDING
SECTION 92.017, TEXAS PROPERTY CODE.

                          

ADDRESS :
7150 E GRAND AVE 712
DALLAS, TX 75223

RENT: $9,488.00

DOCKET NO. JE20-52520P
AHC METRO LAKEWOOD AKA
LAKEWOOD GREENS

7150 E GRAND AVE
DALLAS, TX 75223

(214) 320 0494

PLAINTIFF
VS.
ACUNA, AARON & OCC.
BOATWRIGHT; SHANNON & OCC.
7150 E GRAND AVE 712
DALLAS, TX 75223

FILED ON: 11-05-2020
CITATION ISSUED: 11-05-2020
CITATION ISSUED TO

CONST#5 OROZCO

SET
09:00 O'CLOCK AM
ON NOVEMBER 20, 2020

510.4 ATTACHED

JUAN JASSO

JUSTICE OF THE PEACE
PRECINCT 5, PLACE 2
DALLAS COUNTY

410 SOUTH BECKLEY
DALLAS, TEXAS 75203
(214) 943-5981
CALL THE STATE BAR OF TEXAS TOLL-FREE AT 1-877-9TEXBAR IF YOU NEED HELP ADDRESS :

 

 

 

 

 

 

 

 

 

 

 

 

, LOCATING AN ATTORNEY. IF YOU CANNOT AFFORD TO HIRE AN ATTORNEY, YOU MAY BE 7150 E GRAND AVE 712
ELIGIBLE FOR FREE OR LOW-COST LEGAL ASSSISTANCE. DALLAS, TX 75223
DEMANDA DE DESALOJO: ESTA DEMANDA DE DESALOJO IMPLICA UNA FECHA LIMITE RENT: $9,488.00
‘(OINMEDIATA. UN INQUILINO QUE ESTA ACTIVO EN EL SERVICIO MILITAR PUEDE TENER
{DERECHOS 0 ALIVIO ESPECIALES RELACIO$§ ADO CON ESTA DEMANDA BAJO LA LEY DOCKET NO. JE20-52520P
CQ FEDERAL, INCLUYENDO SERVICE MEMBERS CIVIL RELIEF ACT (50 U.S.C. APP.
© SECTION 501 ET SEQ.), O LEY ESTATAL SECTION 92.017, TEXAS PROPERTY CODE. AHC METRO LAKEWOOD AKA
OPARA ASISTENCIA EN LOCALIZAR ABOGADO COMUNIQUESE A LA ASOCIACION DE ABOGADOS LAKEWOOD GREENS
(: DE TEXAS AL NUMERO GRATUITO 1-877-9TEXBAR EN CASO DE NO PODER PAGAR UN 7150 E GRAND AVE
co ABBOGADO. TAL VEZ CALIFIQUE PARA ASISTENCIA LEGAL GRATUITA O BAJO-COSTO. DALLAS, TX 75223
oO | (214) 320 0494
“A COPY OF THE PLAINTIFF S PETITION IS ATTACHED HERETO E A PART. HEREOF
OAS THOUGH WRITTEN IN.
| PLAINTIFF
GIVEN UNDER MY HAND OFFICIALLY, THIS NOVEMBER 05, 2020. vs.
ACUNA, AARON & OCC.
oe ments oN, NW BOATWRIGHT; SHANNON & OCC.
‘ ot JASON, JUSTICE OF THE PEACE 7150 E GRAND AVE 712
 % DALLAS, TX 75223
°2 2
“oN. et
i & “5 48 a: DEFENDANT
3 ©? - oy Y Si:
% a a a e. Gf
Wye Pe IN THE JUSTICE COURT
Sri, qb .
“hud he

 

 

FILED ON: 11-05-2020
CITATION ISSUED: 11-05-2020
CITATION ISSUED TO

CONST#5 OROZCO

SET
09:00 O'CLOCK AM
ON NOVEMBER 20, 2020

JUAN JASSO

JUSTICE OF THE PEACE
PRECINCT 5, PLACE 2
DALLAS COUNTY —

| 410 SOUTH BECKLEY
DALLAS, TEXAS 75203
(214) 943-5981

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 132 of

me
DECLARATION UNDER PENALTY OF PERJURY FOR THE CENTERS FOR DISEASE CONTROL AND PREVENTION'S TEMPORARY HALT IN
EVICTIONS TO PREVENT FURTHER SPREAD OF COVID-19.
‘
THIS DECLARATION IS FOR TENANTS, LESSEES, OR RESIDENTS OF RESIDENTIAL PROPERTIES WHO ARE COVERED BY THE CDC'S
ORDER TEMPORARILY HALTING RESIDENTIAL EVICTIONS (NOT INCLUDING FORCLOSURES ON HOME MORTGAGES) TO PREVENT THE
' FURTHER SPREAD OF COVID-19. UNDER THE CDC'S ORDER YOU MUST PROVIDE A COPY OF THIS DECLARATION TO YOUR
“i LANDLORD, OWNER OF THE RESIDENTIAL PROPERTY WHERE YOU LIVE, OR OTHER PERSON WHO HAS A RIGHT TO HAVE YOU
QEVICTED OR REMOVED FROM WHERE YOU LIVE. EACH ADULT LISTED ON THE LEASE, RENTAL AGREEMENT, OR HOUSING CONTRACT
SHOULD COMPLETE THIS DECLARATION. UNLESS THE CDC ORDER IS EXTENDED, CHANGED, OR ENDED, THE ORDER PREVENTS YOU
FROM BEING EVICTED, OR REMOVED FROM WHERE YOU ARE LIVING THROUGH DECEMBER 31, 2020. YOU ARE STILL REQUIRED TO
Q. PAY RENT AND FOLLOW ALL THE OTHER TERMS OF YOUR LEASE AND RULES OF THE PLACE WHERE YOU LIVE. YOU MAY ALSO
oo STILL BE EVICTED FOR REASONS OTHER THAN NOT PAYING RENT OR MAKING A HOUSING PAYMENT. THIS DECLARATION IS
o) SWORN TESTIMONY, MEANING THAT YOU CAN BE PROSECUTED, GO TO JAIL, OR PAY A FINE IF YOU LIE, MISLEAD, OR OMIT
‘’ IMPORTANT INFORMATION.
oO

1 CERTIFY UNDER PENALTY OF PERJURY, PURSUANT TO 28 U.S.C 1746, THAT THE FOLLOWING ARE TRUE AND CORRECT:
4* I HAVE USED BEST EFFORTS TO OBTAIN ALL AVAILABLE GOVERMNMENT ASSISTANCE FOR RENT OR HOUSING;

2* I EITHER EXPECT TO EARN NO MORE THAN $99,000 IN ANNUAL INCOME FOR CALENDAR YEAR 2020 (OR NO MORE THAN
©$198,000 IF FILING A JOINT TAX RETURN), WAS NOT REQUIRED TO REPORT ANY INCOME IN 2019 TO THE I.R.S., OR
QO. RECEIVED AN ECONOMIC IMPACT PAYMENT (STIMULUS CHECK) PURSUANT TO SECTION 2201 OF THE CARES ACT;

_* I AM UNABLE TO PAY MY FULL RENT OR MAKE A FULL HOUSING PAYMENT DUE TO SUBSTANTIAL LOSS OF HOUSEHOLD
© INCOME, LOSS OF COMPENSABLE HOURS OF WORK OR WAGES, LAY-OFFS, OR EXTRAORDINARY OUT-OF POCKET MEDICAL

™ EXPENSES;

S* I AM USING BEST EFFORTS TO MAKE TIMELY PARTIAL PAYMENTS THAT ARE AS CLOSE TO THE FULL PAYMENT AS THE

© INDIVIDUAL'S CIRCUMSTANCES MAY PERMIT, TAKING INTO ACCOUNT OTHER NONDISCRETIONARY EXPENSES.

Q* IF EVICTED I WOULD LIKELY BECOME HOMELESS, NEED TO MOVE INTO A HOMELESS SHELTER, OR NEED TO MOVE INTO A NEW

~ RESIDENCE SHARED BY OTHER PEOPLE WHO LIVE IN CLOSE QUARTERS BECAUSE I HAVE NO OTHER AVAILABLE HOUSING OPTIONS.

l.* I UNDERSTAND THAT I MUST STILL PAY RENT OR MAKE A HOUSING PAYMENT, AND COMPLY WITH OTHER OBLIGATIONS THAT

o I MAY HAVE UNDER MY TENANCY, LEASE AGREEMENT, OR SIMILAR CONTRACT. I FURTHER UNDERSTAND THAT FEES, PENALTIES,

OR INTEREST FOR NOT PAYING RENT OR MAKING A HOUSING PAYMENT ON TIME AS REQUIRED BY MY TENANCY, LEASE

© AGREEMENT, OR SIMILAR CONTRACT MAY STIL BE CHARGED OR COLLECTED.

E+ I FURTHER UNDERSTAND THAT AT THE END OF THIS TEMPORARY HALT ON EVICTIONS, ON DECEMBER 31, 2020, MY HOUSING

© PROVIDER MAY REQUIRE PAYMENT IN FULL FOR ALL PAYMENTS NOT MADE PRIOR TO AND DURING THE TEMPORARY HALT AND

& FAILURE TO PAY MAY MAKE ME SUBJECT TO EVICTION PURSUANT TO STATE AND LOCAL LAWS. I UNDERSTAND THAT ANY FALSE
OR MISLEADING STATEMENTS OR OMMISSIONS MAY RESULT IN CRIMINAL AND CIVIL ACTIONS FOR FINES, PENALTIES, DAMAGES,

< OR IMPRISONMENT.

 

00182-C-B

SIGNATURE OF DECLARANT DATE

° "AVAILABLE GOVERNMENT ASSISTANCE" MEANS ANY GOVERNMENTAL RENTAL OR HOUSING PAYMENT BENEFITS AVAILABLE TO THE
©! INDIVIDUAL OR ANY HOUSHOLD MEMBER.

co AN "EXTRAORDINARY" MEDICAL EXPENSE IS ANY UNREIMBURSED MEDICAL EXPENSE LIKELY TO EXCEED 7.5% OF ONE'S

2 AJUSTED GROSS INCOME FOR THE YEAR.

© "AVAILABLE HOUSING MEANS ANY AVAILABLE, UNOCCUPIED RESIDENTIAL PROPERTY, OR OTHER SPACE FOR OCCUPANCY IN ANY
O SEASONAL OR TEMORARY HOUSING, THAT WOULD NOT VIOLATE FEDERAL, STATE, OR LOCAL OCCUPANCY STANDARDS AND THAT
WOULD NOT RESULT IN AN OVERALL INCREASE OF HOUSING COST TO YOU.

1-cv

 
“CASE NOE KAS EL 5A OrrccuPont 3 File&eurh Date: pa,
AHO Metro Laktymod aka Lokewee| Grens § IN THE JUSTICE COURT

 

PLAINTIFF/LANDLORD
VS. § PRECINCT 5, PLACE 2
Aaron Runa & Shanton Boatwright § DALLAS COUNTY, TEXAS
DEFENDANT/TENANT
- PETITION for EVICTION

 

PLEASE NOTE: (For all addresses, you MUST include number, street, apartment number, city, state, & zip code.)
MAKE SURE TO WRITE LEGIBLY, if not, you may end up paying $85 to amend the citation NO EXCEPTIONS

PLAINTIFF, being duly sworn on oath, files this written complaint against the above named Defendant(s) to evict Defendant(s)
from Plaintiffs premises, which is described as:

 

 

150 € Aw. Tia Dallas TX 15,223
UNIT # (IF ANY) CITY STATE ZIP CODE

STREET ADDRESS

GATE CODE S442 _ DEFENDANT'S PHONE: (A/¥_) 554--3SaL

Plaintiff and Defendani(s) have established a landlord tenant relationship by: (check one) eA written lease or agreement,
©] an oral agreement, 0 occupancy after foreclosure sale, O occupancy after contract for deed default, .

O (other)
GROUNDS FOR EVICTION are: (check) of non-payment of rent, 0 holding over, 0 non-rent default by (des@&pe default)
a

ros —_

WRITTEN NOTICE to VACATE for the grounds stated above was delivered to Defendant(s) at the abdue described premt
on the a5 day of , 200, (check one) Min person to the tenant(s). O in person. f an coon

 

least sixteen years of age. 0 by mail. 0 by affixing to the inside of the main entry door. Er. =
OL, Co)
C1] (other) eta) -
Defendant(s) failed to surrender possession of the above described premises by the date speciffed Q the figtice to

Thereafter, f
vacate thereby committing a forcible detainer.
M check) | have NOT received a Declaration from the Tenant of being a COVERED PERSON under the CDC Order.

|
PLAINTIFF REQUESTS judgmeni for Plaintifi(s) against Defendant(s) for possession of the above described premises, for writ

‘@ rent due through today, plus accruing rent at the daily rate of $ 9S per

_ of possession, plus $
plus all costs of court, plus

day until the date of judgment, plus reasonable attorney fees in the amount of $
post-judgment interest at the highest legal rate. RENT ONLY (NO LATE FEES)

 

 

 

X Chris Orozto X he. Oa
PLAINTIFF/REPRESENTATIVE/ATTORNEY PLAINTIFF/REPRESENTATIVE/ATTORNEY
PRINTED NAME SIGNATURE Rental Subsidy (if any):

Address 50 E. Grand Ave Tenant’s Portion: Ye

sity, State, ZIP Code Dallas TX 75423 TOTAL MONTHLY RENT: 32 "pO
Phone Bt) 320-0444 Fax (AN) 220-973l NOV

SWORN to and SUBSCRIBED before me this day of , 20

 

 

 

  
 

«eo 2

 

Ant Metro LaKeswond akan Lakewood  § IN THE JUSTICE OF THE PEACE
PLAINTIFF Crreens §
| §
VS. § PRECINCT 5, PLACE 2
§
Boatucrightt —§
DEFENDANT § DALLAS COUNTY, TEXAS

MILITARY STATUS AFFIDAVIT

Plaintiff, or Plaintiff's representative, being duly sworn on oath deposes and says that, to the best of my
Knowledge, Defendant(s)

/ is not in the military

is not on active duty in the military
is not in a foreign country on military service

is on active duty and/or is subject to the Service members Civil Relief Act of
2003
has waived his rights under the Service members Civil Relief Act of 2003

military status is unknown at this time

Signature of Sent Representative

SUBSCRIBED AND SWORN TO before me on this_© day of Novem lbor- , 202D

SN

NOTARY PUBLIC FOR THE STATE OF TEXAS OR
CLERK OF THE COURT

 

Department of Defense Service Members Civil Relief Act Website: |

https:/wwwdindc.osd.mil.appi/scra/

Penalty for making or using a false affidavit — A person who makes or uses an affidavit knowing it to be false, shall be
fined as provided in Title 18 United States Code. or imprisoned for not more than one year, or both.
 
 

 

 

Case 3:21-cv-00182-C-BK -Document 3 Filed 01/27/21 Page 136 of 193 PagelD 140

Cause Number: JE2052520P

 

IN THE JUSTICE COURT Plaintiff; AWC METRO LAKEWOOD AKA LAKEWOOD GREENS
PRECINCT 5 PLACE: 2_ vs

Defendants: ACUNA. AARON & OCC.

DALLAS COUNTY, TEXAS

OFFICER’S WRITTEN DECLARATION FOR ALTERNATIVE SERVICE UNDER RULE 510.4

TO THE HONORABLE COURT:

As the law enforcement officer receiving the above styled citation for service of process. | hereby
request the court to authorized alternative service under rule 510.4 on the following defendant(s):

| have made diligent efforts to deliver/serve such citation on at least two (2) occasions at the home or
other address [es] provided by the Plaintiff of the Defendant[s] who’s information is listed below. The
Plaintiff has stated in his sworn complaint that he knows of no other home or work address [es] of the
Defendant{[s] in the county. | have attempted service under 510.4 rule at the following location(s} on
the following dates and time and was unsuccessful. Therefore, | have satisfied the requirements under
rule 510.4 as listed below;

DEFENDANT: LOCATION: DATE: TIME:

 

ACUNA, AARON & OCC. 7150 E GRAND AVE 712 DALLAS, TX. 78223 41709720 10:18AM.
ACUNA, AARON & OCC. 7150 E GRAND AVE 712 DALLAS, TX. 75223 11/09/20 1:50 P.M.

 

Therefore, pursuant to section 132.001, Texas civil practice & remedies code, | declare under the penalty
of perjury that the foregoing information provide by me, herein is true & correct.
Executed in Dallas County, Texas, this__g9TH_ day of NOVEMBER , 2020

Signature- Deputy Constable- Badge#

 

MICHAEL OROZCO,

CONSTABLE-DALLAS COUNTY PRECINCT 5
410 SOUTH BECKLEY,

DALLAS, TEXAS 75203 (214) 943- 1765

 
 

 

\ - oe 7 ~

Case 3:21-cv-00182-C-BK Document 3 . Filed 01/27/21 Page 137 of 193 PagelD 141

Cause Number; JE2052520P

IN THE JUSTICE COURT "PLAINTIFF: AHC METRO LAKEWOOD AKA LAKEWOOD GREENS

VS
DEFENDANT(S]: ACUNA, AARON & OCC.

é

PRECINCT 5 PLACE: 2

(Note: List Ail Tenants Who are Named
In Plaintiffs Sworn Complaint)

Court Date: NOVEMBER 20 2020 @ 9:00 A.M. _

ORDER AUTHORIZING ALTERNATIVE SERVICE UNDER RULE 510.4

This court finds that deputy J. GOME? badge #536 having the above citation for service of progress,

ed
executed and filed written declarations under the penalty of perjury and pursuant to section 132.001,

re - ——Tenes-civic, -practicas Suremediegcade, at the ; deputy | was wale S04
serving citation and that all requirements for: guthor Zing alternative § service under rule 510.4 fave béen’

met. Accordingly, such deputy is authorized to service such citation on.the following defendant:

 

 

ACUNA, AARON & OCC. 7150 E GRAND AVE 712 DALLAS, TX. 75223

 

|
| . ‘ . -
ACCORDING TO THE FOLLOWING PROCEDURES: ©

(A) The deputy shall place the citation in the premises in question by placing it through the door
mail chute or by slipping it under the front door; and if neither method is possible or practical,
the deputy shall securely affix the citation to the front door of the main entry to the premise:

(B) On the same day, as service under (A) (ABOVE) or the next day, the deputy shall deposit in the

: true copyof such citation with a copy of the sworn complaint attached thereto,

x reatoe ntatthe | premises in question and sent by first class mail;

(C} The deputy shall note on the return of such citation the date of delivery under (A) (ABOVE) the
- date of mailing under (B) ABOVE — and;

(D) Such delivery and mailing to the premises shall occur at least six (6) days before the days of ~
citation, or on or before the day assigned by trial. The deputy shall return the citation with their
action written thereon, to this court.

Entered & Sign this loth day of Naeem Ler 20 Pe .

ee ey,
soe WET,
. 2 GH EDRINCH.
Jupfice of the Peac#/Precinct 5 Place 2 __ 3 oe A Aw ta?
ime: :

4

 

 
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 138 of 193 PagelID 142

 

 

ul BACK sl Bit) CHECK tant A pat mattis 42) tad ‘ACG aan WITHOUT OCIS iu tnd Le ued ble ida Ss WEN S

Memo:

25692283935" 07590 s480K

q . ane “ an Bi ail - ; 4 : '. _< aa

 
Ee

 

7 ‘ THE STATE OF TEXAS
TO THE DEFENDANT: ACUNA, AARON AND ALL OCCUPANTS
BOATWRIGHT, SHANNON AND ALL OCCUPANTS
@GREETINGS : YOU ARE HEREBY COMMANDED TO BE AND APPEAR BEFORE ME, A JUSTICE OF
THE PEACE, 5-2 IN AND FOR DALLAS, DALLAS COUNTY, TEXAS, IN THE CITY OF
QDALLAS AT 09:00 AM , ON DECEMBER 17, 2020 THEN AND THERE TO
THE COMPLAINT OF THE PLAINTIFF

OTHE NATURE OF THE PLAINTIFF'S DEMAND BEING SUIT UPON POSSESSION OF PREMISES
ooKNOWN AS 7150 E GRAND AVE 712, DALLAS, TX 75223

IN SAID PRECINCT, FOR BACK RENT IN THE SUM OF $ 9,488. 00 FOR RENT ACCRUING,
‘(FOR COSTS, AND ATTORNEY'S FEES, IF ANY.

Oo

QIF YOU DESIRE TRIAL BY JURY, IT MUST BE REQUESTED AND THE JURY FEE PAID NO
SLATER THAN 3 DAYS BEFORE THE DAY SET FOR TRIAL.

®

STO THE DEFENDANT: FAILURE TO APPEAR FOR TRIAL MAY RESULT IN A DEFAULT JUDGMENT
OBPING ENTERED AGAINST YOU FOR THE RELIEF DEMANDED IN THE PETITION. IFA
_JUDGMENT FOR POSSESSION IS ENTERED, THE PLAINTIFF WILL HAVE THE RIGHT TO HAVE
(YOUR POSSESSIONS REMOVED FROM THE PROPERTY BY ORDER OF THE COURT.

~

“THE CENTERS FOR DISEASE CONTROL ISSUED AN ORDER STOPPING SOME EVICTIONS. YOU

|

OMAY BE ABLE TO STOP YOUR EVICTION IF YOU SIGN THE ATTACHED DECLARATION UNDER
OPENALTY OF PERJURY FOR THE CENTERS FOR DISEASE CONTROL AND PREVENTIONS
TEMPORARY HALT IN EVICTIONS TO PREVENT FURTHER SPREAD OF COVID-19 AND PROVIDE
UtT TO YOUR LANDLORD AND THE COURT. BEFORE SIGNING THE DECLARATION, READ IT
@CAREFULLY AND MAKE SURE ALL THE STATEMEMTS ARE TRUE. THE DECLARATION IS SWORN,
MEANING YOU CAN BE PROSECUTED, GO TO JAIL, OR PAY A FINE IF ANY OF THE
SSTATEMENTS ARE NOT TRUE. FIND OUT MORE ABOUT THE ORDER AT TEXASLAWHELP .ORG
SOLOS CENTROS PARA EL CONTROL DE ENFERMEDADES EMITIERON UNA ORDEN PARA DETENER
ALGUNOS DESALOJOS. ES POSIBLE QUE PUEDA DETENER SU DESALOJO SI FIRMA LA
DECLARACION BAJO PENA DE PERJURIO PARA EL CONTROL DE ENFERMEDADES Y PARA
<PREVENCION Y DETENCION TEMPORAL EN DESALOJOS PARA PREVENIR UNA MAYOR
OPROPAGACION DE COVID-19 Y SE LA PROPORCIONA AL PROPIETARIO Y AL TRIBUNAL.
OANTES DE FIRMAR LA DECLARACION, LEALA DETENIDAMENTE Y ASEGURESE DE QUE TODAS
ALAS DECLARACIONES SEAN VERDADERAS. LA DECLARACION ES JURADA, LO QUE SIGNIFICA
QUE PUEDE SER PROCESADO, IR A LA CARCEL O PAGAR UNA MULTA SI ALUNA DE LAS
S DECLARACIONES NO SON CIERTAS. OBTENGA MAS INFORMACION SOBRE LA ORDEN EN
> TEXASLAWHELP . ORG

“IFOR FURTHER INFORMATION, CONSULT PART V OF THE TEXAS RULES OF CIVIL PROCEDURE,

COWHICH IS AVAILABLE ONLINE AND ALSO AT THE COURT LISTED ON THIS CITATION.

o .

SUIT TO EVICT: THIS SUIT TO EVICT INVOLVES IMMEDIATE DEADLINES. A TENANT

OWHO IS SERVING ON ACTIVE MILITARY DUTY MAY HAVE SPECIAL RIGHTS OR RELIEF
RELATED TO THIS SUIT UNDER FEDERAL LAW, INCLUDING THE SERVICEMEMBERS CIVIL
RELIEF ACT (50 U.S.C. APP. SECTION 501ET SEQ.), OR STATE LAW, INCLUDING
SECTION 92.017, TEXAS PROPERTY CODE.

ADDRESS:
7150 E GRAND AVE 712
DALLAS, TX 75223

RENT: $9,488.00

DOCKET NO. JE20-52743P

 

AHC METRO LAKEWOOD AKA LAKEWOOD
GREENS

7150 E GRAND AVE

DALLAS, TX 75223

(214) 320 0494

PLAINTIFF
vs.
ACUNA, AARON & OCC.
BOATWRIGHT, SHANNON & qe.
GATE CODE 0494
7150 E GRAND AVE 712
DALLAS, TX 75223

 

 

FILED ON: 12-03-2026
CITATION ISSUED: 12-03-2020
CITATION ISSUED TO

CONSTHS OROZCO

SET
09:00 O'CLOCK AM

ON DECEMBER 17, 2020

JUAN JASSO

JUSTICE OF THE PEACE |
PRECINCT 5, PLACE 2

DALLAS COUNTY

410 SOUTH BECKLEY

DALLAS, TEXAS 75203 )
(214) 943-5981
CALL THE STATE BAR OF TEXAS TOLL-FREE AT 1-877-9TEXBAR IF YOU NEED HELP
LOCATING AN ATTORNEY. IF YOU CANNOT AFFORD TO HIRE AN ATTORNEY, YOU MAY BE
ELIGIBLE FOR FREE OR LOW-COST LEGAL ASSSISTANCE.

DEMANDA DE DESALOJO: ESTA DEMANDA DE DESALOJO IMPLICA UNA FECHA LIMITE
SY INMEDIATA. UN INQUILINO QUE ESTA ACTIVO EN EL SERVICIO MILITAR PUEDE TENER
DERECHOS O ALIVIO ESPECIALES RELACION ADO CON ESTA DEMANDA BAJO LA LEY
OQ FEDERAL, INCLUYENDO SERVICE MEMBERS CIVIL RELIEF ACT (50 U.S.C. APP.

SECTION 501 ET SEQ.), O LEY ESTATAL SECTION 92.017, TEXAS PROPERTY CODE.

 

(PARA ASISTENCIA EN LOCALIZAR ABOGADO COMUNIQUESE A LA ASOCIACION DE ABOGADOS
ODE TEXAS AL NUMERO GRATUITO 1-877-9TEXBAR EN CASO DE NO PODER PAGAR UN

cn BBOGADO . TAL VEZ CALIFIQUE PARA ASISTENCIA LEGAL GRATUITA O BAJO-COSTO. ,
Oo

SIA COPY OF THE PLAINTIFF S PETITION IS ATTACHED HERETO A PAR REOF
CAS THOUGH WRITTEN IN.
GIVEN UNDER MY HAND OFFICIALLY, THIS DECEMBER 03, 2020.
\

JUSTICE OF THE PEACE NV

 

sui

S.
FST |
a tN

 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 140

ADDRESS :
7150 E GRAND AVE 712
DALLAS, TX 75223

 

RENT: $9,488.00
DOCKET NO. JE20-52743P

AHC METRO LAKEWOOD AKA LAKEWOOD
GREENS

7150 E GRAND AVE

DALLAS, TX 75223

(214) 320 0494

PLAINTIFF
VS.
ACUNA, AARON & OCC.
BOATWRIGHT, SHANNON & OCC.
GATE CODE 0494
7150 E GRAND AVE 712
DALLAS, TX 75223

DEFENDANT

EVICTION CITATION ,
IN THE JUSTICE COURT

 

FILED ON: 12-03-2020
CITATION ISSUED: 12-03-2020
CITATION ISSUED TO

CONST#5 OROZCO

_

a

re

SET

09:00 O'CLOCK AM

ON DECEMBER 17, 2020
,
|

JUAN JASSO

JUSTICE OF THE PEACE

PRECINCT 5, PLACE 2

DALLAS COUNTY

410 SOUTH BECKLEY

DALLAS, TEXAS 75203 |
(214) 943-5981
pe
ESE NOsIBLLSBIPACBK DocurPent 3 FileceUa Dale: Padel.4i Doane R@gelD 1

Aiko Medro Lakemand aka Lakewcod § IN THE JUSTICE COURT

PLAINTIFF/LANDLORD Greens |
vs. | | Be PRECINCT 5, PLACE 2

Baron_Peona _€ Shannon Protunight § DALLAS COUNTY, TEXAS

DEFENDANT/TENANT
Jigen

|
. . ‘. .
- -— PETITION for EVICTION ” sb eat fie:

_ PLEASE NOTE: (For all addresses, you MUST include number, street, apartment number, city, state, & zip code.)
| MAKE SURE TO WRITE LEGIBLY, if not, you may end up paying $85 fo amend the citation NO EXCEPTIONS

_ PLAINTIFF, being duly sworn on oath, files this written complaint agains! the above named Defendant(s s) to evict Defendant(s s)
| from Plaintif?'s premises, which is described as:

Wo E. Grand Ave 7192 dallas Ty 75292
| STREET ADDRESS UNIT # (IF ANY) CITY ' STATE ZIP CODE

GATE CODE ogu DEFENDANT'S PHONE: (46Q_) REG -©OZRB

Plaintiff and Defendani{s) have establi shed a landlord tenant relationship by: (check one) we written lease or agtement,
a

“ia

 

 

an oral agreement, 0 occupancy after foreclosure sale, O occupancy after contract for deed default, = SE Qo

1 (other ba 8
GROUNDS FOR EVICTION are: (check) Won- -payment of rent, 0 holding over, O non-rent default Bu ltesorbe cata

Z2NZ eS

WRITTEN NOTICE to VACATE for the grounds stated above was delivered to Defendant(s) at the above desctbed FR Premises
yn the AO day of November 20 | 9-O (check one) wh person to the tenant{s). 1 in persofido a occfgant at
east sixteen years of age. Cl by mail. by affixing to the inside of the main entry door.
7 (other)

 

- “hereafter, Defendant(s) failed to surrender possession of the above described premises by the date specified in the notice to
racate thereoy committing a forcible detainer, -
Y {ches ck) | have NOT received a Declaration from the Tenant of ising’ a COVERED PERSON under the CDC Order.

LAINTIFF REQUESTS judgment for Plaintiff(s) against Defendant(s) for possession of the above described premises, for writ

f possession, plus $ A rent due through today, plus accruing rent at the daily rateof$_ @4_ 2% per

ay until the date of judgment, plus’reasonable attoméy fees’ in the amount of$ , plus all costs of court, plus
ost-judgment intarestat the highest legal rate. RENT ONLY (NO LATE FEES)

(Pyenda Meg X Bnenata Snes

LAINTIFF/REPRESENTATIVE/ATTORNEY PLAINTIFF/REPRESENTATIVE/ATTORNEY

RINTED NAME SIGNATURE Rental Subsidy (if any): o
ddress N5O €. Grand five. Tenant’s Portion: &
ity, State, ZIP Code Callas, TK 1592 TOTAL MONTHLY RENT: 41 @ Gp
hone (4) BAO-OUQL Fax (Rh) 3QO-FAA |

ony
SWORN to and SUBSCRIBED before me this day of 2020 29

\Le th /
#7 Fun" Neen 2

iokn an OM

 

 
 

T86S-€b6 (PTZ)
| €OCTSL SWXHL ‘SWI'Iva
| ATINOGA HLNOS OTP

ALNNOD SWITIWa

Z AOWId ‘G JLONIONYd
HOWid SHL AO SOrLsac
osswre snwoar

ozoz ‘LT UHeaWHOed NO
WY MOOTO,0 00:60
Las

ODZONO S#LSNOD

OL GHNSSI NOILLWLIO
OzOZ-€0-2T *AHNSSI NOILWLIO
O0cOc-€0-cCT *NO GaTIda

co
st
a
QO
®
Do
©
oO
oO
o
a
=
oO
N
st
a
cab)
o
©
oO
a
Al

   

os pout pe wacy.

Seog TLL
€CZGSL XL ‘SWTiwd
CTL SAW AGNWHD ad OSTL
v6P7O HAOOD wLVO
“DD0 3% NONNWHS ’ LHDIYUMLVOd
“DD0 8 Nowy ‘YWNNOW
“SA
AATLINIWId

v6PO OE (¥TZ)

€ccSL XL ‘Swiiwd

GAY GNWYD @ OSTL

SNHTYD

aaVI VWIY GOOMHNAWVI OULEAW OHV

d€pl_eos-OcHr “ON LHMDOd

Case 3:B1-cv-00182-C-BK Document $ >t

00°ssr‘6$ :.LNaa
€CZSL XL ‘swiiwa

ecTL HAW AGNWHD A OSTL
*Ssauddy

ee

 

: "HOOD ALWHdOUd SWXHL ‘LT0°%6 NOILOgS
ONIGNIONI ‘MWI ALWLS uo ’(°OHS LHTOS NOILOaS “ddW °5°S°O OS) Tow dal iae
TIIAID SUAGNHWHOIAUHS FHL ONIGOIONI ‘MWI Twasdad YHQONO LIONS SIHL OL Galwina
dai laa AO SLHOIA TWIdeddS AAWH AWN AING AAWLITIN FAILOW NO ONIAMHS SI OHM
INVNEL VW °“SHNIICWAdC ZLVIGHWNI SHA'IOANI LOIAR OL LIOS SIHL ‘?LOIAd OL LIAS

“NOILWLIO SIHL NO dHLSIT LYNOO FHL LW OSTW GNW ANITINO HIEWIIWAY SI HOITHM
‘munagHoodd IIAIO dO SHINY SWXHL AHL JO A IMWd D'INSNOD ‘NOILWWHOANI WHeHLuNA uo4

Dao ° dTHHMVISWXAL

NA NHGHO WI 3adOS NOIOVWHOANI SWW VWONE.LGO “SWLYAIO NOS ON SHNOTOWEWIOG

SWI 3d WNOTW IS WIINW WNN UWOWd O THOWWO WI W UI ‘OdWSHOOdd AAS AdwNd ANd
WOIAINDIS 8nd OT ‘WaWaNnr SH NOIOWEWIONG WI “SWHHCVGYSA NWHS SHNOTOWAWIONd SWI
SVGOL ANNO Ad ASHANOASW A ALNHWWCINSLAG WIWHT ‘NOIOWAWIOdd WI UVWald ad SHLINW
“TYWNNGLTUL TY A OLNWLETdOdd TY WNOIONOdOUd WI YS A 6T-CAIAOD Hd NOTOWOWdOdd
HOAWW YWNO MINHASAd Wivd SOLPOTWSHd NA TWHOdWHL NOTONS.LYC A NOTONSAdad

WaWd A SHOWGHWHSANG Ad ‘IOMLNOO TH WaWd OTNNCAdd Ad WNad Ofvd NOTOwdvIoOdd

WI WWIA IS OfOTWSHG NS MANSLAG Wand ANO ATAISOd SH “SOfOTWSHA SONNDTW
UENELAGC WaWd NACHO WNN NOUWXILIWE SECYCSWHEANH Ad 'IOMLNOD Ta WaVd SOMLNHO SOT

DAO’ dTHHMWISWXAL LW YHdYO AHL LNOGY AYOW TNO GNIA “GNUL LON saW SLNSWALWLS
HHL 40 ANW JI ANIA W AWd WO ‘TIWC OL OD ‘CELNOESONd Ad NWO NOA SONINWAW

‘NIOMS SI NOLLVAWIOHG SHL “ANUL FAW SLWHWHLWLS HHL TTIW Fans SAWW CNW ATINAGWO
LI dwaa ‘NOILLWAWIOAd AHL ONINSIS FaOdea “LYNOD AHL ANW CYOTGNWI UNOA OL LT
H0TAOdd GNW 6T-GIAOO dO AWaedS UHHLUNA LNSAdYd OL SNOLLOIAS NI LIVH AXVaOdWaLL
SNOLLNHASYd ANY IOWLNOD ASWASIG uCd SUBLNSD HHL YOd AUNCAAd AO ALTIWNAd
USGNN NOLLWAWIDSdC GHHOWLLW SHEL NOIS NOA AI NOILOTAS YNOA dOLS OL IAW Ad AVW
NOX “SNOILOIAT AWOS ONIddOLS UAdHO NY CHNSSI 'IOMLNOD SSWHSIC YOd SAAINAD AHL

*LaNOD FHL FO MHGNO Ad ALYMdONd HHL WOU GHAOWHA SNOISSASSOd YWNOA
SAWH OL LHOIM SHL SAWH TIIM JAHILNIVId SHL ‘CHYSINH SI NOISSHSSOd YOd LNEWOdor
{ WdI ‘“NOILLILSd SHL NI GSQNWWEd ARTIXa AHL YOA NOA LSNIVOVY CeaaLNA ONTIA
LNSWDane LINWIGd W NI LINSHY AWW TWIUL YOd AWaddW OL WaNTIVA * LNVGNSHad AHL OL

“TWIUL YOA LES AWA AHL qAYOdIHA SAVG € NVHL YWHLVI
ON GIWd Hea AUNC AHL GNW GHLSHNOEU Ad LSNW LI ’AUNC Ad TWIUL FAISAC NOA AI

“KNW JI ‘S8aa S,:ASNAOLLW GNW ‘SLSOD Yoda

‘ONINMDOW LNA Yor 00°88%’6 $ AO WOS HHL NI LNWY WOWd AOd ‘'LONTORad GIWS NI
€@7GL XL ‘SWIIwd ‘@TL SAW GNWAD @ OSTL SW NMONY

SHSIWHdd AO NOISSHSSOd NOdN LINS ONISd GNWWHC S.ddILNIWId FHL JO FaNLIWN SHL

AALINIWId GHL dO LNIVWIdNOD AHL YamMSNw
' OL HHYaHL AGNW NaHL ozo? ‘LT WHeaWeOdd NO " Ww 00:60 LW SWTIvd
i AO ALIO aL NI ‘SWXEL ‘ALNNOD SWTIvd ‘SWITWd 40d GNW NI ¢@-S ‘HOWdd AHL
dO H3oILsor W ‘HW Fadodea UWaddw ANW Ad OL CaaNWWWOO AdwaaH AAW NOA *SONTLAGYD

. SINWdND50 TTIW GNW NONNWHS ‘LHDOIUMLVOd
\ SLNVdNDDO TIY GNW NouWwy ‘WNONOW © LNVGNSaad AHL OL

swxadL #F#§ 0 FLY LS AHL

 
Case 3:21-cv-00182-C-BK Document3 Filed 01/27/21 Page 143 of 193 PagelD 147

NOTICE TO VACATE FOR NON-PAYMENT OF RENT, UTILITIES OR OTHER SUMS

November 20, 2020

Date

 

 

 

: Re: Notice to vacate for non-payment of rent, utilities or other sums
Shannon Boatwright Pay

 

 

 

TAA Lease Contract signed November 18, 2019
Aaron Acuna between the residents named above and
(Names of all residents) AHC Metro Lakewood, LP

 

 

7150 E Grand Avenue #0712, #0712

{Street address and dwelling unit number, if applicable)

Dallas, TX 75223 (owner)
{City, State, Zip)

 

Dear Resident(s):

Because you have not paid (J rent, (RJ allocated or submetered utilities, {J a utility bill for which you are responsible and/or {J other sums due under the lease
on your dwelling unit, your rights of occupancy and possession are hereby terminated under the provisions of your lease. You are still liable for rent and other
charges you may owe under the TAA Lease Contract. Details of unpaid sums due are as follows:

ril 2020, May 2020, June 2020 July 2020, August 2020, September 2020 October

 

2020 & November 2020 rent & utilities.

Demand for possession is hereby made. You are hereby given notice to vacate the dwelling on or before 11:59 p.m. on the 24 day of

November 2020 . If you fail to move out by that time, we will file an eviction against you in Justice of the
Peace court in compliance with applicable laws and rules. The court will then schedule a hearing to consider the facts in the case. Delay or postponement by
us to take such action does not waive our rights. This notice to vacate is unconditional.

If you wish to discuss this notice or you vacating the dwelling, please contact us.

11/20/2020

 

Date notice was given

 

 

ad name

(214) 320-0494

Phone number

 

Email address

CAUTION: New state, local or federal laws, rules or orders may impact requirements regarding content and delivery of this notice. Carefully read the commentary
to this form and consider seeking legal counsel.

Texas Apartment Association

 
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 144 0f 193 PagelD 148

PROOF OF DELIVERY OF NOTICE TO VACATE TO RESIDENT
PER PROPERTY CODE §24.005

On 11/20/2020 (Insert Date of Delivery of Notice), | served the NOTICE(s) described herein to the following Resident(s):

Aaron Acuna
Shannon Boatwright

 

 

 

 

Notice delivered (check one):
wy Notee to vacate ~ Non-payment of Rent, Utilities or Other Sums

() Notice to vacate — Non-Delinquency Breach of Lease or Unauthorized Holdover
CJ Notice to vacate — Employment Termination

@) Notice to vacate — Non-payment of Rent, Utilities or Other Sums for TDHCA-Regulated Affordable Housing
Q) Notice to vacate — Non-Delinquency Breach of Lease or Unauthorized Holdover for TDHCA-Regulated Affordable Housing
(2 Notice to vacate — Employment Termination for TDHCA-Regulated Affordable Housing

The Notice(s) set forth above were served by (check one):
ERSONAL DELIVERY:

i HAND DELIVERED a copy of the NOTICE(s) to the following Resident(s) (insert Name of the Person(s) that you left the Notice With
Who Is A Resident and At Least 16 years old):

Agen Acuna

 

 

 

 

 

 

() FIRST CLASS MAIL; CERTIFIED MAIL, RETURN RECEIPT REQUESTED; OR REGISTERED MAIL

QO) POSTED ON THE INSIDE OF THE DWELLING’S MAIN ENTRY DOOR

( SUBSTITUTED SERVICE BY POSTING NOTICE & MAILING:
| posted copies of the NOTICE(s) on the outside of the dwelling’s main entry door because (1) the dwelling has no mailbox and a
keyless bolting device, alarm system or dangerous animal prevents entry, or (2) the owner reasonably believes harm to a person would

result from persona! delivery. After | posted the Notice, on the same date, | also MAILED copies of the NOTICE(s) to the Resident(s) by
depositing a sealed envelope in the United States Mail, addressed to the Resident(s) at the premises.

Signed if

Car, 7S Oro 20

Printed Name

220 -QI0

Date

 

Texas Apartment Association

 
 

007892

AoA xe1-Cv-00182-C-BK Document 3 Filed 01/27/21 Page 145 0f193 PagelD 149

 

 

 

 

FS#: 571041895 KEN PAXTON
Office of the Attorney General - Central File Maintenance ATTORNEY GENERAL of TEXAS
P.O. BOX 12048 CHILD SUPPORT DIVISION

 

AUSTIN, TX 78711-2048

SHANNON BOATWRIGHT
3349 GUIDING LIGHT DR
DALLAS, TX 75228-6116
Fecha: October 23, 2019
Padre sin Custodia: MICHAEL HARVEY
Padre con Custodia: SHANNON BOATWRIGHT
Numero de Causa: DF-19-19536

Ref: Numero de Caso de la Procuraduria General 0013940688
Estimado/a SHANNON BOATWRIGHT:

Una audiencia para su caso de mantuencion para nifios ha sido programada para:

Fecha: NOV. 06 2019 Hora: 08:30 AM
Lugar: GEORGE ALLEN SR BLDG,600 COMMERCE IV-D CRT 3RD FL, DALLAS,TX75202

Se requiere que usted se presente ante esta audiencia. No es necesario que traiga a su(s) nifio(s).

Aviso a los padres menores de edad

Si es menor de edad, asegurese de traer a su padre o tutor a la audiencia ante la corte. Si no tiene a alguien que pueda
servir como su representante adulto, nuestra oficina puede pedir que la corte asigne a un tutor ad litem a su caso.

PIENSE PRIMERO EN LA SEGURIDAD SI HAY VIOLENCIA INTRAFAMILIAR
Llame a la oficina local de manutencién de niifios si siente que corre peligro al reunirse en persona
con el otro padre o si hay antecedentes de violencia intrafamiliar 0 abuso. (214)752-5508

La Division de manutencién de nifios ha producido un video para ayudar a los padres a saber qué deben
esperar durante el procedimiento ante la corte para establecer la orden inicial de manutenci6n de nifios. Para
ver el video titulado: Informaci6n para entender el proceso ante la corte, visite la pagina Internet de la

Procuraduria General en www.texasattorneygeneral.gov y seleccione Manutencién de Nijfios. El video esta en
la seccion Especialmente para los padres de la pagina Padres y Tutores. También se puede ver el video en la
sala de espera de la mayoria de las oficinas de manutenci6n de nifios.

 

DALLAS METRO OFFICE
400 S. ZANG BLVD
SUITE 1100

~ DALLAS, TX 75208-6646

(214)752-5508

December 2016 571041895 Form 3L033s

a

 
 

RQ3L033A

@PGapie1-cv-00182-C-BK Document 3 Filed 01/27/21 Page 146 of 193 PagelID150 °’™'

 

 

 

 

 

 

 

 

 

 
 
 

 

FS#: 571041895 KEN PAXTON
Office of the Attorney General - Central File Maintenance ATTORNEY GENERAL of TEXAS
P.O. BOX 12048 CHILD SUPPORT DIVISION

AUSTIN, TX 78711-2048

SHANNON BOATWRIGHT
3349 GUIDING LIGHT DR
DALLAS, TX 75228-6116

ZO 10228200 LZ6Z720E

Date: October 23, 2019
Non-Custodial Parent: MICHAEL HARVEY
Custodial Parent: SHANNON BOATWRIGHT
Cause #: DF-19-19536

 

 

Vea Espaiiol al Otro Lado

 

 

Re: Attorney General Case # 0013940688
Dear SHANNON BOATWRIGHT:
A hearing for your child support case has been scheduled:

Date: NOV. 06 2019 Time: 08:30 AM )
Location: GEORGE ALLEN SR BLDG,600 COMMERCE IV-D CRT 3RD FL, DALLAS,TX75202

You are required to appear at this hearing. It is not necessary to bring your child(ren).

Note for minor parents
If you are a minor, be sure to bring your parent or guardian with you to the court hearing. If you do not have

someone who can serve as your adult representative, our office may ask that the court appoint a guardian ad litem to
your case.

THINK SAFETY FIRST IF THERE I$ FAMILY VIOLENCE

Call your local office if you do not feel safe meeting in person with the other parent because of 9
history of family violence or abuse. (214)752-5508

 

 

The Child Support Division has produced a video to help parents know what to expect at a court proceeding to
establish an initial child support order. To view the video entitled Understanding the Court Process, go to the
Office of the Attorney General's Web site at www.texasattorneygeneral.gov and select Child Support. The video
is located in the Especially for Parents section of the Parents and Guardians home page. The video also can be
viewed in waiting rooms of most child support field offices.

 

 

 

 

 

 

DALLAS METRO OFFICE
400 S. ZANG BLVD

SUITE 1100

DALLAS, TX 75208-6646
(214)752-5508

December 2016 571041895 Form 3L033e
ee it4a4a4aa444.6beée._4

 
Bn

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 147 of 193 PagelD 151

Lakewood Greens

NOTICE FOR CERTIFIED FUNDS REQUIRED

Date: 03/10/2020

From: Lakewood Greens
7150 E Grand Ave
Dallas, TX 75223-1000
(214) 320-0494
‘lakewoodgreens@greystar.com

To: Aaron Acuna, Shannon Boatwright
7150 E Grand Avenue #0712

Dear Aaron Acuna, Shannon Boatwright:

Our records indicate we have received two (2) or more retumed payments from your apartment. We regret to inform
you that we can no longer accept your personal checks for rental payment. After receiving two (2) retumed
payments from your apartment, all further payments must be made with certified funds.

If you have any questions, please contact us at (214) 320-0494 to speak with our Assistant Manager/Bookkeeper.
Thank you for your time and attention to this matter.

Sincerely,

Lakewood Greens
orm non

By: Brenda Mora
 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 148 of 193 PagelD 152

" Methodist
AFTER VISIT SUMMARY WEALTH SYSTEM

Shannon Boatwright MRN: MHD3110041 Date of birth: 4/27/1990
(fh) 9/12/2020 - 9/15/2020 9 Methodist Dallas Medical Center 6 Schenkel Tower Q, 214-947-6099

&)

 

 

 

Review your updated medication list below.

 

ee
Instructions Your Next Steps
Your medications have changed ~
: 9 ———— Do
© START taking: 0 Pick up these medications from
nitrofurantoin (macrocrystal-monohydrate) (MACROB Methodist Community Pharmacy-
ID) Dallas - Dallas, TX - 1441 N Beckley
. . . Ave
prenatal vit no.130-iron-folic » nitrofurantoin (macrocrystal-
© STOP taking: monohydrate)
acetaminophen-codeine 300-30 mg per * prenatal vit no.130-iron-folic
tablet (TYLENOL #3) =
d ————-—— EE Read
exAMETHasone 4 mg tablet (DECADRON) C Read these attachments
PNV 67-iron ps-folate no.1-dha 29 mg iron- 1 mg-200 - « MULTIPLE SCLEROSIS DISCHARGE .
mg capsule INSTRUCTIONS, ADULT (ENGLISH)
Vitafol-OB+DHA 65-1-250 mg combo pack * NITROFURANTOIN, ADULT
(ENGLISH)

* FOLIC ACID, ADULT (ENGLISH)
* VITAMINS (MULTIPLE/PRENATAL),
|
|

ADULT (ENGLISH)
=G-- Activity instructions
Normal activity as tolerated.
¥©} Diet instructions
Methodist | A4y Chart

 

 

View your After Visit Summary and more
online at https://
mychart.methodisthealthsystem.org/
Mychart/.

 

Shannon Boatwright (MRN: MHD3110041) « Printed at 9/15/20 2:57 PM Page 1 of 20 Epic

 
_ _ Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 149 of 193 PagelD 153
Diet instructions (continued)

Regular Diet
Diet type: Regular

e Other instructions

Ambulatory referral to Neurology
Complete by: Sep 14, 2020

Additional Physican Discharge Instructions
During this admission you were treated for MS pain.

 

INSTRUCTIONS MOVING FOWARD
1. You have been given prenatal vitamins
2. Please continue to take your other medications at home as prescribed.
3. Follow up with at Golden Cross Academic Internal Medicine Clinic in 1 - 2 weeks. The address and contact
information is provided below.
4. Follow up with Metrocare services as instructed. Ask for trauma counseling
Address: 1345 River Bend Dr #200, Dallas, TX 75247
Phone:(214) 743-1200
5. Follow w/ Golden Cross OB/GYN for prenatal care. You saw Lynda How! at your last visit. The contact
information is the same as the internal medicine clinic. Just specifically request ob/gyn.
6. Please follow w/ Methodist neurology for your MS. A referral has been made for you.
7. You have been given a list of shelters that should be safe for assaulted women.
8. Please return to the emergency room if fever (over 100.4), chest pain, abdominal dain, vomiting, weakness,
numbness, dizziness, nausea, vertigo.

Primary care services
Golden Cross Academic Clinic:

if you do not have a primary care doctor, feel free to Follow up with Internal Medicine at Golden Cross
Academic Clinic for review of your recent admission and primary care needs. There is a $30 co-pay for

appointments. If you are more than 10 minutes late, you may be required to reschedule your appointment

: for another day and time. You will need to call the phone number below in order to arrange your hospital

follow up clinic appointment.

Golden Cross Academic Clinic

| Internal Medicine - Second Floor
122 W Colorado Bivd.

Dallas, TX 75208

: t. 214.947.6700 Appointment Line

 

|

Ambulatory referral to Psychology

Complete by: Sep 15, 2020

! Needs trauma counseling. Ideally at Metrocare.

Hospitalist Physician Office Phone #

You have been discharged from the hospital. What's next?

We recommend you make a follow up appointment within 3-5 days with your Primary Care Provider (PCP).
For any concerns related to your recent discharge, please call 214-947-2385.

For all other concerns please contact your PCP.

Shannon Boatwright (MRN: MHD3110041) « Printed at 9/15/20 2:57 PM Page 2 of 20 Epic
 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 150o0f193 PagelD 154

>” What's Next

Follow up with Daniel B. Pearson III, MD Physician Associates of Southwest Dallas
214-947-6700

 

Follow up with METHODIST DALLAS MEDICAL 1441 N. Beckley Avenue
CENTER Dallas TX 75203-1201
214-947-8181

KEEP YOUR UPDATED MEDICATION LIST WITH YOU AT ALL TIMES. CHECK
YOUR MEDICATIONS AND SUPPLEMENTS TO SEE IF THEY MATCH. BRING
YOUR LIST OF MEDICATIONS OR THE MEDICATIONS WITH YOU TO ALL OF
YOUR PROVIDER APPOINTMENTS.

Shannon Boatwright (MRN: MHD3110041) « Printed at 9/15/20 2:57 PM Page 3 of 20 Epic

 
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 151 o0f193 PagelD 155

Medication List

Morning Afternoon Evening Bedtime As Needed

nitrofurantoin (macrocrystal-
monohydrate) 100 mg capsule J JS
START Commonly known as: MACROBID
Take 1 capsule (100 mg total) by mouth every 12
(twelve) hours for 10 days
Last time this was given: 100 mg on September

15, 2020 8:37 AM

6 prenatal vit no.130-iron-folic 27 mg iron- J
800 mcg tablet
stant Take 1 tablet by mouth daily

Last time this was given: 1 tablet on September

15, 2020 8:37 AM

 

 

 

 

 

 

 

 

Where to pick up your medications

eB Pick up these medications at Methodist Community Pharmacy-Dallas - Dallas, TX -
S; 1441 N Beckley Ave

nitrofurantoin (macrocrystal-monohydrate) * prenatal vit no.130-iron-folic

Address: 1441 N Beckley Ave Main Lobby B, Dallas TX 75203
Phone: 214-933-6050

Shannon Boatwright (MRN: MHD3110041) « Printed at 9/15/20 2:57 PM Page 4 of 20 Epic

 
Case 3:21-cv-00182-C-BK Document3 Filed 01/27/21 Page 152 of 193 PagelD 156

‘Attached | nformation NITROFURANTOIN, ADULT (ENGLISH)

Patient Education: Adult

PROV. DED BT Lb xbOGAlP

 

 

Nitrofurantoin (nye troe fyoor AN toyn)
Brand Names: US Furadantin [DSC]; Macrobid; Macrodantin
Brand Names: Canada Apo-Nitrofurantoin; Macrobid; Macrodantin; Novo-Furantoin; Teva-Nitrofurantoin

What is this drug used for?

It is used to treat or prevent a bladder infection.

What do | need to tell my doctor BEFORE | take this drug?

|
|
|
For all pati taking this drug:
If you have an allergy to nitrofurantoin or any other part of this drug. |
lf you are allergic to any drugs like this one, any other drugs, foods, or other substances. Tell your doctor about the
allergy and what signs you had, like rash; hives; itching; shortness of breath; wheezing; cough; swelling of face, lips, |
tongue, or throat; or any other signs.

lf you have kidney disease.

If you have trouble passing urine.
If this drug caused liver problems before.
If you are more than 38 weeks pregnant.
If your child is younger than 1 month of age. Do not give this drug to an infant younger than 1 month of age.

This is not a list of all drugs or health problems that interact with this drug.

Tell your doctor and pharmacist about all of your drugs (prescription or OTC, natural products, vitamins) and health

problems. You must check to make sure that it is safe for you to take this drug with all of your drugs and health

problems. Do not start, stop, or change the dose of any drug without checking with your doctor.

What are some things | need to know or do while | take this drug?

Tell all of your health care providers that you take this drug. This includes your doctors, nurses, pharmacists, and
dentists.

Be careful if you have G6PD deficiency. Anemia may happen.

Have your blood work checked if you are on this drug for a long time. Talk with your doctor.

If you have high blood sugar (diabetes), talk with your doctor about which glucose tests are best to use.

Do not use longer than you have been told. A second infection may happen.

Talk with your doctor before you drink alcohol.

Very bad and sometimes deadly lung problems have rarely happened with this drug. Most of the time, this
happens in people who are taking this drug for 6 months or longer. Lung problems may happen without warning
signs. If you take this drug for a long time, your doctor will watch your lung function. Call your doctor right away if
you have fever, chills, chest pain, a cough that is not normal, or trouble breathing or other breathing problems.
Very bad and sometimes deadly liver problems have happened with this drug. Call your doctor right away if you
have signs of liver problems like dark urine, feeling tired, not hungry, upset stomach or stomach pain, light-colored
stools, throwing up, or yellow skin or eyes.

Very bad and sometimes deadly nerve problems have happened with this drug. These nerve problems may not go
away. The chance of nerve problems may be higher in people who have kidney problems, anemia, high blood

Shannon Boatwright (MRN: MHD3110041) « Printed at 9/15/20 2:57 PM Page 9 of 20 Epic
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 153 of 193 PagelD 157

sugar (diabetes), electrolyte problems, or low vitamin B. Call your doctor right away if you have a burning,
numbness, or tingling feeling that is not normal.

If you are 65 or older, use this drug with care. You could have more side effects.

Tell your doctor if you are pregnant or plan on getting pregnant. You will need to talk about the benefits and risks
of using this drug while you are pregnant.

Tell your doctor if you are breast-feeding. You will need to talk about any risks to your baby.

What are some side effects that | need to call my doctor about right away?

WARNING/CAUTION: Even though it may be rare, some people may have very bad and sometimes deadly side
effects when taking a drug. Tell your doctor or get medical help right away if you have any of the following signs or
symptoms that may be related to a very bad side effect:

Signs of an allergic reaction, like rash; hives; itching; red, swollen, blistered, or peeling skin with or without fever;
wheezing; tightness in the chest or throat; trouble breathing or talking; unusual hoarseness; or swelling of the
mouth, face, lips, tongue, or throat.

Signs of a pancreas problem (pancreatitis) like very bad stomach pain, very bad back pain, or very bad upset
stomach or throwing up.

Change in eyesight.

Eye pain.

Not able to control eye movements.

Feeling confused.

Very bad headache.

Low mood (depression).

Change in color of skin to a bluish color like on the lips, nail beds, fingers, or toes.

Feeling very tired or weak.

It is common to have diarrhea when taking this drug. Rarely, a very bad form of diarrhea called Clostridium difficile
(C diff}-associated diarrhea (CDAD) may occur. Sometimes, this has led to a deadly bowel problem (colitis). CDAD
may happen while you are taking this drug or within a few months after you stop taking it. Call your doctor right
away if you have stomach pain or cramps, very loose or watery stools, or bloody stools. Do not try to treat loose
stools without first checking with your doctor.

What are some other side effects of this drug?

All drugs may cause side effects. However, many people have no side effects or only have minor side effects. Call
your doctor or get medical help if any of these side effects or any other side effects bother you or do not go away:
Headache.

| Upset stomach or throwing up.

Loose stools (diarrhea).

Gas.

This drug may change the color of the urine to brown. This is normal and not harmful.

These are not all of the side effects that may occur. If you have questions about side effects, call your doctor. Call
your doctor for medical advice about side effects.

You may report side effects to your national health agency.

How is this drug best taken?

Use this drug as ordered by your doctor. Read all information given to you. Follow all instructions closely.

All products:

To gain the most benefit, do not miss doses.

Keep taking this drug as you have been told by your doctor or other health care provider, even if you feel well.
Take this drug with food.

Drink lots of noncaffeine liquids unless told to drink less liquid by your doctor.

Shannon Boatwright (MRN: MHD3110041) « Printed at 9/15/20 2:57 PM Page 10 of 20 Epic
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 154 0f 193 PagelD 158

Do not take antacids that have magnesium trisilicate in them with this drug.

Liquid ( ion):

Shake well before use.

Measure liquid doses carefully. Use the measuring device that comes with this drug. If there is none, ask the
pharmacist for a device to measure this drug.

What do | do if | miss a dose?

Take a missed dose as soon as you think about it.
If it is close to the time for your next dose, skip the missed dose and go back to your normal time.
Do not take 2 doses at the same time or extra doses.

How do | store and/or throw out this drug?

Capsule:

Store at room temperature.

Liquid ( ion):

Store at room temperature. Do not freeze.

Store in original container.

Protect from light.

Throw away any unused portion after 30 days.

All products:

Store in a dry place. Do not store in a bathroom.

Keep all drugs in a safe place. Keep all drugs out of the reach of children and pets.
Check with your pharmacist about how to throw out unused drugs.

General drug facts

lf your symptoms or health problems do not get better or if they become worse, call your doctor.

Do not share your drugs with others and do not take anyone else's drugs.

Keep a list of all your drugs (prescription, natural products, vitamins, OTC) with you. Give this list to your doctor.
Talk with the doctor before starting any new drug, including prescription or OTC, natural products, or vitamins.
Some drugs may have another patient information leaflet. If you have any questions about this drug, please talk
with your doctor, nurse, pharmacist, or other health care provider.

If you think there has been an overdose, call your poison control center or get medical care right away. Be ready to
tell or show what was taken, how much, and when it happened.

Consumer Information Use and Disclaimer

This information should not be used to decide whether or not to take this medicine or any other medicine. Only
the healthcare provider has the knowledge and training to decide which medicines are right for a specific patient.
This information does not endorse any medicine as safe, effective, or approved for treating any patient or health
condition. This is only a brief summary of general information about this medicine. It does NOT include all
information about the possible uses, directions, warnings, precautions, interactions, adverse effects, or risks that
may apply to this medicine. This information is not specific medical advice and does not replace information you
receive from the healthcare provider. You must talk with the healthcare provider for complete information about
the risks and benefits of using this medicine.

Last Reviewed Date
2015-03-11
Copyright

© 2016 Wolters Kluwer Clinical Drug Information, Inc. and its affiliates and/or licensors. All rights reserved.

Shannon Boatwright (MRN: MHD3110041) « Printed at 9/15/20 2:57 PM Page 11 of 20 Epic

 
- Case 3:21-cv-00182-C-BK Document3 Filed 01/27/21 Page 155 0f193 PagelD 159

Attached Information FOLIC ACID, ADULT (ENGLISH)

Patient Education: Adult

PROW OED BY LEO CP

 

 

Folic Acid (FOE lik AS id)

Brand Names: US FA-8 [OTC]
Brand Names: Canada Apo-Folic
What is this drug used for?

It is used to treat anemia.
This vitamin is used to aid the diet needs before, during, and after pregnancy.
It may be given to you for other reasons. Talk with the doctor.

What do | need to tell my doctor BEFORE | take this drug?

If you have an allergy to folic acid or any other part of this drug.

if you are allergic to any drugs like this one, any other drugs, foods, or other substances. Tell your doctor about the
allergy and what signs you had, like rash; hives; itching; shortness of breath; wheezing; cough; swelling of face, lips,
tongue, or throat; or any other signs.

This drug may interact with other drugs or health problems.

Tell your doctor and pharmacist about all of your drugs (prescription or OTC, natural products, vitamins) and health
problems. You must check to make sure that it is safe for you to take this drug with all of your drugs and health
problems. Do not start, stop, or change the dose of any drug without checking with your doctor.

What are some things | need to know or do while | take this drug?

Tell all of your health care providers that you take this drug. This includes your doctors, nurses, pharmacists, and
dentists.

Have blood work checked as you have been told by the doctor. Talk with the doctor.

Talk with your doctor before you drink alcohol.

Tell your doctor if you are pregnant or plan on getting pregnant. You will need to talk about the benefits and risks
of using this drug while you are pregnant.

Tell your doctor if you are breast-feeding. You will need to talk about any risks to your baby.

What are some side effects that | need to call my doctor about right away?

WARNING/CAUTION: Even though it may be rare, some people may have very bad and sometimes deadly side
effects when taking a drug. Tell your doctor or get medical help right away if you have any of the following signs or
symptoms that may be related to a very bad side effect:

All products:

Signs of an allergic reaction, like rash; hives; itching; red, swollen, blistered, or peeling skin with or without fever;
wheezing; tightness in the chest or throat; trouble breathing or talking; unusual hoarseness; or swelling of the
mouth, face, lips, tongue, or throat.

Shot:

Redness or swelling where the shot is given.

Pain where the shot was given.

Shannon Boatwright (MRN: MHD3110041) « Printed at 9/15/20 2:57 PM Page 13 of 20 Epic
« Case 3:21-cv-00182-C-BK Document3 Filed 01/27/21 Page 156 o0f 193 PagelD 160

What are some other side effects of this drug?

All drugs may cause side effects. However, many people have no side effects or only have minor side effects. Call
your doctor or get medical help if you have any side effects that bother you or do not go away.

These are not all of the side effects that may occur. If you have questions about side effects, call your doctor. Call
your doctor for medical advice about side effects.

You may report side effects to your national health agency.

How is this drug best taken?

Use this drug as ordered by your doctor. Read all information given to you. Follow all instructions closely.

All products:

To gain the most benefit, do not miss doses.

Keep taking this drug as you have been told by your doctor or other health care provider, even if you feel well.
Oral:

Take with or without food.

Shot:

It is given as a shot into a muscle, under the skin, or into a vein.

Your doctor may teach you how to give the shot.

Follow how to use carefully.

Wash your hands before and after use.

Do not use if the solution is cloudy, leaking, or has particles.

Do not use if solution changes color.

Throw away needles in a needle/sharp disposal box. Do not reuse needles or other items. When the box is full,
follow all local rules for getting rid of it. Talk with a doctor or pharmacist if you have any questions.

What do | do if | miss a dose?

Take a missed dose as soon as you think about it.
if it is close to the time for your next dose, skip the missed dose and go back to your normal time.
Do not take 2 doses at the same time or extra doses.

How do | store and/or throw out this drug?

Oral:

Store at room temperature.

Store in a dry place. Do not store in a bathroom.

Shot:

Most of the time, this drug will be given in a hospital or doctor's office. If stored at home, follow how to store as
you were told by the doctor.

Protect from light.

All products:

Keep all drugs in a safe place. Keep all drugs out of the reach of children and pets.

Check with your pharmacist about how to throw out unused drugs.

\f your symptoms or health problems do not get better or if they become worse, call your doctor.

Do not share your drugs with others and do not take anyone else's drugs.

Keep a list of all your drugs (prescription, natural products, vitamins, OTC) with you. Give this list to your doctor.
Talk with the doctor before starting any new drug, including prescription or OTC, natural products, or vitamins.
Some drugs may have another patient information leaflet. If you have any questions about this drug, please talk
with your doctor, nurse, pharmacist, or other health care provider.

|
|
|
General drug facts
|
|
Shannon Boatwright (MRN: MHD3110041) « Printed at 9/15/20 2:57 PM Page 140f 20 Epic
* Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 157 of 193 PagelD 161

If you think there has been an overdose, call your poison control center or get medical care right away. Be ready to
tell or show what was taken, how much, and when it happened.

Consumer Information Use and Disclaimer

This information should not be used to decide whether or not to take this medicine or any other medicine. Only
the healthcare provider has the knowledge and training to decide which medicines are right for a specific patient.
This information does not endorse any medicine as safe, effective, or approved for treating any patient or health
condition. This is only a brief summary of general information about this medicine. It does NOT include all
information about the possible uses, directions, warnings, precautions, interactions, adverse effects, or risks that
may apply to this medicine. This information is not specific medical advice and does not replace information you
receive from the healthcare provider. You must talk with the healthcare provider for complete information about
the risks and benefits of using this medicine.

|

Last Reviewed Date
2013-09-09
Copyright

© 2016 Wolters Kluwer Clinical Drug Information, Inc. and its affiliates and/or licensors. All rights reserved.

Shannon Boatwright (MRN: MHD3110041) « Printed at 9/15/20 2:57 PM Page 15 of 20 Epic

 
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 158 of 193 PagelD 162

Attached Information VITAMINS (MULTIPLE/PRENATAL), ADULT (ENGLISH)

Patient Education: Adult

nls PR OE OC HIP

 

Vitamins (Multiple/Prenatal) (VYE ta mins, MUL ti pul/pree NAY tal)

Brand Names: US A-Free Prenatal [OTC]; CitraNatal 90 DHA; CitraNatal Assure; CitraNatal B-Calm; CitraNatal DHA;
CitraNatal Harmony; CitraNatal Rx; Concept DHA; Concept OB; Duet; Duet DHA Balanced; Femecal OB; Focalgin-B;
Folcaps Care One; Folet DHA; Folet One; Foltabs Prenatal; Foltabs Prenatal Plus DHA; Gesticare DHA; Infanate Balance;
Infanate Plus [DSC]; KPN Prenatal [OTC]; Mini-Prenatal [OTC]; Multi-Nate 30; NataFort [OTC] [DSC]; Natal-V RX [DSC];
Nestabs ABC; Nexa Plus; Niva-Plus; Néevo DHA; Néevo [DSC]; OB Complete Gold; OB Complete One; OB Complete
Petite; OB Complete Premier; One A Day Women’s Prenatal [OTC]; OptiNate; Paire OB Plus DHA; PreCare; PreferaOB;
PreferaOB + DHA; PreferaOB One; PreFol-DHA; Prenat; Prena1 True [OTC]; Prenaissance 90 DHA [DSC]; Prenaissance
DHA [DSC]; Prenaissance Promise [DSC]; Prenatabs FA; Prenatabs Rx; Prenatal 19; Prenatal One Daily [OTC]; Prenatal Rx
1; Prenate AM; Prenate DHA; Prenate Elite; Prenate Essential [DSC]; Prenate Mini; Prenate Pixie; Prenate Star; PreNexa
Premier; PrimaCare One; Provida DHA; Select-OB; Stuart Prenatal [OTC] [DSC]; TriCare Prenatal; TriCare Prenatal DHA
One; TriStart DHA; Triveen-PRx RNF; Vinacal B [DSC]; Vinate Care; Virt Nate; Virt-Advance; Virt-C DHA; Virt-PN; Virt-PN
DHA; Virt-Vite GT; VirtPrex; Vitafol Ultra; Vitafol-Nano; Vitafol-OB [OTC]; Vitafol-OB+DHA [OTC]; Vitafol-PN [DSC];
VitaPhil + DHA; Vol-Tab Rx; VP-CH-PNV; VP-Heme OB; VP-Heme OB + DHA; VP-PNV-DHA

Warning

Accidental overdose of drugs that have iron in them is a leading cause of deadly poisoning in children younger
than 6 years of age. Keep away from children. If this drug is taken by accident, call a doctor or poison contro!
center right away.

What is this drug used for?

This vitamin is used to aid the diet needs before, during, and after pregnancy.
What do | need to tell my doctor BEFORE | take this drug?

All products:

If you have an allergy to this drug or any part of this drug.

If you are allergic to any drugs like this one, any other drugs, foods, or other substances. Tell your doctor about the
allergy and what signs you had, like rash; hives; itching; shortness of breath; wheezing; cough; swelling of face, lips,
tongue, or throat; or any other signs.

If you have too much iron in your body.

Products with vitamin A:

If you are taking acitretin.

This is not a list of all drugs or health problems that interact with this drug.

Tell your doctor and pharmacist about all of your drugs (prescription or OTC, natural products, vitamins) and health
problems. You must check to make sure that it is safe for you to take this drug with all of your drugs and health
problems. Do not start, stop, or change the dose of any drug without checking with your doctor.

What are some things | need to know or do while | take this drug?

Tell all of your health care providers that you take this drug. This includes your doctors, nurses, pharmacists, and
dentists.
This drug may affect certain lab tests. Tell all of your health care providers and lab workers that you take this drug.

Shannon Boatwright (MRN: MHD3110041) « Printed at 9/15/20 2:57 PM Page 16 of 20 Epic
* Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 159 0f 193 PagelD 163

If you have phenylketonuria (PKU), talk with your doctor. Some products have phenylalanine.
Tell your doctor if you are breast-feeding. You will need to talk about any risks to your baby.

What are some side effects that | need to call my doctor about right away?

WARNING/CAUTION: Even though it may be rare, some people may have very bad and sometimes deadly side
effects when taking a drug. Tell your doctor or get medical help right away if you have any of the following signs or
symptoms that may be related to a very bad side effect:

Signs of an allergic reaction, like rash; hives; itching; red, swollen, blistered, or peeling skin with or without fever;
wheezing; tightness in the chest or throat; trouble breathing or talking; unusual hoarseness; or swelling of the
mouth, face, lips, tongue, or throat.

Black, tarry, or bloody stools.

Fever.

Very upset stomach or throwing up.

Very bad belly pain.

Throwing up blood or throw up that looks like coffee grounds.

Stomach cramps.

What are some other side effects of this drug?

All drugs may cause side effects. However, many people have no side effects or only have minor side effects. Call
your doctor or get medical help if any of these side effects or any other side effects bother you or do not go away:
Hard stools (constipation).

Upset stomach or throwing up.

| Change in color of stool to green.

| Loose stools (diarrhea).

Belly pain.

These are not all of the side effects that may occur. If you have questions about side effects, call your doctor. Call
| your doctor for medical advice about side effects.

You may report side effects to your national health agency.

|

|

How is this drug best taken?

Use this drug as ordered by your doctor. Read all information given to you. Follow all instructions closely.
All products:
Follow how to take this drug as you have been told by your doctor. Do not use more than you were told to use.
! Some drugs may need to be taken with food or on an empty stomach. For some drugs it does not matter. Check
| with your pharmacist about how to take this drug.
Take with a full glass of water.
Do not take antacids within 2 hours of this drug.
Do not take dairy products with this drug. Dairy products may make this drug not work as well.
Follow the diet and workout plan that your doctor told you about.
Caplet:
This drug may be chewed or swallowed whole.
Chewable tablet:
Chew well before swallowing.
Twist-off softgel:

Twist the small end off from the softgel. Squeeze the contents right into your mouth or into juice to drink.

What do | do if | miss a dose?

Take a missed dose as soon as you think about it.
If it is close to the time for your next dose, skip the missed dose and go back to your normal time.

Shannon Boatwright (MRN: MHD3110041) « Printed at 9/15/20 2:57 PM Page 17 of 20 Epic
 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 160 o0f193 PagelD 164

Do not take 2 doses at the same time or extra doses.

How do | store and/or throw out this drug?

Store at room temperature.

Store in a dry place. Do not store in a bathroom.

Keep all drugs in a safe place. Keep all drugs out of the reach of children and pets.
Check with your pharmacist about how to throw out unused drugs.

General drug facts

If your symptoms or health problems do not get better or if they become worse, call your doctor.

Do not share your drugs with others and do not take anyone else's drugs.

Keep a list of all your drugs (prescription, natural products, vitamins, OTC) with you. Give this list to your doctor.
Talk with the doctor before starting any new drug, including prescription or OTC, natural products, or vitamins.
Some drugs may have another patient information leaflet. If you have any questions about this drug, please talk
with your doctor, nurse, pharmacist, or other health care provider.

If you think there has been an overdose, call your poison control center or get medical care right away. Be ready to
tell or show what was taken, how much, and when it happened.

Consumer Information Use and Disclaimer

This information should not be used to decide whether or not to take this medicine or any other medicine. Only
the healthcare provider has the knowledge and training to decide which medicines are right for a specific patient.
This information does not endorse any medicine as safe, effective, or approved for treating any patient or health
condition. This is only a brief summary of general information about this medicine. It does NOT include all
information about the possible uses, directions, warnings, precautions, interactions, adverse effects, or risks that
may apply to this medicine. This information is not specific medical advice and does not replace information you
receive from the healthcare provider. You must talk with the healthcare provider for complete information about
the risks and benefits of using this medicine.

Last Reviewed Date
2016-06-08
Copyright

© 2016 Wolters Kluwer Clinical Drug Information, Inc. and its affiliates and/or licensors. All rights reserved.

You are allergic to the following

 

Allergen Reactions

Keflex (Cephalexin) Other (see comments)
MISSED UP W/ MS

Shellfish Derived Not Noted

Tree Nut Not Noted

«3 Care Providers

 

Provider Service Role Specialty
Chapel, Ashley K., MD _ Attending Provider Hospitalist/Internalist
Chapel, Ashley K., MD _ Consulting Physician Hospitalist/Internalist

Shannon Boatwright (MRN: MHD3110041) « Printed at 9/15/20 2:57 PM Page 18 of 20 Epic
 

~_ Case 3:21-cv-00182-C-BK. Document 3 Filed 01/27/21 Page 161 0f193 PagelD 165
., &% Care Providers (continued)

Provider Service Role Specialty
Pearson, Daniel B. Il, MD _ Consulting Physician Psychiatry

 

Shannon Boatwright (MRN: MHD3110041) « Printed at 9/15/20 2:57 PM Page 19 of 20 Ejpic

 
 

 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 162 of 193 PagelD 166

 

Salvation Army (214) 424-7100
5302 Harry Hines
Dallas, TX 75235

“| Men, Women & Children. Intake at 4pm. 2 nights free; $7/night afterward.

 

Souls Harbor (972) 286-1940
13134 Nile Drive
Dallas TX 75253

Men only. Phone interview first.
M-F 9am-4pm; Clients required to work in exchange for room and board.

Three to six month transitional housing program.

 

Union Gospel (214) 637-6117
Mission 3211 Irving Blvd
Dallas, TX 75247

 

 

services.

 

Men only. Night shelter. Intake at 922 Park Ave. before 5pm. No charge for

 

 

BOARDING HOMES

 

Darnell Residential Care
Facility

(214) 398-8642
(214) 886-9198
7532 Gayglen Dr.
Dallas, TX 75217

24-hour assisted living, accept private pay clts,
MHMR, CBA, CCAD, and retired cits

 

Fannie MaeAssisted Living

Contact Cyndi Hall
469-441-4800
469-855-6720

24-hour assisted living, including meal preps,
med. mngmt, transportation, etc. Rates vary.

 

Friendly Manor

(214) 948-7938
914 N. Marsalis Ave.
Dallas, TX 75203

Men and Women.
$430/mnth; $110/wk

 

Helping Hands Group Home

214-467-8781
2923 Gladous
Dallas, TX 75233

$500/month
They do take MHMR patients, have 24 hour staff,
offer 3 meals/day & snacks; for + cost there is ,

cable & internet access in each room

 

Home of Hope

(214) 372-1492
2535 Kirkley
Dallas, TX 75244

18+ years old, $525/month Faith-based. Includes

meals and snacks.

 

Jefferson House in Oak
Cliff

336 1/2 W. Jefferson Blvd.

Dailas, TX 75208
214-946-4239

$520/month- cash or disability. Washer/dryer
on site. Cable TV.

 

Morning Star Boarding
Home

Sabrina Winston (she will
also pick up her residents
from the hospital)

 

 

2944 Etta Dr.
Dallas, TX 75227
469-236-4913

 

$550/mo (can pay anyway- cash, disability, etc.).
7 Locations. Very structured. Curfew, 24 hour

house manager, etc.

 

 

 

 
 

|

Document 3 Filed 01/27/2

Soot

Page 163 of 193 PagelD 167

 

Next Phase Boarding Home
Mr. and Mrs. Riley are the
owners (they will pick up
their residents from the
hospital)

972-296-7356
1419 Carson St.
Dallas, TX 75216

They take cash or money from disability checks
and it's a sliding scale fee, so the price isn't
specific but they were heipful when i talked to
them.

 

Reiger Ave Rooming

(214) 823-1439
5204 Reiger
Dallas, TX 75214

Men and Women
$100-1 15/veek
Must have job or disability income

 

Seagoville Haven

Safe Haven

 

 

972-287-0800
111 Fisk Rd.
Seagoville, TX 75159

972-375-7179
2816 E Illinois Ave.
Dailas, TX 75216

 

25+ years old, 65 rooms, $550/month for semi- .

private, $800/mo for private, HH Care,
transportation

Multiple locations

private pay or disability

Contact: Regina Jefferson 972-375-7179
Male and female. Apartment style living. 3
meals a day included.

 

 

 
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 164 of 193 PagelD 168
HOUSING INFORMATION - SHELTERS

(updated 8/29/2011)

 

 

 

 

 

 

 

Austin Street Shelter | (214) 428-4242 Overnight only. Picture ID required. Men over 45, women over 18 & children.
2929 Hickory Street Intake is 4-10pm (1:30 pm in extreme heat), 7 days/week. Meals served.
Dallas, TX 75371 Showers available: Men 4-6pm:; Women & children 12-2pm and 7-8pm.

Must have state-issued ID or Bridge ID.Checkout at 6am.

The Bridge (214) 670-1100 Men and Women only- no children. Transitional housing and other services
1818 Corsicana St. available with a Bridge ID. Mental Health Services available. Showers and
Dallas, TX Laundry Kits. Breakfast and lunch served.

Bunk House (214) 426-5515 Men only. Paid housing $9/night; $50/wk:
1818 S. Ervay $180/month. State-issued ID and SS card required. No sex offenders. No one
Dallas, TX 75215 on bracelets.

Center of Hope 4815 Cass Street Emergency night shelter for women and women & children only. Run by
Dallas, Texas 75235 Union Gospel Mission.
214-638-2988

Dallas Life (214) 421-1380 Men, Women & Children. First 5 days are free; $10/night afterward. SS card,

Foundation 1100 Cadiz

Dallas, TX 75215

photo ID, marriage license, & birth certificates required. Ten month
transitional housing program available to adults and families- no payment
required by unemployed. 4:30pm to 6pm is check-in. 2 pieces of luggage.

 

Family Gateway

Housing Crisis
Center

(214) 741-6515
711 St. Paul Street
Dallas, TX 75201

Short-term housing (up to 10 weeks) for families with children. Must provide
proof of homelessness. Not an emergency shelter. About three weeks to
complete intake.

 

(214) 828-4244
4210 Junius St.
Dallas, TX 75204

www.hccdallas.org

80 units of transitional housing programs for parents with small children,

singles, and special needs adults. Permanent supportive housing available.

 

Interfaith Housing

(214) 827-7220

Transitional 90-day housing program for families with children. Must be US

 

 

Coalition 5600 Ross citizen or have work permit. Parent or guardian must have legal custody.
Dallas, TX 75206
Safe Haven 2816 E Illinois Ave.

Contact: Regina
Jefferson 972-375-
7179

 

Dallas, TX 75216

Multiple locations, but
the above is main
address

 

Private pay or disability. Male and female. Apartment Style living. Sex
offenders ok. 3 meals a day. Rates are based on income.

 

 
 

-

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 165 of193 PagelD 169

Attached Information MULTIPLE SCLEROSIS DISCHARGE INSTRUCTIONS, ADULT (ENGLISH)

 

Patient Education

PROSIOLG G9 LER

 

Multiple Sclerosis Discharge Instructions, Adult
About this topic

The nervous system is made up of nerves, the spinal cord, and the brain. The nerves in your body use your senses of
hearing, sight, taste, smell, and touch to send messages to the brain. Your brain reads that message. Then it sends a
return message down through the nerves back to the body. This tells your body how to react. For example, if you touch
a hot pan, your nerves sense the heat and send a message to your brain. Your brain reads the message and sends a
return message to your muscles to let go of the hot pan. This exchange of information happens very quickly.

Multiple sclerosis is an illness that is also called MS. With this disease, your body attacks the outside lining of the nerves
called the myelin sheath. When this outer lining is harmed, the messages being sent in the nerves do not travel as fast.
At times, the message is fully blocked. Doctors do not know why this happens. At this time, there is no cure.

The effects of MS vary in each person. Some people get sicker very quickly. Others stay just as they were when they
were first diagnosed. Some people may seem to have times where they get sicker followed by times where they feel
better. Doctors are not able to predict how you will be affected by MS.

Treatment is used to control the signs of MS. This treatment may include drugs and physical therapy. Not treating this
disease will often result in progressive disability.

What care is needed at home?

* Ask your doctor what you need to do when you go home. Make sure you ask questions if you do not understand
what the doctor says. This way you will know what you need to do.

* You may need help with walking and balance.

° Your doctor may give you crutches, walking canes, or foot braces to help with walking problems. You may
need a walker or, at some point, a wheelchair.

° You may have problems with bladder control. Clear the hallway going to the restroom. This will prevent you
from accidentally bumping into things or slipping when in a rush to go to the bathroom.

° Sit in a comfortable chair that can support your back. This may also help with balance problems when sitting.

* You may need help with communication and staying safe.

° Keep a pen and paper or any communication tools near you always. These will help you talk if you have
speech problems.

° You may have problems doing simple movements like eating and writing. Ask your doctor or therapist for
special knives and forks that may help with eating. There are also special tools to make writing easier.

° Stay away from hot baths and showers if you have problems with heat. Cool down by taking cool baths or
lowering the thermostat.

e Keep throw rugs, easy to break house displays, and cutting tools in a safe cabinet to avoid mishaps.

Shannon Boatwright (MRN: MHD3110041) « Printed at 9/15/20 2:57 PM Page 5 of 20 Epic
.

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 166 of 193 PagelD 170

What follow-up care is needed?

* Your condition needs close monitoring. Your doctor may ask you to make visits to the office to check on your
progress. Be sure to keep these visits.

* Your doctor will tell you if other tests are needed.
* Your doctor may send you to other doctors to help watch your illness.

* You may need to see a physical therapist (PT). The PT will teach you exercises to help you get back your strength
and motion.

« You may also need to see an occupational therapist (OT). The OT will help you with activities of daily living.

What drugs may be needed?

The doctor may order drugs to:

* Treat MS

* Control nerve swelling

* Help with pain

* Control the effects of MS drugs like upset belly, bladder infections, loose stools, belly pain, and low mood

Will physical activity be limited?

* Get lots of rest. Sleep when you are feeling tired. Avoid doing tiring activities. Give your body enough time to get
better after your therapy.

* Your doctor will tell you to do light exercises, like stretching, each morning. This will build muscle strength and
tone and will prevent stiffness.

* You may have to limit your activity. Talk to your doctor about the right amount of activity for you.

What changes to diet are needed?

Ask your doctor if you need to follow a special diet. You may need to take extra care with foods that may make you
choke. A speech therapist may be able to help with this.

What problems could happen?

+ Illness can return or get worse
* Problems with eyesight or memory
+ Weakness

« Seizures

Long-lasting problems with movement

Shannon Boatwright (MRN: MHD3110041) « Printed at 9/15/20 2:57 PM Page 6 of 20 Epic

 
?

o

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 167 of 193 PagelD 171

When do | need to call the doctor?

Problems seeing like blurriness or double vision

Loss of bowel or bladder control

Muscle weakness or shakiness

Problems with coordination and balance

Numbness or tingling on one side or the bottom half of your body

You are not feeling better in 2 to 3 days or you are feeling worse

Helpful tips

Join a support group that can help you cope with your illness.

Let your family and friends know about your disease and how they can help. Bring a friend or family member with
you to your therapy sessions.

Water therapy programs can be helpful with exercising.
Complimentary therapies such as massage, yoga, and eating a balanced diet can help signs.

Talk to your doctor about getting a flu shot.

Teach Back: Helping You Understand

The Teach Back Method helps you understand the information we are giving you. The idea is simple. After talking with
the staff, tell them in your own words what you were just told. This helps to make sure the staff has covered each thing
clearly. It also helps to explain things that may have been a bit confusing. Before going home, make sure you are able to
do these:

| can tell you about my condition.
| can tell you ways to help with walking and balance.

| can tell you what | will do if | have more muscle weakness.

Where can | learn more?

Multiple Sclerosis Society

i r -is-

National Institute of Neurological Disorders and Stroke

/ inds.nil isord Itiple _sclerosi Itiple sclerosis.
National Multiple Sclerosis Society
http:// ional ; -multiple-sclerosis/ind

National Organization for Rare Disorders

Shannon Boatwright (MRN: MHD3110041) « Printed at 9/15/20 2:57 PM

Page 7 of 20 Epic
 

Last Reviewed Date
2016-01-22

Consumer Information Use and Disclaimer

This information is not specific medical advice and does not replace information you receive from your health care
provider. This is only a brief summary of general information. It does NOT include all information about conditions,
illnesses, injuries, tests, procedures, treatments, therapies, discharge instructions or life-style choices that may apply to
you. You must talk with your health care provider for complete information about your health and treatment options.
This information should not be used to decide whether or not to accept your health care provider's advice, instructions
or recommendations. Only your health care provider has the knowledge and training to provide advice that is right for
you.

Copyright

Copyright © 2016 Wolters Kluwer Clinical Drug Information, Inc. and its affiliates and/or licensors. All rights reserved.

Shannon Boatwright (MRN: MHD3110041) « Printed at 9/15/20 2:57 PM Page 8 of 20 Epic

 
- ;Dallas TX Women's Shelters, Transitional Housing _ Page 1 of 11
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 169 0f193 PagelD 173

Women's
Shelters

e Home

e About Us

e Adda listing

e Register

e Login
e RSS
Dallas,
Texas
Women's
Shelters

Home » Texas Women's Shelters » Dallas

 

Welcome to our Dallas, Texas page. We provide listings of: women's shelters, family shelters, transitional
housing, residential treatment centers and other residential services for women. Many shelters also provide
services such as alcohol and drug rehab treatment along with clinics, and best of all supportive housing
options. I try to provide as much information as possible on my details pages.

In these tough times, shelters are needing your donation help more than ever. Contact the shelters at the
phone numbers provided to donate your items. Most shelters also are always looking for volunteers. Look
to your homeless shelters for volunteer opportunites. | list addresses, phone numbers, websites and shelter
comments on my shelter details pages. Please help and get involved.

Union
Gospel

The Center of Hope (COH) is our shelter and Discipleship Program site
exclusively for single women with children. The COH has a capacity of

mhtm!:http://intranet.mhd.com/medicalmgmt/Shared%20Documents/FOLDER-%20ED%2... 9/15/2020

 

 
 

Dallas TX Women's Shelters, Transitional Housing ~ Page 2 of 11
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 170jof 193 PagelD 174

LYMISSIVUL vl
Dallas =
Center
of Hope

 

4815 Cass Street
Dallas, TX - 75235
214-638-2988

 

234. Intake is at COH Monday-Friday, 9:30 a.m.-noon and 1-4 p.m. On Saturday,
do intake from 10 a.m. to 2 p.m. Valid government issued ID

LEimailWebsite

de and holidays we
View Full Details
My
Second

Chance,

Inc.

 

1657 S. Corinth Street Road
Dallas, TX - 75203
214.374.1104

 

EmailWebsite
The Sisters of Support (SOS) recovery program is designed to provide women with an integrated, ground-
breaking gender-specific system of support that bridges the treatment of alcoholism and addictive behaviors
with the reconnecting of self, family, workplace, and community. The women and mentors sha

View Full Details

 

   

 

VICTORY
LIFE IN
THE
CLIFFS
|
WOMEN\'S
HOME
766 HAVENWOOD

DALLAS, TX - 75232
(469) 248-0670

i:mail
FREE CHRISTIAN HOME FOR WOMEN STRUGGLING WITH ADDICTION AND HOMELESS
SITUATIONS. GUARANTEED ACCEPTANCE EXEPT PERSONS WHO TAKE MENTAL MEDS,
SERIOUS ILLNESS SUCH AS HIV, AIDS, ETC. OR SEX OFFENDERS. OPEN 24HRS. CALL 469)
248-0670

mhtml:http://intranet.mhd.com/medicalmgmt/Shared%20Documents/FOLDER-%20ED%2..._ 9/15/2020

ee og
Dallas TX Women's Shelters, Transitional Housing | Page 3 of 11
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 1710f193 PagelD 175

View Full Details

Salvation

Army
Dallas

 

Women's
Shelter

5302 Harry Hines
Dallas, TX - 75247
(214)424-7000

The Salvation Army Dallas Women's Shelter for single women and mothers with children who are seeking
respite and a safe haven. On-site child care is available to mothers in this program.Eligibility: Single
women and mothers seeking a safe haven. Hours: Mon - Fri 8:30am-4:15pm

View Full Details

River
Of Life
Homes

12970 Pandora Dr, Suite 170
Dallas, TX - 75238
(214)886-3563

 

The River of Life Homes provides shelter, food and clothing for homeless women and women with children
in a domestic violence situation. We also offer group homes for women and men who are homeless but
have some kind of income SSI.Eligibility: Must be homeless or in a domestic violence situation

View Full Details

 

Conference On
Crime
Against
Women Inc

4411 Lemmon Ave Ste 201
Datlas, TX - 75219
(214) 946-2337

Website
THIS ORGANIZATION'S PRIMARY EXEMPT PURPOSE AS A SUPPORTING ORGANIZATION
WITHIN THE MEANING OF SECTION 509 (C) (3) OF THE I.R.C. IS TO PROVIDE SUPPORT OF
SHELTER MINISTRIES OF DALLAS (SMD), A 501 (C) (3) ORGANIZATION. SMD OPERATES

 

mhtm]:http://intranet.mhd.com/medicalmgmt/Shared%20Documents/FOLDER-%20ED%2..._ 9/15/2020

 
OY

Dallas TX Women's Shelters, Transitional Housing _ Page 4 of 11
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 172 0f193 PagelD 176

SHELTERS FOR THE HOMELESS AND BATTERED WOMEN AND THEIR CHILDREN.

View Full Details

The
Haven

Women's

 

Outreach

PO Box 601021
Dallas, TX - 75360
(866) 889-5374

Email Website
To embrace, educate, and empower women who, through adverse circumstance have been economically
and socially displaced. To provide services that will encourage a higher level of self-sufficiency.
View Full Details

Family
Place I

Q

P.O. Box 7999
Dallas, TX - 75209
(214) 559-2170

 

EmailWebsite
The mission of The Family Place is to eliminate family violence through intervention and proactive
prevention, extensive community education, advocacy and assistance for victims and their families.

View Full Details

Shelter

Ministries

 

Dallas

Foundation
PO Box G
Dallas, TX - 75208
(214) 946-2337

THIS ORGANIZATION'S PRIMARY EXEMPT PURPOSE AS A SUPPORTING ORGANIZATION
WITHIN THE MEANING OF SECTION 509 (C) (3) OF THE I.R.C. IS TO PROVIDE SUPPORT OF

mhtml:http://intranet.mhd.com/medicalmgmt/Shared%20Documents/FOLDER-%20ED%2... 9/15/2020

 
Dallas TX Women's Shelters, Transitional Housing _ Page 5 of 11
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 173 0f 193 PageID 177

SHELTER MINISTRIES OF DALLAS (SMD), A501 (C) (3) ORGANIZATION, WHEN THERE IS NOT
SUFFICIENT PUBLIC SUPPORT TO COVER OPERATING EXPENSES. SMD OPERATE

View Full Details

Shelter

Ministries

 

Of
Dallas

PO Box G
Dallas, TX - 75208
(214) 946-2337

Website
THE MISSION OF SHELTER MINISTRIES OF DALLAS IS TO PROVIDE EMERGENCY SHELTER
AND RELATED SERVICES TO THE HOMELESS AS WELL AS PROVIDE SAFETY AND SHELTER
TO BATTERED WOMEN AND THEIR CHILDREN. PROGRAMS PROVIDE CRISIS
INTERVENTION, SUBSTANCE ABUSE AWARENESS INFORMATION AND OPPORTUNITIES TO
IMPROVE PRESEN

View Full Details

Legal
No Photo Yet

Services Of
North
Texas

1515 Main St
Dallas, TX - 75201
(214) 748-1234

LmatlWebsite
It is the mission of Legal Services of North Texas, Inc. to ensure equal justice for people living in poverty
through the provision of high quality legal representation and to improve the lives of poor people through
the rule of law.

View Full Details

No Photo Yet
Wilkinson

Center
PO Box 720248

Dallas, TX - 75372
The Wilkinson Center transforms the lives of Dallas families by providing pathways to self-sufficiency

mhtml:http://intranet.mhd.com/medicalmgmt/Shared%20Documents/FOLDER-%20ED%2... 9/15/2020

nnn

 
Dallas TX Women's Shelters, Transitional Housin

Page 6 of 11

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 174 o0f193 PagelD 178

with dignity and respect.

View Full Details

No Photo Yet

(ea ity COLI SUVUY

LEmailWebsite

Dallas
Ministry
For Life,
Inc.

1100 Cadiz St
Dallas, TX - 75215
(214) 421-1380

EmailWebsite

To meet the physical, emotional, and spiritual needs of homeless men, women and children.

View Lull Details

No Photo Yet

Dallas
Jewish
Coalition,
Inc.
Dba,
Vogel

Alcove

Center For

The
Homeless

7557 Rambler
Dallas, TX - 75231
(214) 368-8686

Email Website

The mission of the Vogel Alcove Childcare Center for the Homeless is to improve the lives of young
homeless children during their critical developmental years and to serve their families while homeless and
through their transition to independent living. This is accomplished through the provision of

mhtmI:http://intranet.mhd.com/medicalmgmt/Shared%20Documents/FOLDER-%20ED%2..._ 9/15/2020

|
Dallas TX Women's Shelters, Transitional Housing _ Page 7 of 11
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 175o0f193 PagelD 179

View Full Details

No Photo Yet Dallas_
Life
Foundation
1100 Cadiz
Dallas, TX - 75215
(214) 421-1380
Dallas Life Foundation strives to provide those in need with adequate shelter We operate a 100 000 square
foot facility capable of housing up to 500 men women and children per day. Men and women are on

separate floors in dormitory style housing.

View Full Details

No Photo Yet

Reconciliation
Outreach

4311 Bryan Street

Dallas, TX - 75204

(214) 821-9192
Long term emergency (120 days) shelters for women and men over 21 homeless families runaway or
homeless youth katrina evacuees. Christian-based mission program for homeless men, women and children
who have been involved in substance abuse or domestic violence. Program include a residential facility
View Full Details

We also provide our partners website Homeless Shelter Directory to find all homeless shelters. They also
provide family shelters and services for the needy which may be helpful in your search.

Search
Homeless

Shelters
And

Services By

mhtm!:http://intranet.mhd.com/medicalmgmt/Shared%20Documents/FOLDER-%20ED%2... 9/15/2020

 
 

Dallas TX Women's Shelters, Transitional Housing. Page 8 of 11

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 176 o0f193 PageID 180

City

 

Enter City Name: [Dallas |

 

State Name: | TEXAS v|
| Find Shelters

 

Search
for
Women's
Shelters

Choose State Vv

[zp

Texas
Cities

Abilene (3)
Alpine (/)
Alvin (1)
Amarillo (3)
Angleton (1)
Arlington (6)
Athens (/)
Atlanta (1)
Austin (9)

Bastrop (2)

Baytown (3)

Beaumont (3)

Borger (/)

Brownsville 2)

Brownwood (1)

Bryan (2)

Burleson (/)

Carrizo Springs (/)

Carthage (/)

Cedar Hill

Channelview (/)

Cleburne (/)

mhtml:http://intranet.mhd.com/medicalmgmt/Shared%20Documents/FOLDER-%20ED%2... 9/15/2020

 
 

Dallas TX Women's Shelters, Transitional Housi Page 9 of 11

. n
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 177 of 193 PageID 181

Colleyville (/)
Conroe (/)

 

Corpus Christi (3)
Corsicana (/)
Cotulla (1)
Crystal City (7)
Dalhart (/)
Dallas (/6)
Denton (/)
Dumas (/)

Eagle Pass (2)
EI Paso (6)

Fort Worth (4)
Freeport (/)
Gainesville (/)
Galveston (2)
Garland (/)
Goldthwaite (/)
Graham (/)
Grand Prairie (/)
Greenville (/)
Hamilton ()
Harlingen (2)
Haskell ()
Hempstead (/)
Hereford (/)
Hondo (1)
Houston (/3)
Humble (2)
Huntsville (/)
Jacksonville (/)
Kaufman (/)
Kilpore (/)
Killeen ¢/)
Laredo (/)
Longview (2)
Lozano (/)
Lubback (2)
Lufkin (2)
Marshall (/)
McAllen )
Midland (/)

Mt Pleasant (/)
Nacogdoches (2)
New Braunfels (/)
North Richland Eilts (/)
North Richlands Hills ¢/)
Odessa (2)
Pampa (1)

Paris (2)
Pasadena (/)
Pearland (/)

mhtml:http://intranet.mhd.com/medicalmgmt/Shared%20Documents/FOLDER-%20ED%2..._ 9/15/2020

 
- .Dalkas TX Women's Shelters, Transitional Housing . Page 1
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 178 of 193 PagelID

Perryton (1)
Plainview (/)
Plano (3)

Port Arthur (/)
Richmond (2)
Rockwall (7)
Rosenbery (/)
Round Rock (2)
San Anvelo (/)
San Antonio (9)
San Marcos (/)
San Saba (/)
Seguin (1)
Spearman (/}
Springtown (/)
Sulphur Springs (2)
Sweetwater (/)
Texarkana (2)

The Woodlands (2)
Tyler Wd)

Uvalde (1)

Van Horn (/)
Victoria (2)

Waco (2)

Webster (2)
Weslaco (/)

West Columbia (/)
Wharton (/)
Whitewrivht (1)
Wichita Falls (2)

About
Women's
Shelters

Women's Shelters is not associated with any government agency or nonprofit organization. This website is
a collaboration of individuals who want to help those in need find resources on the web.

Follow us on the world wide web.

Members

Add a listing
Register

e Login

Helpful
sites

National Coalation For The Homeless
National Coalition Against Domestic Violence

 

 

mhtml:http://intranet.mhd.com/medicalmgmt/Shared%20Documents/FOLDER-%20ED%2..._ 9/15/2020
 

. Dallas TX Women's Shelters, Transitional Housin ng. Page 11 of 11
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 179 of 193 PagelD 183

Copyright 2014 by Women's Shelters. All rights reserved.

Women's Shelters

mhtmI:http://intranet.mhd.com/medicalmgmt/Shared%20Documents/FOLDER-%20ED%2..._ 9/15/2020
Ca — wy Pl cumen t3 File eee a page e 1800 zi PagelD 184°
Ve + Om W~OCR. ~ ITF |

 

 

 

Csonesig Womu's Slulber - 24-4957

 

Seb Piss = BT I 10\ TES

 

 
Tehoreohat hose a-ripy RecoreypA 193 PagelD 185

You may need to rest your knee for a while. You should not do physical activity that makes your health problem worse. If
you run, work out, or play sports, you may not be able to do those things until your health problem gets better.

What problems could happen?

* Injury to cartilage leading to arthritis
* Immobility and weight gain

What can be done to prevent this health problem?

* Stay active and work out to keep your muscles strong and flexible.

* Warm up slowly and stretch your muscles before you work out. Use good ways to train, such as slowly adding to how
far you run. Do not work out if you are overly tired. Take extra care if working out in cold weather.

* Take breaks often when doing things that use repeat movements.
¢ Avoid running on hard or uneven surfaces.

¢ Wear shoes with good support and traction. Do not go barefoot.
* Wear a compression bandage to support your knee.

* Keep a healthy weight so there is not extra stress on your joints.

When do | need to call the doctor?

* More trouble getting up from a chair, going up and down stairs, or walking
* Pain, swelling, numbness, tingling, or discoloration in the calf below the injured or sore knee
* You are not feeling better in 2 or 3 days or you are feeling worse

Helpful tips

* Try swimming or water aerobics to have less impact on your knee.

* Avoid running down hills. Walk down instead or try running in a zigzag pattern to lessen the stress on the front of
the knee.

* If going up and down stairs is painful, try going up or down sideways until the pain lessens.

Teach Back: Helping You Understand

The Teach Back Method helps you understand the information we are giving you. The idea is simple. After talking with the
staff, tell them in your own words what you were just told. This helps to make sure the staff has covered each thing clearly.
It also helps to explain things that may have been a bit confusing. Before going home, make sure you are able to do these:

* I can tell you about my condition.

* | can tell you what may help ease my pain.

Shannon Boatwright (MRN: MHD3110041) « Printed by CHRISTIAN A. VILLEGAS at 7/9/20 2:14PM Page8of12 Epic
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 182 of 193 PagelD 186

* | can tell you what | will do if | have more trouble getting up from a chair, going up or down stairs, or walking.

Where can | learn more?

American Academy of Family Physicians

 

KidsHealth
htto://kid it fical/| / injuries. htm!

Last Reviewed Date
2015-04-09
Consumer Information Use and Disclaimer

This information is not specific medical advice and does not replace information you receive from your health care
provider. This is only a brief summary of general information. It does NOT include all information about conditions,
illnesses, injuries, tests, procedures, treatments, therapies, discharge instructions or life-style choices that may apply to you.
You must talk with your health care provider for complete information about your health and treatment options. This
information should not be used to decide whether or not to accept your health care provider's advice, instructions or
recommendations. Only your health care provider has the knowledge and training to provide advice that is right for you.

Copyright

Copyright © 2016 Wolters Kluwer Clinical Drug Information, Inc. and its affiliates and/or licensors. All rights reserved.

Patient Education

SEE, PROVIDED Br LE XICOMP

Multiple Sclerosis Discharge Instructions, Adult
About this topic

The nervous system is made up of nerves, the spinal cord, and the brain. The nerves in your body use your senses of
hearing, sight, taste, smell, and touch to send messages to the brain. Your brain reads that message. Then it sends a return
message down through the nerves back to the body. This tells your body how to react. For example, if you touch a hot
pan, your nerves sense the heat and send a message to your brain. Your brain reads the message and sends a return
message to your muscles to let go of the hot pan. This exchange of information happens very quickly.

Multiple sclerosis is an illness that is also called MS. With this disease, your body attacks the outside lining of the nerves
called the myelin sheath. When this outer lining is harmed, the messages being sent in the nerves do not travel as fast. At
times, the message is fully blocked. Doctors do not know why this happens. At this time, there is no cure.

The effects of MS vary in each person. Some people get sicker very quickly. Others stay just as they were when they were
first diagnosed. Some people may seem to have times where they get sicker followed by times where they feel better.
Doctors are not able to predict how you will be affected by MS.

Treatment is used to control the signs of MS. This treatment may include drugs and physical therapy. Not treating this
disease will often result in progressive disability.

What care is needed at home?

* Ask your doctor what you need to do when you go home. Make sure you ask questions if you do not understand
what the doctor says. This way you will know what you need to do.

Shannon Boatwright (MRN: MHD3110041) « Printed by CHRISTIAN A. VILLEGAS at 7/9/20 2:14PM Page9of12 Ele
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 183 of 193 PagelD 187

You may need help with walking and balance.

° Your doctor may give you crutches, walking canes, or foot braces to help with walking problems. You may need
a walker or, at some point, a wheelchair.

° You may have problems with bladder control. Clear the hallway going to the restroom. This will prevent you
from accidentally bumping into things or slipping when in a rush to go to the bathroom.

° Sit in a comfortable chair that can support your back. This may also help with balance problems when sitting.

You may need help with communication and staying safe.

° Keep a pen and paper or any communication tools near you always. These will help you talk if you have speech
problems.

e You may have problems doing simple movements like eating and writing. Ask your doctor or therapist for
special knives and forks that may help with eating. There are also special tools to make writing easier.

° Stay away from hot baths and showers if you have problems with heat. Cool down by taking cool baths or
lowering the thermostat.

° Keep throw rugs, easy to break house displays, and cutting tools in a safe cabinet to avoid mishaps.

What follow-up care is needed?

Your condition needs close monitoring. Your doctor may ask you to make visits to the office to check on your
progress. Be sure to keep these visits.

Your doctor will tell you if other tests are needed.
Your doctor may send you to other doctors to help watch your iliness.

You may need to see a physical therapist (PT). The PT will teach you exercises to help you get back your strength and
motion.

You may also need to see an occupational therapist (OT). The OT will help you with activities of daily living.

What drugs may be needed?

The doctor may order drugs to:

e

Treat MS
Control nerve swelling
Help with pain

Control the effects of MS drugs like upset belly, bladder infections, loose stools, belly pain, and low mood

Will physical activity be limited?

Get lots of rest. Sleep when you are feeling tired. Avoid doing tiring activities. Give your body enough time to get
better after your therapy.

Your doctor will tell you to do light exercises, like stretching, each morning. This will build muscle strength and tone
and will prevent stiffness.

Shannon Boatwright (MRN: MHD3110041) « Printed by CHRISTIAN A. VILLEGAS at 7/9/20 2:14PM Page 100f12 Epic
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 184 of 193 PagelD 188

* You may have to limit your activity. Talk to your doctor about the right amount of activity for you.

What changes to diet are needed?

Ask your doctor if you need to follow a special diet. You may need to take extra care with foods that may make you choke.
A speech therapist may be able to help with this.

What problems could happen?

* Illness can return or get worse

Problems with eyesight or memory
« Weakness
* Seizures
| * Long-lasting problems with movement

When do | need to call the doctor?

* Problems seeing like blurriness or double vision
¢ Loss of bowel or bladder control
* Muscle weakness or shakiness
| * Problems with coordination and balance
+ Numbness or tingling on one side or the bottom half of your body
* You are not feeling better in 2 to 3 days or you are feeling worse

Helpful tips

« Join a support group that can help you cope with your illness.

* Let your family and friends know about your disease and how they can help. Bring a friend or family member with
you to your therapy sessions.

« Water therapy programs can be helpful with exercising.
* Complimentary therapies such as massage, yoga, and eating a balanced diet can help signs.
* Talk to your doctor about getting a flu shot.

Teach Back: Helping You Understand

The Teach Back Method helps you understand the information we are giving you. The idea is simple. After talking with the
staff, tell them in your own words what you were just told. This helps to make sure the staff has covered each thing clearly.
It also helps to explain things that may have been a bit confusing. Before going home, make sure you are able to do these:

* | can tell you about my condition.

Shannon Boatwright (MRN: MHD3110041) + Printed by CHRISTIAN A. VILLEGAS at 7/9/20 2:14PM Page11lof12 Epic

 
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 185 of193 PagelD 189

* | can tell you ways to help with walking and balance.
* [can tell you what | will do if | have more muscle weakness.

Where can | learn more?

National Institute of Neurological Disorders and Stroke

htto: inds.ni jisord Itiple_sclerosis/multiple sclerosis

National Multiple Sclerosis Society
htto: ‘onal ; about-multiple-sclerosis/ind

National Organization for Rare Disorders

 

Last Reviewed Date

2016-01-22
Consumer Information Use and Disclaimer

This information is not specific medical advice and does not replace information you receive from your health care
provider. This is only a brief summary of general information. It does NOT include all information about conditions,
illnesses, injuries, tests, procedures, treatments, therapies, discharge instructions or life-style choices that may apply to you.
You must talk with your health care provider for complete information about your health and treatment options. This
information should not be used to decide whether or not to accept your health care provider's advice, instructions or
recommendations. Only your health care provider has the knowledge and training to provide advice that is right for you.
|
|

Multiple Sclerosis Society

Copyright

Copyright © 2016 Wolters Kluwer Clinical Drug Information, Inc. and its affiliates and/or licensors. All rights reserved.

Shannon Boatwright (MRN: MHD3110041) « Printed by CHRISTIAN A. VILLEGAS at 7/9/20 2:14PM Page12of12 Eple
 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 186 of 193 PagelD 190

Your Medication List

TAKE these medications

© acetaminophen-codeine 300-30 mg per tablet

Commonly known as: TYLENOL #3
START

Take 1 tablet by mouth every 6 (six) hours as needed
for mod pain (4-6/10) or sev pain (7-10/10)

 

mp ondansetron ODT 4 mg disintegrating tablet

Commonly known as: Zofran ODT
START

Take 1 tablet (4 mg total) by mouth every 8 (eight)
hours as needed for nausea or vomiting for up to 7
days

 

predniSONE 20 mg tablet
Commonly known as: DELTASONE

START

Take 2 tablets (40 mg total) by mouth daily for 4 days
Starting tomorrow

ASK your doctor about these medications

Qe ARIPiprazole 10 mg tablet

Commonly known as: ABILIFY
ASK

Take 1 tablet (10 mg total) by mouth daily

 

clonazePAM 0.5 mg tablet
Commonly known as: KlonoPIN

©

ASK

Take 1 tablet (0.5 mg total) by mouth 2 (two) times a
day

 

gabapentin 100 mg capsule
Commonly known as: NEURONTIN

Take 2 capsules (200 mg total) by mouth 3 (three)
times’™

 

traZODone 50 mg tablet
Commonly known as: DESYREL

nn n
x x

Shannon Boatwright (MRN: MHD3110041) « Printed by CHRISTIAN A. VILLEGAS at 7/9/20 2:14 PM

 

Take 1 tablet (50 mg total) by mouth bedtime

Page 3 of 12 Epic

 
 

DECLARATION UNDER PENALTY OF PERJURY FOR THE CENTERS FOR DISEASE CONTROL AND PREVENTION'S TEMPORARY HALT IN
EVICTIONS TO PREVENT FURTHER SPREAD OF COVID-19.

‘THIS DECLARATION IS FOR TENANTS, LESSEES, OR RESIDENTS OF RESIDENTIAL PROPERTIES WHO ARE COVERED BY THE CDC'S
ORDER TEMPORARILY HALTING RESIDENTIAL EVICTIONS (NOT INCLUDING FORCLOSURES ON HOME MORTGAGES) TO PREVENT THE
& FURTHER SPREAD OF COVID-19. UNDER THE CDC'S ORDER YOU MUST PROVIDE A COPY OF THIS DECLARATION TO YOUR
LANDLORD, OWNER OF THE RESIDENTIAL PROPERTY WHERE YOU LIVE, OR OTHER PERSON WHO HAS A RIGHT TO HAVE YOU
QEVICTED OR REMOVED FROM WHERE YOU LIVE. EACH ADULT LISTED ON THE LEASE, RENTAL AGREEMENT, OR HOUSING CONTRACT
‘SHOULD COMPLETE THIS DECLARATION. UNLESS THE CDC ORDER IS EXTENDED, CHANGED, OR ENDED, THE ORDER PREVENTS YOU
& FROM BEING EVICTED, OR REMOVED FROM WHERE YOU ARE LIVING THROUGH DECEMBER 31, 2020. YOU ARE STILL REQUIRED TO
O PAY RENT AND FOLLOW ALL THE OTHER TERMS OF YOUR LEASE AND RULES OF THE PLACE WHERE YOU LIVE. YOU MAY ALSO
« STILL BE EVICTED FOR REASONS OTHER THAN NOT PAYING RENT OR MAKING A HOUSING PAYMENT. THIS DECLARATION IS
© SWORN TESTIMONY, MEANING THAT YOU CAN BE PROSECUTED, GO TO JAIL, OR PAY A FINE IF YOU LIE, MISLEAD, OR OMIT
._ IMPORTANT INFORMATION.
oO
Or CERTIFY UNDER PENALTY OF PERJURY, PURSUANT TO 28 U.S.C 1746, THAT THE FOLLOWING ARE TRUE AND CORRECT:
<1* I HAVE USED BEST EFFORTS TO OBTAIN ALL AVAILABLE GOVERMNMENT ASSISTANCE FOR RENT OR HOUSING;
2* I EITHER EXPECT TO EARN NO MORE THAN $99,000 IN ANNUAL INCOME FOR CALENDAR YEAR 2020 (OR NO MORE THAN
©$198,000 IF FILING A JOINT TAX RETURN), WAS NOT REQUIRED TO REPORT ANY INCOME IN 2019 TO THE I.R.S., OR
QO. RECEIVED AN ECONOMIC IMPACT PAYMENT (STIMULUS CHECK) PURSUANT TO SECTION 2201 OF THE CARES ACT;
—_* I AM UNABLE TO PAY MY FULL RENT OR MAKE A FULL HOUSING PAYMENT DUE TO SUBSTANTIAL LOSS OF HOUSEHOLD
©! INCOME, LOSS OF COMPENSABLE HOURS OF WORK OR WAGES, LAY-OFFS, OR EXTRAORDINARY OUT-OF POCKET MEDICAL

™ EXPENSES;

Se I AM USING BEST EFFORTS TO MAKE TIMELY PARTIAL PAYMENTS THAT ARE AS CLOSE TO THE FULL PAYMENT AS THE

© INDIVIDUAL'S CIRCUMSTANCES MAY PERMIT, TAKING INTO ACCOUNT OTHER NONDISCRETIONARY EXPENSES.

Q* IF EVICTED I WOULD LIKELY BECOME HOMELESS, NEED TO MOVE INTO A HOMELESS SHELTER, OR NEED TO MOVE INTO A NEW

2 RESIDENCE SHARED BY OTHER PEOPLE WHO LIVE IN CLOSE QUARTERS BECAUSE I HAVE NO OTHER AVAILABLE HOUSING OPTIONS.

Uu* T UNDERSTAND THAT I MUST STILL PAY RENT OR MAKE A HOUSING PAYMENT, AND COMPLY WITH OTHER OBLIGATIONS THAT

«I MAY HAVE UNDER MY TENANCY, LEASE AGREEMENT, GR SIMILAR CONTRACT. I FURTHER UNDERSTAND THAT FEES, PENALTIES,

“OR INTEREST FOR NOT PAYING RENT OR MAKING A HOUSING PAYMENT ON TIME AS REQUIRED BY MY TENANCY, LEASE

© AGREEMENT, OR SIMILAR CONTRACT MAY STIL BE CHARGED OR COLLECTED.

= I FURTHER UNDERSTAND THAT AT THE END OF THIS TEMPORARY HALT ON EVICTIONS, ON DECEMBER 31, 2020, MY HOUSING

© PROVIDER MAY REQUIRE PAYMENT IN FULL FOR ALL PAYMENTS NOT MADE PRIOR TO AND DURING THE TEMPORARY HALT AND

S& FAILURE TO PAY MAY MAKE ME SUBJECT TO EVICTION PURSUANT TO STATE AND LOCAL LAWS. I UNDERSTAND THAT ANY FALSE
OR MISLEADING STATEMENTS OR OMMISSIONS MAY RESULT IN CRIMINAL AND CIVIL ACTIONS FOR FINES, PENALTIES, DAMAGES,

< OR IMPRISONMENT .

 

 

0182-C-B

© SIGNATURE OF DECLARANT DATE

V-

° "AVAILABLE GOVERNMENT ASSISTANCE" MEANS ANY GOVERNMENTAL RENTAL OR HOUSING PAYMENT BENEFITS AVAILABLE TO THE

“© INDIVIDUAL OR ANY HOUSHOLD MEMBER.

© AN "EXTRAORDINARY" MEDICAL EXPENSE IS ANY UNREIMBURSED MEDICAL EXPENSE LIKELY TO EXCEED 7.5% OF ONE'S

@ AJUSTED GROSS INCOME FOR THE YEAR.

© "AVAILABLE HOUSING MEANS ANY AVAILABLE, UNOCCUPIED RESIDENTIAL PROPERTY, OR OTHER SPACE FOR OCCUPANCY IN ANY

O SEASONAL OR TEMORARY HOUSING, THAT WOULD NOT VIOLATE FEDERAL, STATE, OR LOCAL OCCUPANCY STANDARDS AND THAT
WOULD NOT RESULT IN AN OVERALL INCREASE OF HOUSING COST TO YOU.

1
 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 188 of 193 PagelD 192

“GASENO.JEXOTLISIO pp Court Date: e ey @

Sen

AHO Metro Laktaread aka lakewrre) Greens § IN THE JUSTICE COURT

 

PLAINTIFF/LANDLORD
vs. § PRECINCT 5, PLACE 2
Aaron Acuna fe Shanon Proatwright — § DALLAS COUNTY, TEXAS
DEFENDANT/TENANT
PETITION for EVICTION

PLEASE NOTE: (For all adcress es, you MUST include number

, Street apartment number, city, state, & zip code.
MAKE SURE TO WRITE LEGIBLY, if not, you may end up paying $85 to amend the citation NO EXCEPTIONS

PLAINTIFF, being duly sworn on oath, files this written com
from Plaintiff's premises, which is described as:

US0 E Grand Ay Wa Dallas Ty 15,223
STREET ADDRESS UNIT # (IF ANY) CITY STATE ZIP CODE

SATE CODE Solo? DEFENDANT'S PHONE: (d/¥ \554¢-BI2L

*laintiff and Defandant(s) have established a landlord tena
Jan oral agreament, 0 occupancy a
1 (other)
iRO

plaint against the above named Defendant(s) to evict Defendant(s)

nt relationship by: (check one) ef, written lease or agreement,
Ker foreclosure sale, O occupancy after contract for deed default,

UNDS FOR EVICTION are: (check) ot non-payment of rent, O holding over, O non-rent default by (des@Bpe de

zEG SF
'RITTEN NOTICE to VACATE for the grounds stated above was delivered to Defendant(s) at the abdue described pre
ithe AF day of Awoust | 20.20, (check one) Win person to the tenant(s). 0 in person ta an occupant at
ast sixiesn years of 292.0 by mail. C by affixing to the inside of the main entry door. ee os z= "
(other) ee O
ereater, Defendant(s) failed to surrender possession of the above described premises by the data specified ij the fidtice to |
sate theredy committing a forcible detainer, ”

check) | have NOT received a Declaration from the Tenant of b

eing a COVERED PERSON under the CDC Order,
AINTIFF REQUESTS judgment for Plaintifi(s) against Defendant(s) for possession of the above described premises, for writ

ossession, plus $ ‘@ rent due through today, plus accruing rent at the daily rate of $_ 97-22
uniil the date of judgment, plus reasonable attorney fees in the amount of $

tyucgment interest at the highest legal rate. RENT ONLY (NO LATE FEES)

Chris Orozto X Ye Or

INTIFF/REPRESENTATIVE/ATTORNEY PLAINTIFF/REPRESENTATIVE/ATTORNEY
VTED NAME SIGNATURE

Rental Subsidy (if any): B
ess 150 E. Grand] Aye | ee

Tenant’s Portion:
State, ZIP Code Dallas T dad _ TOTAL MONTHLY RENT: %/ ‘Ee
ell) 330-0444 Fax ay 390-973, NOV
| »s

SWORN to and SUBSCRIBED before me this

fault)
—¥\

per : [
plus all costs of court, plus

 

 

 

____ day of 20

oral

——

  
 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 189 of 193 PagelD 193

Cause Number: JE2052520P

IN THE JUSTICE COURT | Plaintiff: AHC METRO LAKEWOOD AKA LAKEWOOD GREENS

PRECINCT 5 PLACE: 2 _ VS

Defendants: BOATWRIGHT, SHANNON & OCC.

DALLAS COUNTY, TEXAS
OFFICER’S WRITTEN DECLARATION FOR ALTERNATIVE SERVICE UNDER RULE 510.4
TO THE HONORABLE COURT:

As the law enforcement officer receiving the above styled citation for service of process. | hereby
request the court to authorized alternative service under rule 510.4 on the following defendant(s):

| have made diligent efforts to deliver/serve such citation on at least two (2) occasions at the home or
other address [es] provided by the Plaintiff of the Defendant[s] who’s information is listed betow. The
Plaintiff has stated in his sworn complaint that he knows of no other home or work address [es] of the
Defendant[s} in the county. | have attempted service under 510.4 rule at the following location[s] on
the following dates and time and was unsuccessful. Therefore, | have satisfied the requirements under
rule 510.4 as listed below;

DEFENDANT: - LOCATION: ‘ DATE: TIME:

 

 

BOATWRIGHT, SHANNON & OCC._7150 E GRAND AVE 712 DALLAS, TX. 75223 11/09/20 10:18 A.M.
BOATWRIGHT, SHANNON & OCC. 7150 E GRAND AVE 712 DALLAS, TX. 75223 11/09/20 1:50 P.M.

 

Therefore, pursuant to section 132.001, Texas civil practice & remedies code, | declare under the penalty
of perjury that the foregoing information provide by me, herein is true & correct.
Executed in Dallas County, Texas, this, 97H dayof_NOVEMBER _, _ 2020

Signature- Deputy Constable- Badge#

MICHAEL OROZCO,

CONSTABLE-DALLAS COUNTY PRECINCT 5

410 SOUTH BECKLEY,

DALLAS, TEXAS 75203 (214) 943-1765
aye
pe

 
 

 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 190 o0f193 PagelD 194

Cause Number: JE2052520P

IN THE JUSTICE COURT PLAINTIFF: AHC METRO LAKEWOOD AKA LAKEWOOD GREENS

VS
DEFENDANT[S]: BOATWRIGHT, SHANNON & OCC.

PRECINCT 5 PLACE: 2

(Note: List All Tenants Who are Named
In Plaintiff's Sworn Complaint)

Court Date: NOVEMBER 20 2020 @ 9:00 A.M. _

ORDER AUTHORIZING ALTERNATIVE SERVICE UNDER RULE 510.4

This court finds that deputy J- GOMEZ badge #536 having the above citation for service of progress,

i executed and filed written declarations under the penalty of perjury and pursuant to section 132.001,
Texas civic practices & remedies code, the court further finds.that the deputy was unsuccessful in
serving citation and that all requirements for authorizing alternative service under rule 510.4 have been
met. Accordingly, such deputy is authorized to service such citation on the following defendant:

BOATWRIGHT, SHANNON & OCC. 7150 E GRAND AVE 712 DALLAS, TX. 75223 ©

 

ACCORDING TO THE FOLLOWING PROCEDURES:

(A) The deputy shall place the citation in the premises in question by placing it through the door
mail chute or by slipping it under the front door; and if neither method is possible or practical,
the deputy shall securely affix the citation to the front door of the main entry to the premise:

(B) On the same day, as service under (A) (ABOVE) or the next day, the deputy shall deposit in the

aiLa true copy of such citation with a copy of the sworn'complaint attached thereto,
SWrdesedt tee andy Nye premises in question and sent by first class mail;

(C) The deputy shall note on the return of such citation the date of delivery under (A) (ABOVE) the
date of mailing under (B) ABOVE — and;

(D) Such delivery and mailing to the premises shall occur at least six (6) days before the days of
citation, or on or before the day assigned by trial. The deputy shall! return the citation with their
action written thereon, to this court. a

7 Entered & Sign this _! oth day of Nove anber— 20.20

: aQtnthtitiy,
; oe wwsTy Ce,
np SEN Oo
. " WG . rae. S < * aA %
jugjée of the PeacegPrecinct 5 Place 2 _ oS a

 

. =
. 32. I, FY ¥ b> é

%,
Nn, ‘
Hanya

 
                

i
T86S-€v6 (bTT) |
€0CSL SVXEL ‘SWIIva .
AGTHOSA HLNOS OTF

ALNNOOD SWITWa
@ HOWld ‘S JLONIOgad
GOWd AHL AO aOLLSOe
osswe Nwnr

Ococ ‘LT aaaWHOG NO
WY M00TO:0 00°60
Las

ODZOeO SH#LSNOD

OL dHNSSI NOILWLIO
OcOc-€£0-2T *dHNSSI NOLLWLIO
O0cOz-€0-CT *NO Ga TIa

 

   

LUNOD HOLLSNC AHL NI
NOILWLIO NOILLOTAd

  

* On a,

LNVONH Tad

€CTSL XL ‘SWITWa ee
cTL GMAW GNWHYD FH OSTL

€ ame &
7600 AGOO ALWD QvVad HHL 40 so1Lsoacr © oe cette S
“2350 8% NONNWHS ‘LHOTUMLYOd “Sig i
"200 8% NOUV ‘YNNOW ' a
“SA "OZOZ ’€O MHEWHONG SIHL ‘ATTWIDIAHO ANWH AW USGNN NAAID
AT ILNIWId
, “NI NG. LLIYM HOSNOHL SW

dOHadH LYWd VW a GNY OLHYGH ASHOWLLY SI NOILILAd S AdILNIVId 3HL dO AdOD W

nlliuiny
WETICE

 

v6rO0 OCE (#12)

 

 

 

 

 

 

 

 

 

Case 3: . -cv-00182-C-BK Document 3 Filed 01/27/21 Page 1910f193 PagelD 195

€tZ2SL XL ‘Swiiwa *OLSOD-OLWH O VLIOLWYSD TWOHT VIONSLSISW WiWd ZOOIAITWO ZaA T¥L ‘Odwoodv

HAW GNWYD ad OSTL NO AWOVd utdOd ON Hd OSWO NA UWaXRL6-LL8-T OLINLWHS OURWON IV SVXal 2d

SNHTaD SOaGWDOdY Ad NOIDVIDOSW WI VW ASaNOINOQNOD OdGVDOdY UVZITWOO! NA WIDNELLSISW Wuvd

dog boorwT WMW GOOMHNWI OULAW DHW *"HdOD ALMHdOUd SWXEL ‘'L1T0°76 NOILOAS TWLVWLSR AHI O ‘(°OHS LA TOS NOILOgS
*ddW °0°S°O 0S) LOW AXTTHY "ILAIO SHHANEN ADIAWHS OGNAAQIONI “‘TIwasdaaa

d€vL.7S-OcHr “ON Leiood ATT WI OCWa WONWNad Wisi NOD OdW NOIOWISUY SAIWioOadsSa OIALTIY O SOROAUad

UANAL AGHOd UVLITIN OIOIAWHS ‘Ta NA OAILOV VLSH 300 ONITIOONI NO ‘“WLIVWIGHNNI

00°S8h’6S *LNaa HLINIT WHOA WNO WOL'IdWI OCOIVWSAd 2d WONWNAC WISH ‘OfOTWSadd 2d VONVWAC

 

€C7SL XL ‘SWIiIwd “HONVLSISSSYW IWDH'T LSOD-MOl YO Haus YOM RIGIOL TA
TL HAW AUNWYO WY OSTL 3@ AWN NOA ‘ARNYOLLW NW SUIH OL GueOdav LONNWD OOK AI “ARNNOLLW NV ONILYOOT

*Ssaudqw @IZH GHHN OOA AI UWAXHAL6O-LL8-T LY AHaA-TIOL SWXAL dO YUVA ALVLS AHL TTWO
 

Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 192 0f193 PagelD 196
JS 44 (Rev. 10/20) - TXND (Rev. 10/20) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS

 

  
     

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CA

mL LAND CONDEMNATION CASES,
HE TRACT OF LAND INVOLVED.

  

NOTE:

  

(c) Attorneys (Firm Name, Address, and Telephone Number)

Attorneys (If Known)

 

 

 

 

II, BASIS OF JURISDICTION (Place an “x” in One Box Only) Hl, CITIZENSHIP OF PRINCIPAL PARTI
(For Diversity Cases vey
U.S. Government 3 Federal Question DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Incorporated or Principal Place Ch 4 O 4
of Business In This State

(]2_ U.S. Government (]4 Diversity Citizen of Another State (12 [CJ 2 Incorporated and Principal Place [] 5 (5

Defendant (Indicate Citizenship of Parties in Item Ill) of Business In Another State
Citizen or Subject of a (13 [2] 3 Foreign Nation Oe« (Cs

Foreign Country

 

 

 

IV. NATURE OF SUIT riace an “x”

in One Bax Onl

 

 
  

   
   

  

Click here for:

   
   
 
 
   
   
    

    
 

 
        
   
 
      
       

 

  

 

110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane CT 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 690 Other 28 USC 157 372%a))
140 Negotiable Instrument Liability CO 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical 410 Antitrust
& Enforcement of Judgment| Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability oO 368 Asbestos Personal 835 Patent + Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) o 345 Marine Product Liability 840 Trademark Corrupt Organizations
[[] 153 Recovery of Overpayment Liability PERSONAL PROPERTY 880 Defend Trade Secrets [7] 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act 485 Telephone Consumer
190 Other Contract Product Liability 380 Other Personal [1720 Labor/Management Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395) 490 Cable/Sat TV
196 Franchise Injury O 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI 890 Other Statutory Actions
790 Other Labor Litigation 865 RSI (405(g)) 891 Agricultural Acts

   
 
    

210 Land Condemnation

440 Other Civil Rights

Habeas Corpus:

791 Employee Retirement

  

     
 
   
    

893 Environmental Matters

220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate 870 Taxes (US. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations 530 General 871 IRS-Third Party 899 Administrative Procedure
290 All Other Real Property a 445 Amer. w/Disabilities -]_| 535 Death Penalty 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities -] | 540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other $50 Civil Rights Actions State Statutes
7 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confi

 

 

 

 

 

 

Vv. RIGIN (Place an “X” in One Box Only)

Original im Removed from 3. Remanded from oO 4 Reinstated or oO 5 Transferred from 6 Multidistrict Oo 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute inte which you are filing (De not cite jurisdictional statutes unless diversity):

 

VI. CAUSE OF ACTION

 

Brief description of cause:

taney

 

 

VII. REQUESTED IN

[_] CHECK IF THIS IS A CLASS ACTION

DEMAND $

ore

 

CHECK YES only if deme id

 
    

 

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Clyes
VIII. RELATED CASE(S) \
IF ANY (Bee insiructions): Tonge DOCKET NUMBER 7Of xr -
DATE (7 4] SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE Zé
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 
Case 3:21-cv-00182-C-BK Document 3 Filed 01/27/21 Page 193 of 193 PagelD 197

JS 44 Reverse (Rev. 10/20) - TXND (10/20)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L(a)

(b)

(c)

WI.

VI.

Vil.

VIII.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. Ifthe plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
statute.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related cases, if any. If a related case exists, whether pending or closed, insert the
docket numbers and the corresponding judge names for such cases. A case is related to this filing if the case: 1) involves some or all of the same
parties and is based on the same or similar claim; 2) involves the same property, transaction, or event; 3) involves substantially similar issues of law
and fact; and/or 4) involves the same estate in a bankruptcy appeal.

Date and Attorney Signature. Date and sign the civil cover sheet.
